Exhibit 10.1

 

 

 

 

 

 

Published Transaction CUSIP Number: 64116CAA8

Published Revolver CUSIP Number: 64116CAB6

CREDIT AND SECURITY AGREEMENT

among

NETSCOUT SYSTEMS, INC.

as Borrower

THE LENDERS NAMED HEREIN

as Lenders

and

KEYBANK NATIONAL ASSOCIATION

as Joint Lead Arranger, Sole Book Runner and Administrative Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Joint Lead Arranger and Co-Syndication Agent

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arranger

BANK OF AMERICA, N.A.

as Co-Syndication Agent

SILICON VALLEY BANK

COMERICA BANK

as Co-Documentation Agents

 

 

dated as of

November 22, 2011

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    

Page

ARTICLE I. DEFINITIONS

   1

Section 1.1.

  

Definitions

   1

Section 1.2.

  

Accounting Terms

   27

Section 1.3.

  

Terms Generally

   27

ARTICLE II. AMOUNT AND TERMS OF CREDIT

   27

Section 2.1.

  

Amount and Nature of Credit

   27

Section 2.2.

  

Revolving Credit Commitment

   28

Section 2.3.

  

Interest

   33

Section 2.4.

  

Evidence of Indebtedness

   34

Section 2.5.

  

Notice of Loans and Credit Events; Funding of Loans

   35

Section 2.6.

  

Payment on Loans and Other Obligations

   36

Section 2.7.

  

Prepayment

   37

Section 2.8.

  

Commitment and Other Fees

   38

Section 2.9.

  

Modifications to Commitment

   39

Section 2.10.

  

Computation of Interest and Fees

   40

Section 2.11.

  

Mandatory Payments

   40

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES

   41

Section 3.1.

  

Requirements of Law

   41

Section 3.2.

  

Taxes

   42

Section 3.3.

  

Funding Losses

   44

Section 3.4.

  

Change of Lending Office

   44

Section 3.5.

  

Eurodollar Rate Lending Unlawful; Inability to Determine Rate

   45

Section 3.6.

  

Replacement of Lenders

   45

Section 3.7.

  

Discretion of Lenders as to Manner of Funding

   46

ARTICLE IV. CONDITIONS PRECEDENT

   46

Section 4.1.

  

Conditions to Each Credit Event

   46

Section 4.2.

  

Conditions to the First Credit Event

   47

Section 4.3.

  

Post-Closing Conditions

   49

ARTICLE V. COVENANTS

   49

Section 5.1.

  

Insurance

   49

Section 5.2.

  

Money Obligations

   50

Section 5.3.

  

Financial Statements and Information

   50

Section 5.4.

  

Financial Records

   51

Section 5.5.

  

Change in Business

   51

Section 5.6.

  

ERISA Pension and Benefit Plan Compliance

   52

Section 5.7.

  

Financial Covenants

   52

Section 5.8.

  

Borrowing

   52

Section 5.9.

  

Liens

   54

Section 5.10.

  

Regulations T, U and X

   55

Section 5.11.

  

Investments, Loans and Guaranties

   55

Section 5.12.

  

Merger and Sale of Assets

   56

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        

Page

Section 5.13.

 

Acquisitions

   57

Section 5.14.

 

Notice

   58

Section 5.15.

 

Restricted Payments

   58

Section 5.16.

 

Environmental Compliance

   58

Section 5.17.

 

Affiliate Transactions

   59

Section 5.18.

 

Use of Proceeds

   59

Section 5.19.

 

Corporate Names and Locations of Collateral

   59

Section 5.20.

 

Subsidiary Guaranties, Security Documents and Pledge of Stock or Other Ownership
Interest

   60

Section 5.21.

 

Collateral

   61

Section 5.22.

 

Property Acquired Subsequent to the Closing Date and Right to Take Additional
Collateral

   63

Section 5.23.

 

Restrictive Agreements

   63

Section 5.24.

 

Other Covenants and Provisions

   64

Section 5.25.

 

Subordinated Debt Documents

   64

Section 5.26.

 

Amendment of Organizational Documents

   64

Section 5.27.

 

Further Assurances

   64

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

   65

Section 6.1.

 

Corporate Existence; Subsidiaries; Foreign Qualification

   65

Section 6.2.

 

Corporate Authority

   65

Section 6.3.

 

Compliance with Laws and Contracts

   65

Section 6.4.

 

Litigation and Administrative Proceedings

   66

Section 6.5.

 

Title to Assets

   66

Section 6.6.

 

Liens and Security Interests

   66

Section 6.7.

 

Tax Returns

   67

Section 6.8.

 

Environmental Laws

   67

Section 6.9.

 

Locations

   67

Section 6.10.

 

Employee Benefits Plans

   68

Section 6.11.

 

Consents or Approvals

   68

Section 6.12.

 

Solvency

   68

Section 6.13.

 

Financial Statements

   69

Section 6.14.

 

Regulations

   69

Section 6.15.

 

Material Agreements

   69

Section 6.16.

 

Intellectual Property

   69

Section 6.17.

 

Insurance

   69

Section 6.18.

 

Deposit Accounts and Securities Accounts

   69

Section 6.19.

 

Accurate and Complete Statements

   70

Section 6.20.

 

Investment Company; Other Restrictions

   70

Section 6.21.

 

Defaults

   70

ARTICLE VII. SECURITY

   70

Section 7.1.

 

Security Interest in Collateral

   70

Section 7.2.

 

Collections and Receipt of Proceeds by Borrower

   70

Section 7.3.

 

Collections and Receipt of Proceeds by Administrative Agent

   71

Section 7.4.

 

Administrative Agent’s Authority Under Pledged Notes

   72

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        

Page

Section 7.5.

 

Commercial Tort Claims

   73

Section 7.6.

 

Use of Inventory and Equipment

   73

ARTICLE VIII. EVENTS OF DEFAULT

   73

Section 8.1.

 

Payments

   73

Section 8.2.

 

Special Covenants

   74

Section 8.3.

 

Other Covenants

   74

Section 8.4.

 

Representations and Warranties

   74

Section 8.5.

 

Cross Default

   74

Section 8.6.

 

ERISA Default

   74

Section 8.7.

 

Change in Control

   74

Section 8.8.

 

Judgments

   74

Section 8.9.

 

Security

   75

Section 8.10.

 

Validity of Loan Documents

   75

Section 8.11.

 

Solvency

   75

ARTICLE IX. REMEDIES UPON DEFAULT

   76

Section 9.1.

 

Optional Defaults

   76

Section 9.2.

 

Automatic Defaults

   76

Section 9.3.

 

Letters of Credit

   77

Section 9.4.

 

Offsets

   77

Section 9.5.

 

Equalization Provisions

   77

Section 9.6.

 

Collateral

   78

Section 9.7.

 

Other Remedies

   79

Section 9.8.

 

Application of Proceeds

   79

ARTICLE X. THE ADMINISTRATIVE AGENT

   80

Section 10.1.

 

Appointment and Authorization

   80

Section 10.2.

 

Note Holders

   80

Section 10.3.

 

Consultation With Counsel

   81

Section 10.4.

 

Documents

   81

Section 10.5.

 

Administrative Agent and Affiliates

   81

Section 10.6.

 

Knowledge or Notice of Default

   81

Section 10.7.

 

Action by Administrative Agent

   81

Section 10.8.

 

Release of Collateral or Guarantor of Payment

   82

Section 10.9.

 

Delegation of Duties

   82

Section 10.10.

 

Indemnification of Administrative Agent

   82

Section 10.11.

 

Successor Agent

   83

Section 10.12.

 

Fronting Lender

   83

Section 10.13.

 

Swing Line Lender

   83

Section 10.14.

 

Administrative Agent May File Proofs of Claim

   83

Section 10.15.

 

No Reliance on Administrative Agent’s Customer Identification Program

   84

Section 10.16.

 

Other Agents

   84

ARTICLE XI. MISCELLANEOUS

   85

Section 11.1.

 

Lenders’ Independent Investigation

   85

Section 11.2.

 

No Waiver; Cumulative Remedies

   85

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        

Page

Section 11.3.

 

Amendments, Waivers and Consents

   85

Section 11.4.

 

Notices

   86

Section 11.5.

 

Costs, Expenses and Documentary Taxes

   87

Section 11.6.

 

Indemnification

   87

Section 11.7.

 

Obligations Several; No Fiduciary Obligations

   88

Section 11.8.

 

Execution in Counterparts

   88

Section 11.9.

 

Binding Effect; Borrower’s Assignment

   88

Section 11.10.

 

Lender Assignments

   88

Section 11.11.

 

Sale of Participations

   90

Section 11.12.

 

Replacement of Affected Lenders

   91

Section 11.13.

 

Patriot Act Notice

   91

Section 11.14.

 

Severability of Provisions; Captions; Attachments

   92

Section 11.15.

 

Investment Purpose

   92

Section 11.16.

 

Entire Agreement

   92

Section 11.17.

 

Limitations on Liability of the Fronting Lender

   92

Section 11.18.

 

General Limitation of Liability

   93

Section 11.19.

 

No Duty

   93

Section 11.20.

 

Legal Representation of Parties

   93

Section 11.21.

 

Governing Law; Submission to Jurisdiction

   93

Section 11.22.

 

Jury Trial Waiver

   Signature Page 1

 

Exhibit A

  

Form of Revolving Credit Note

Exhibit B

  

Form of Swing Line Note

Exhibit C

  

Form of Notice of Loan

Exhibit D

  

Form of Compliance Certificate

Exhibit E

  

Form of Assignment and Acceptance Agreement

Schedule 1

  

Commitments of Lenders

Schedule 2

  

Guarantors of Payment

Schedule 3

  

Pledged Securities

Schedule 5.8

  

Indebtedness

Schedule 5.9

  

Liens

Schedule 5.11

  

Permitted Foreign Subsidiary Loans and Investments

Schedule 6.1

  

Corporate Existence; Subsidiaries; Foreign Qualification

Schedule 6.4

  

Litigation and Administrative Proceedings

Schedule 6.5

  

Real Estate Owned by the Companies

Schedule 6.9

  

Locations

Schedule 6.10

  

Employee Benefits Plans

Schedule 6.15

  

Material Agreements

Schedule 6.16

  

Intellectual Property

Schedule 6.17

  

Insurance

Schedule 7.4

  

Pledged Notes

Schedule 7.5

  

Commercial Tort Claims

 

iv



--------------------------------------------------------------------------------

This CREDIT AND SECURITY AGREEMENT (as the same may from time to time be
amended, restated or otherwise modified, this “Agreement”) is made effective as
of the 22nd day of November, 2011 among:

(a) NETSCOUT SYSTEMS, INC., a Delaware corporation (the “Borrower”);

(b) the lenders listed on Schedule 1 hereto and each other Eligible Transferee,
as hereinafter defined, that from time to time becomes a party hereto pursuant
to Section 2.9(b) or 11.10 hereof (collectively, the “Lenders” and,
individually, each a “Lender”);

(c) KEYBANK NATIONAL ASSOCIATION, a national banking association, as joint lead
arranger, sole book runner and administrative agent for the Lenders under this
Agreement (the “Administrative Agent”);

(d) WELLS FARGO BANK NATIONAL ASSOCIATION, as joint lead arranger and
co-syndication agent under this Agreement;

(e) MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as joint lead arranger
under this Agreement;

(f) BANK OF AMERICA, N.A., as co-syndication agent under this Agreement; and

(g) SILICON VALLEY BANK and COMERICA BANK, each as co-documentation agent under
this Agreement.

WITNESSETH:

WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to
contract for the establishment of credits in the aggregate principal amounts
hereinafter set forth, to be made available to the Borrower upon the terms and
subject to the conditions hereinafter set forth;

NOW, THEREFORE, it is mutually agreed as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Account” means an account, as that term is defined in the U.C.C.

“Account Debtor” means an account debtor, as that term is defined in the U.C.C.,
or any other Person obligated to pay all or any part of an Account in any manner
and includes (without limitation) any Guarantor thereof.



--------------------------------------------------------------------------------

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.

“Additional Commitment” means that term as defined in Section 2.9(b) hereof.

“Additional Lender” means an Eligible Transferee that shall become a Revolving
Lender during the Commitment Increase Period pursuant to Section 2.9(b) hereof.

“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to the Administrative Agent,
wherein an Additional Lender shall become a Revolving Lender.

“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.9(b)(ii) hereof.

“Administrative Agent” means that term as defined in the first paragraph above.

“Administrative Agent Fee Letter” means the Administrative Agent Fee Letter
between the Borrower and the Administrative Agent, dated as of the Closing Date,
as the same may from time to time be amended, restated or otherwise modified.

“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
in respect of the Obligations, if such payment results in that Lender having
less than its pro rata share (based upon its Commitment Percentage) of the
Obligations then outstanding.

“Affected Lender” means a Defaulting Lender, an Insolvent Lender or a Downgraded
Lender.

“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.

“Agreement” means that term as defined in the first paragraph hereof.

“Applicable Commitment Fee Rate” means:

(a) for the period from the Closing Date through February 29, 2012, twenty
(20.00) basis points; and

 

2



--------------------------------------------------------------------------------

(b) commencing with the Consolidated financial statements of the Borrower for
the fiscal quarter ending December 31, 2011, the number of basis points set
forth in the following matrix, based upon the result of the computation of the
Leverage Ratio as set forth in the Compliance Certificate for such fiscal
period, shall be used to establish the number of basis points that will go into
effect on March 1, 2012 and, thereafter, as set forth in each successive
Compliance Certificate, as provided below:

 

Leverage Ratio

  

Applicable
Commitment Fee
Rate

Greater than or equal to 2.50 to 1.00

   35.00 basis points

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

   30.00 basis points

Greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00

   25.00 basis points

Less than 1.00 to 1.00

   20.00 basis points

After March 1, 2012, changes to the Applicable Commitment Fee Rate shall be
effective on the first day of each calendar month following the date upon which
the Administrative Agent should have received, pursuant to Section 5.3(c)
hereof, the Compliance Certificate. The above pricing matrix does not modify or
waive, in any respect, the requirements of Section 5.7 hereof, the rights of the
Administrative Agent and the Lenders to charge the Default Rate, or the rights
and remedies of the Administrative Agent and the Lenders pursuant to Articles
VIII and IX hereof. Notwithstanding anything herein to the contrary, (i) during
any period when the Borrower shall have failed to timely deliver the
Consolidated financial statements pursuant to Section 5.3(a) or (b) hereof, or
the Compliance Certificate pursuant to Section 5.3(c) hereof, until such time as
the appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Commitment Fee Rate shall be the highest rate per
annum indicated in the above pricing grid regardless of the Leverage Ratio at
such time, and (ii) in the event that any financial information or certification
provided to the Administrative Agent in the Compliance Certificate is shown to
be inaccurate (regardless of whether this Agreement or the Commitment is in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Commitment Fee Rate for
any period (an “Applicable Commitment Fee Period”) than the Applicable
Commitment Fee Rate applied for such Applicable Commitment Fee Period, then
(A) the Borrower shall immediately deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Commitment Fee Period,
(B) the Applicable Commitment Fee Rate shall be determined based on such
corrected Compliance Certificate, and (C) the Borrower shall immediately pay to
the Administrative Agent the accrued additional fees owing as a result of such
increased Applicable Commitment Fee Rate for such Applicable Commitment Fee
Period.

“Applicable Margin” means:

(a) for the period from the Closing Date through February 29, 2012, one hundred
twenty-five (125.00) basis points for Eurodollar Loans and twenty-five
(25.00) basis points for Base Rate Loans; and

 

3



--------------------------------------------------------------------------------

(b) commencing with the Consolidated financial statements of the Borrower for
the fiscal quarter ending December 31, 2011, the number of basis points
(depending upon whether Loans are Eurodollar Loans or Base Rate Loans) set forth
in the following matrix, based upon the result of the computation of the
Leverage Ratio as set forth in the Compliance Certificate for such fiscal
period, shall be used to establish the number of basis points that will go into
effect on March 1, 2012 and, thereafter, as set forth in each successive
Compliance Certificate, as provided below:

 

Leverage Ratio

   Applicable
Basis
Points for
Eurodollar
Loans      Applicable
Basis
Points for
Base Rate
Loans  

Greater than or equal to 2.50 to 1.00

     200.00         100.00   

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

     175.00         75.00   

Greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00

     150.00         50.00   

Less than 1.00 to 1.00

     125.00         25.00   

After March 1, 2012, changes to the Applicable Margin shall be effective on the
first day of each calendar month following the date upon which the
Administrative Agent should have received, pursuant to Section 5.3(c) hereof,
the Compliance Certificate. The above pricing matrix does not modify or waive,
in any respect, the requirements of Section 5.7 hereof, the rights of the
Administrative Agent and the Lenders to charge the Default Rate, or the rights
and remedies of the Administrative Agent and the Lenders pursuant to Articles
VIII and IX hereof. Notwithstanding anything herein to the contrary, (i) during
any period when the Borrower shall have failed to timely deliver the
Consolidated financial statements pursuant to Section 5.3(a) or (b) hereof, or
the Compliance Certificate pursuant to Section 5.3(c) hereof, until such time as
the appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Margin shall be the highest rate per annum indicated
in the above pricing grid for Loans of that type, regardless of the Leverage
Ratio at such time, and (ii) in the event that any financial information or
certification provided to the Administrative Agent in the Compliance Certificate
is shown to be inaccurate (regardless of whether this Agreement or the
Commitment is in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Margin Period”) than the
Applicable Margin applied for such Applicable Margin Period, then (A) the
Borrower shall immediately deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Margin Period, (B) the Applicable
Margin shall be determined based on such corrected Compliance Certificate, and
(C) the Borrower shall immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Margin Period.

“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an

 

4



--------------------------------------------------------------------------------

Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit E.

“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to the Administrative Agent) to
handle certain administrative matters in connection with this Agreement.

“Bank Product Agreements” means those certain cash management services and other
agreements entered into from time to time between a Company and the
Administrative Agent or a Lender (or an affiliate of a Lender) in connection
with any of the Bank Products.

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by a Company to the
Administrative Agent or any Lender (or an affiliate of a Lender) pursuant to or
evidenced by the Bank Product Agreements.

“Bank Products” means a service or facility extended to a Company by the
Administrative Agent or any Lender (or an affiliate of a Lender) for (a) credit
cards and credit card processing services, (b) debit cards and purchase cards,
(c) ACH transactions, and (d) cash management, including controlled
disbursement, accounts or services.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one hundred (100.00) basis points in excess of the
London Interbank Offered Rate for loans in Eurodollars with an Interest Period
of one month (or, if such day is not a Business Day, such rate as calculated on
the most recent Business Day). Any change in the Base Rate shall be effective
immediately from and after such change in the Base Rate.

“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, that
shall be denominated in Dollars and on which the Borrower shall pay interest at
a rate based on the Derived Base Rate.

“Borrower” means that term as defined in the first paragraph hereof.

“Borrower Investment Policy” means the investment policy guidelines of Borrower
in effect as of the Closing Date, together with such modifications made from
time to time by Borrower.

“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, in addition,

 

5



--------------------------------------------------------------------------------

if the applicable Business Day relates to a Eurodollar Loan, is a day of the
year on which dealings in deposits are carried on in the London interbank
Eurodollar market.

“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.

“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by the Borrower with the Administrative
Agent, without liability by the Administrative Agent or the Lenders to pay
interest thereon, from which account the Administrative Agent, on behalf of the
Lenders, shall have the exclusive right to withdraw funds until all of the
Secured Obligations are paid in full.

“Cash Equivalent” means cash equivalents as determined in accordance with GAAP.

“Cash Security” means all cash, instruments, Deposit Accounts, Securities
Accounts and cash equivalents, in each case whether matured or unmatured,
whether collected or in the process of collection, upon which the Borrower
presently has or may hereafter have any claim, wherever located, including but
not limited to any of the foregoing that are presently or may hereafter be
existing or maintained with, issued by, drawn upon, or in the possession of the
Administrative Agent or any Lender.

“Change in Control” means:

(a) the acquisition of, or, if earlier, the shareholder or director approval of
the acquisition of, ownership or voting control, directly or indirectly,
beneficially (within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act)
or of record, on or after the Closing Date, by any Person or group (within the
meaning of Sections 13d and 14d of the Exchange Act), of shares representing
more than forty percent (40%) of the aggregate ordinary Voting Power represented
by the issued and outstanding equity interests of the Borrower;

(b) the occupation of a majority of the seats (other than vacant seats) on the
board of directors or other governing body of the Borrower by Persons who were
neither (i) nominated by the board of directors or other governing body of the
Borrower nor (ii) appointed by directors so nominated or elected by a majority
of shareholders; or

 

6



--------------------------------------------------------------------------------

(c) the occurrence of a change in control, or other term of similar import used
therein, as defined in any Material Indebtedness Agreement.

“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.

“Closing Fee Letter” means the Closing Fee Letter between the Borrower and the
Administrative Agent, dated as of the Closing Date.

“Closing Revolving Amount” means Two Hundred Fifty Million Dollars
($250,000,000).

“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.

“Collateral” means (a) all of the Borrower’s existing and future (i) personal
property, (ii) Accounts, Investment Property, instruments, contract rights,
chattel paper, documents, supporting obligations, letter-of-credit rights,
Pledged Securities, Pledged Notes (if any), Commercial Tort Claims, General
Intangibles, Inventory and Equipment, (iii) funds now or hereafter on deposit in
the Cash Collateral Account, if any, and (iv) Cash Security; and (b) Proceeds
and products of any of the foregoing.

“Commercial Tort Claim” means a commercial tort claim, as that term is defined
in the U.C.C. (Schedule 7.5 hereto lists all Commercial Tort Claims of the
Credit Parties in existence as of the Closing Date.)

“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and issue Letters of Credit, and to participate
in Swing Loans and the issuance of Letters of Credit, pursuant to the Revolving
Credit Commitment; up to the Total Commitment Amount.

“Commitment Increase Period” means the period from the Closing Date to the date
that is ninety (90) days prior to the last day of the Commitment Period.

“Commitment Percentage” means, for each Lender, the percentage set forth
opposite such Lender’s name under the column headed “Commitment Percentage”, as
listed in Schedule 1 hereto (taking into account any assignments pursuant to
Section 11.10 hereof).

“Commitment Period” means the period from the Closing Date to November 21, 2016,
or such earlier date on which the Commitment shall have been terminated pursuant
to Article IX hereof.

“Companies” means the Borrower and all Subsidiaries.

“Company” means the Borrower or a Subsidiary.

 

7



--------------------------------------------------------------------------------

“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit D.

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.

“Consolidated” means the resultant consolidation of the financial statements of
the Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.13 hereof.

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Borrower for such period, as determined on a Consolidated basis.

“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis, an amount equal to:

(a) Consolidated Net Earnings for such period plus, without duplication, the
aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of:

(i) Consolidated Interest Expense;

(ii) Consolidated Income Tax Expense;

(iii) Consolidated Depreciation and Amortization Charges;

(iv) deferred revenue purchase or inventory adjustments arising from an
Acquisition;

(v) non-recurring non-cash charges not to exceed Ten Million Dollars
($10,000,000) during any fiscal quarter of the Borrower; provided that such
amount shall be increased to Twenty-Five Million Dollars ($25,000,000) to the
extent such charges were incurred in connection with a write down of goodwill or
intangible assets;

(vi) non-recurring acquisition, transition, restructuring and other charges
arising from an Acquisition (provided that the aggregate amount of all such
charges for all Acquisitions shall not to exceed Sixteen Million Dollars
($16,000,000) during any consecutive four fiscal quarters of the Borrower); and

 

8



--------------------------------------------------------------------------------

(vii) non-cash expenses incurred in connection with stock-based compensation;
minus

(b) to the extent included in Consolidated Net Earnings for such period,
(i) non-recurring gains not incurred in the ordinary course of business, and
(ii) Consolidated Interest Income;

provided that, after the Closing Date, at any time an Acquisition is made
pursuant to Section 5.13 hereof or a Significant Asset Disposition occurs,
Consolidated EBITDA shall be recalculated to include the EBITDA of the acquired
company or exclude the EBITDA attributable to such Significant Asset Disposition
(in each case with pro-forma adjustments, reasonably acceptable to the
Administrative Agent and the Required Lenders) as if such Acquisition or
Significant Asset Disposition had been completed on the first day of the
relevant measuring period.

“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, short-term, long-term and Subordinated
Indebtedness, if any) of the Borrower, as determined on a Consolidated basis;
provided that, notwithstanding anything in this definition to the contrary, no
performance based contingent obligation (for which a definitive amount has not
been determined) that is part of the total Consideration for any Acquisition
shall be considered to be Consolidated Funded Indebtedness for the purposes of
calculating the financial covenants set forth in Section 5.7 hereof.

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of the Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), and all franchise taxes of the Borrower, as determined on a
Consolidated basis.

“Consolidated Interest Expense” means, for any period, the interest expense
(including, without limitation, the “imputed interest” portion of Capitalized
Lease Obligations, synthetic leases and asset securitizations, if any) of the
Borrower for such period, as determined on a Consolidated basis.

“Consolidated Interest Income” means, for any period, the interest income of the
Borrower for such period, as determined on a Consolidated basis.

“Consolidated Net Earnings” means, for any period, the net income (loss) of the
Borrower for such period, as determined on a Consolidated basis.

“Consolidated Net Worth” means, at any date, the stockholders’ equity of the
Borrower, determined as of such date on a Consolidated basis.

“Control Agreement” means a Deposit Account Control Agreement or a Securities
Account Control Agreement.

“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).

 

9



--------------------------------------------------------------------------------

“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by the Fronting Lender of a Letter of Credit.

“Credit Party” means the Borrower and any Subsidiary or other Affiliate that is
a Guarantor of Payment.

“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
required hereunder, all of the Lenders) in writing.

“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate from time to time in effect.

“Defaulting Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has failed (which failure has not been cured) to
fund any Loan or any participation interest in Letters of Credit required to be
made hereunder in accordance with the terms hereof (unless such Lender shall
have notified the Administrative Agent and the Borrower in writing of its good
faith determination that a condition under Section 4.1 hereof to its obligation
to fund any Loan shall not have been satisfied); (b) has notified the Borrower
or the Administrative Agent in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits to extend credit; (c) has failed, within three Business Days after
receipt of a written request from the Administrative Agent or the Borrower to
confirm that it will comply with the terms of this Agreement relating to its
obligation to fund prospective Loans or participations in Letters of Credit, and
such request states that the requesting party has reason to believe that the
Lender receiving such request may fail to comply with such obligation, and
states such reason; or (d) has failed to pay to the Administrative Agent or any
other Lender when due an amount owed by such Lender to the Administrative Agent
or any other Lender pursuant to the terms of this Agreement, unless such amount
is subject to a good faith dispute or such failure has been cured. Any
Defaulting Lender shall cease to be a Defaulting Lender when the Administrative
Agent determines, in its reasonable discretion, that such Defaulting Lender is
no longer a Defaulting Lender based upon the characteristics set forth in this
definition.

“Deposit Account” means a deposit account, as that term is defined in the U.C.C.

“Deposit Account Control Agreement” means each Deposit Account Control Agreement
among a Credit Party, the Administrative Agent and a depository institution,
dated prior to, on or

 

10



--------------------------------------------------------------------------------

after the Closing Date, to be in form and substance satisfactory to the
Administrative Agent, as the same may from time to time be amended, restated or
otherwise modified.

“Depreciation and Amortization Charges” means, for any period, in accordance
with GAAP, the aggregate of all such charges for fixed assets, leasehold
improvements and general intangibles (specifically including goodwill) of a
Person for such period.

“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.

“Derived Eurodollar Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Eurodollar Loans plus the
Eurodollar Rate.

“Disposition” means the lease, transfer or other disposition of assets (whether
in one or more than one transaction) by a Company, other than a sale, lease,
transfer or other disposition made by a Company to another Company or in the
ordinary course of business.

“Dodd-Frank Act” means the Dodd–Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.

“Dollar” or the $ sign means lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

“Dormant Subsidiary” means, as of any date of determination, a Company that
(a) is not a Credit Party or an equity holder of a Credit Party, (b) has
aggregate assets of less than Fifty Thousand Dollars ($50,000), (c) generated
less than One Million Dollars ($1,000,000) in annual revenue during the most
recently completed fiscal year of the Borrower, and (d) has no direct or
indirect Subsidiaries (i) with aggregate assets, for such Company and all such
Subsidiaries, of more than Fifty Thousand Dollars ($50,000), or (ii) that
generated, in the aggregate, for such Company and all such Subsidiaries, more
than One Million Dollars ($1,000,000) in annual revenue during the most recently
completed fiscal year of the Borrower.

“Downgraded Lender” means a Lender that has a non-credit enhanced senior
unsecured debt rating below investment grade from either Moody’s, Standard &
Poor’s or any other nationally recognized statistical rating organization
recognized as such by the SEC that has been designated by the Administrative
Agent, in its reasonable discretion, as a Downgraded Lender. Any Downgraded
Lender shall cease to be a Downgraded Lender when the Administrative Agent
determines, in its reasonable discretion, that such Downgraded Lender is no
longer a Downgraded Lender based upon the characteristics set forth in this
definition.

“EBITDA” means, for any period, in accordance with GAAP, Net Earnings of a
Person for such period, plus, without duplication, the aggregate amounts
deducted in determining such Net Earnings in respect of (a) income taxes of such
Person, (b) interest expense of such Person, and (c) Depreciation and
Amortization Charges of such Person.

 

11



--------------------------------------------------------------------------------

“Eligible Transferee” means (a) any Lender, any Affiliate of any Lender and any
Approved Fund, and (b) any commercial bank, insurance company, investment or
mutual fund or other Person (other than a natural Person) that extends credit or
buys loans of the type made hereunder as part of its principal business;
provided that none of the Company, any Affiliate of Company, or any Person
acting at the direction of, or in concert with, any such Person, shall be an
Eligible Transferee.

“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

“Equipment” means equipment, as that term is defined in the U.C.C.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.

“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a material risk of the imposition of a material excise
tax or any other material liability on a Company or of the imposition of a Lien
on the assets of a Company; (b) the engagement by a Controlled Group member in a
non-exempt “prohibited transaction” (as defined under ERISA Section 406 or Code
Section 4975) or a breach of a fiduciary duty under ERISA that could result in
material liability to a Company; (c) the application by a Controlled Group
member for a waiver from the minimum funding requirements of Code Section 412 or
ERISA Section 302 or a Controlled Group member is required to provide security
under Code Section 401(a)(29) or ERISA Section 307; (d) the occurrence of a
Reportable Event with respect to any Pension Plan as to which notice is required
to be provided to the PBGC; (e) the withdrawal by a Controlled Group member from
a Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” (as
such terms are defined in ERISA Sections 4203 and 4205, respectively); (f) the
involvement of, or occurrence or existence of any event or condition that makes
likely the involvement of, a Multiemployer Plan in any reorganization under
ERISA Section 4241; (g) the failure of an ERISA Plan (and any related trust)
that is intended to be qualified under Code Sections 401 and 501 to be so
qualified or the failure of any “cash or deferred arrangement” under any such
ERISA Plan to meet the requirements of Code Section 401(k); (h) the taking by
the PBGC of any steps to terminate a Pension Plan or appoint a trustee to
administer a Pension Plan, or the taking by a Controlled Group member of any
steps to terminate a Pension Plan; (i) the failure by a Controlled Group member
or an ERISA Plan to satisfy any material requirements of law applicable to an
ERISA Plan; (j) the commencement, existence or threatening of a claim, action,
suit, audit or investigation with respect to an ERISA Plan, other than a routine
claim for

 

12



--------------------------------------------------------------------------------

benefits or an audit conducted at the request of the sponsor of the ERISA Plan
that is required for purposes of ERISA or the Code; or (k) any incurrence by or
any expectation of the incurrence by a Controlled Group member of any material
liability for post-retirement benefits under any Welfare Plan, other than as
required by ERISA Section 601, et. seq. or Code Section 4980B.

“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.

“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof,
that shall be denominated in Dollars and on which the Borrower shall pay
interest at a rate based upon the Derived Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by the Administrative Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Eurodollar Loan, as listed as the
British Bankers Association’s London interbank offered rate, as published by
Thomson Reuters or Bloomberg (or, if for any reason such rate is unavailable
from Thomson Reuters or Bloomberg, from any other similar company or service
that provides rate quotations comparable to those currently provided by Thomson
Reuters or Bloomberg) for Dollar deposits in immediately available funds with a
maturity comparable to such Interest Period, provided that, in the event that
such rate quotation is not available for any reason, then the Eurodollar Rate
shall be the average (rounded upward to the nearest 1/16th of 1%) of the per
annum rates at which deposits in immediately available funds in Dollars for the
relevant Interest Period and in the amount of the Eurodollar Loan to be
disbursed or to remain outstanding during such Interest Period, as the case may
be, are offered to the Administrative Agent (or an affiliate of the
Administrative Agent, in the Administrative Agent’s discretion) by prime banks
in any Eurodollar market reasonably selected by the Administrative Agent,
determined as of 11:00 A.M. (London time) (or as soon thereafter as
practicable), two Business Days prior to the beginning of the relevant Interest
Period pertaining to such Eurodollar Loan; by (b) 1.00 minus the Reserve
Percentage.

“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

13



--------------------------------------------------------------------------------

“Excluded Taxes” means, in the case of the Administrative Agent and each Lender,
taxes imposed on or measured by its overall net income or branch profits, and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which the
Administrative Agent or such Lender, as the case may be, is organized or in
which its principal office is located, or, in the case of any Lender, in which
its applicable lending office is located.

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.

“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer, chief accounting officer,
controller or treasurer. Unless otherwise qualified, all references to a
Financial Officer in this Agreement shall refer to a Financial Officer of the
Borrower.

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.

“Fronting Lender” means, as to any Letter of Credit transaction hereunder, the
Administrative Agent as issuer of the Letter of Credit, or, in the event that
the Administrative Agent either shall be unable to issue or the Administrative
Agent shall agree that another Revolving Lender may issue, a Letter of Credit,
such other Revolving Lender as shall be acceptable to the Administrative Agent
and shall agree to issue the Letter of Credit in its own name, but in each
instance on behalf of the Revolving Lenders hereunder.

“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of the Borrower. For clarification
purposes, to the extent that this Agreement requires financial terms to be
determined in accordance with GAAP and GAAP is not applicable to such financial
concept, then such term need not be determined in accordance with GAAP.

“General Intangibles” means (a) general intangibles, as that term is defined in
the U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.

“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising

 

14



--------------------------------------------------------------------------------

executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government, any securities exchange and any self-regulatory
organization exercising such functions.

“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 2 hereto, each of which is executing and delivering a
Guaranty of Payment on the Closing Date, and any other Domestic Subsidiary that
shall execute and deliver a Guaranty of Payment to the Administrative Agent, or
become a party by joinder to the Guaranty of Payment that was executed on the
Closing Date, subsequent to the Closing Date.

“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement by the Guarantors of
Payment, as the same may from time to time be amended, restated or otherwise
modified.

“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.

“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.

“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(c) all obligations under conditional sales or other title retention agreements,
(d) all obligations (contingent or otherwise) under any letter of credit or
banker’s acceptance, (e) all net obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device or any Hedge Agreement, (f) all synthetic leases, (g) all
Capitalized Lease Obligations, (h) all obligations of such Company with respect
to asset securitization financing programs to the extent that there is recourse
against such Company or such Company is liable (contingent or otherwise) under
any such program, (i) all obligations to advance funds to, or to purchase
assets, property or services from, any other Person in order to maintain the
financial condition of such Person, (j) all indebtedness of the types referred
to in subparts (a) through (i) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which such Company is a general partner or joint venturer, unless such
indebtedness is expressly

 

15



--------------------------------------------------------------------------------

made non-recourse to such Company, (k) any other transaction (including forward
sale or purchase agreements) having the commercial effect of a borrowing of
money entered into by such Company to finance its operations or capital
requirements, and (l) any guaranty of any obligation described in subparts
(a) through (k) hereof; provided that, for clarification purposes, Indebtedness
shall not include (i) Operating Leases, (ii) prepaid or deferred revenue sharing
arising in the ordinary course of business, and (iii) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset to satisfy warranty or other unperformed obligations
of the seller of such assets.

“Insolvent Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has become or is not Solvent or is the subsidiary
of a Person that has become or is not Solvent; or (b) has become the subject of
a proceeding under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or is a subsidiary of a Person that has become
the subject of a proceeding under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be an Insolvent Lender solely by virtue of the ownership or acquisition of
an equity interest in such Lender or a parent company thereof by a governmental
authority or an instrumentality thereof. Any Insolvent Lender shall cease to be
an Insolvent Lender when the Administrative Agent determines, in its reasonable
discretion, that such Insolvent Lender is no longer an Insolvent Lender based
upon the characteristics set forth in this definition.

“Intellectual Property Security Agreement” means each Intellectual Property
Security Agreement executed and delivered on or after the Closing Date by the
Borrower or a Guarantor of Payment, wherein the Borrower or such Guarantor of
Payment, as the case may be, has granted to the Administrative Agent, for the
benefit of the Lenders, a security interest in all intellectual property owned
by the Borrower or such Guarantor of Payment, as the same may from time to time
be amended, restated or otherwise modified.

“Interest Adjustment Date” means the last day of each Interest Period.

“Interest Coverage Ratio” means, as determined for the most recently completed
four fiscal quarters of the Borrower, on a Consolidated basis, the ratio of
(a) Consolidated EBITDA to (b) Consolidated Interest Expense.

“Interest Period” means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by the Borrower pursuant to the provisions hereof,
and, thereafter (unless such Eurodollar Loan is converted to a Base Rate Loan),
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of such period, as selected by the
Borrower pursuant to the provisions hereof. The duration of each Interest Period
for a Eurodollar Loan shall be one month, two months, three months or six
months, in each case as the

 

16



--------------------------------------------------------------------------------

Borrower may select upon notice, as set forth in Section 2.5 hereof; provided
that, if the Borrower shall fail to so select the duration of any Interest
Period for a Eurodollar Loan at least three Business Days prior to the Interest
Adjustment Date applicable to such Eurodollar Loan, the Borrower shall be deemed
to have converted such Eurodollar Loan to a Base Rate Loan at the end of the
then current Interest Period.

“Inventory” means inventory, as that term is defined in the U.C.C.

“Investment Property” means investment property, as that term is defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.

“KeyBank” means KeyBank National Association, and its successors and assigns.

“Landlord’s Waiver” means a landlord’s waiver or mortgagee’s waiver, each in
form and substance satisfactory to the Administrative Agent, delivered by a
Credit Party in connection with this Agreement, as such waiver may from time to
time be amended, restated or otherwise modified.

“Lender” means that term as defined in the first paragraph hereof and, as the
context requires, shall include the Fronting Lender and the Swing Line Lender.

“Letter of Credit” means a standby letter of credit that shall be issued by the
Fronting Lender for the account of the Borrower or a Guarantor of Payment,
including amendments thereto, if any, and shall have an expiration date no later
than the earlier of (a) one year after its date of issuance (provided that such
Letter of Credit may provide for the renewal thereof for additional one year
periods), or (b) thirty (30) days prior to the last day of the Commitment
Period.

“Letter of Credit Commitment” means the commitment of the Fronting Lender, on
behalf of the Revolving Lenders, to issue Letters of Credit in an aggregate face
amount of up to Ten Million Dollars ($10,000,000).

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all issued and outstanding Letters of Credit, and (b) the
aggregate of the draws made on Letters of Credit that have not been reimbursed
by the Borrower or converted to a Revolving Loan pursuant to Section 2.2(b)(iv)
hereof.

“Letter of Credit Fee” means, with respect to any Letter of Credit, for any day,
an amount equal to (a) the face amount of such Letter of Credit, multiplied by
(b) the Applicable Margin for Revolving Loans that are Eurodollar Loans in
effect on such day divided by three hundred sixty (360).

 

17



--------------------------------------------------------------------------------

“Leverage Ratio” means, as determined on a Consolidated basis, the ratio of
(a) Consolidated Funded Indebtedness (for the most recently completed fiscal
quarter of the Borrower); to (b) Consolidated EBITDA (for the most recently
completed four fiscal quarters of the Borrower).

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.

“Liquidity Amount” means, at any time, the sum, without duplication, of
(a) (i) the Revolving Amount, minus (ii) the Revolving Credit Exposure; plus
(b) all unencumbered and unrestricted (except as to any Lien of the
Administrative Agent, for the benefit of the Lenders) cash on hand of the Credit
Parties held at financial institutions located in the United States; plus
(c) all unencumbered and unrestricted (except as to any Lien of the
Administrative Agent, for the benefit of the Lenders) Cash Equivalents of the
Credit Parties; plus (d) all unencumbered and unrestricted (except as to any
Lien of the Administrative Agent, for the benefit of the Lenders) marketable
securities of the Credit Parties acquired in a manner consistent with the
Borrower Investment Policy and having maturities of not more than one year from
the date of acquisition thereof; as determined on a Consolidated basis.

“Loan” means a Revolving Loan or a Swing Loan.

“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, each Subordination Agreement, each Security Document, the
Administrative Agent Fee Letter and the Closing Fee Letter, as any of the
foregoing may from time to time be amended, restated or otherwise modified or
replaced, and any other document delivered pursuant thereto.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, liabilities (actual or contingent), operations or condition (financial
or otherwise) of the Companies taken as a whole, (b) a material impairment of
the ability of any Credit Party to perform its obligations under any Loan
Document to which it is a party, or (c) the legality, validity, binding effect
or enforceability against any Credit Party of any Loan Document to which it is a
party.

“Material Agreement” means any contract or agreement of a Company required to be
filed with the SEC pursuant to Item 601 of Regulation S-K promulgated under the
Exchange Act.

“Material Foreign Subsidiary” means a Foreign Subsidiary of the Borrower
(a) with assets (including Subsidiaries of such Foreign Subsidiary) in excess of
three percent (3%) of Consolidated total assets of the Borrower, or (b) with
revenues (including Subsidiaries of such Foreign Subsidiary) in excess of three
percent (3%) of Consolidated total revenues of the Borrower.

 

18



--------------------------------------------------------------------------------

“Material Indebtedness Agreement” means any debt instrument, capital lease,
guaranty, contract, commitment, agreement or other arrangement evidencing or
entered into in connection with any Indebtedness of any Company or the Companies
in excess of the amount of Twenty Million Dollars ($20,000,000).

“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to decreases determined pursuant to Section 2.9(a) hereof,
increases pursuant to Section 2.9(b) hereof and assignments of interests
pursuant to Section 11.10 hereof; provided that the Maximum Amount for the Swing
Line Lender shall exclude the Swing Line Commitment (other than its pro rata
share), and the Maximum Amount of the Fronting Lender shall exclude the Letter
of Credit Commitment (other than its pro rata share).

“Maximum Rate” means that term as defined in Section 2.3(d) hereof.

“Maximum Revolving Amount” means Three Hundred Million Dollars ($300,000,000),
as such amount may be reduced pursuant to Section 2.9(a) hereof.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.

“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.

“Net Earnings” means, for any period, the net income (loss) for such period,
determined in accordance with GAAP.

“Non-Consenting Lender” means that term as defined in Section 11.3(c) hereof.

“Non-Credit Party” means a Company that is not a Credit Party.

“Non-Credit Party Exposure” means the aggregate amount, incurred on or after the
Closing Date, of loans by a Credit Party to, investments by a Credit Party in,
guaranties by a Credit Party of Indebtedness of, and Letters of Credit issued to
or for the benefit of, a Foreign Subsidiary that is a Non-Credit Party.

“Non-U.S. Lender” means that term as defined in Section 3.2(c) hereof.

“Note” means a Revolving Credit Note or the Swing Line Note, or any other
promissory note delivered pursuant to this Agreement.

“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit C.

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by the Borrower to the Administrative Agent, the
Swing Line Lender, the Fronting Lender, or any Lender pursuant to this Agreement
and the other Loan Documents, and includes the principal of and interest on all
Loans, and all obligations of the Borrower or any

 

19



--------------------------------------------------------------------------------

other Credit Party pursuant to Letters of Credit; (b) each extension, renewal,
consolidation or refinancing of any of the foregoing, in whole or in part;
(c) the commitment and other fees, and any prepayment fees payable pursuant to
this Agreement or any other Loan Document; (d) all fees and charges in
connection with the Letters of Credit; (e) every other liability, now or
hereafter owing to the Administrative Agent or any Lender by any Company
pursuant to this Agreement or any other Loan Document; and (f) all Related
Expenses.

“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are not required to be capitalized on a balance sheet of such Company; provided
that Operating Leases shall not include any such lease under which any Company
is also bound as the lessor or sublessor.

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
charges or similar taxes or levies arising from any payment made hereunder or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.

“Participant” means that term as defined in Section 11.11 hereof.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.

“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).

“Permitted Foreign Subsidiary Loans and Investments” means:

(a) the investments by the Borrower or a Domestic Subsidiary in one or more
Foreign Subsidiaries, in an aggregate amount not to exceed, at any time, the
amounts existing as of the Closing Date and set forth on Schedule 5.11 hereto
(for clarification, the amount of any investment in equity interests shall be
based upon the amount invested as of the Closing Date and shall not include any
appreciation in value or return on such investment after the Closing Date, but
shall take into account return of capital paid in cash to the Borrower or such
Domestic Subsidiary after the Closing Date);

 

20



--------------------------------------------------------------------------------

(b) the loans by the Borrower or a Domestic Subsidiary to a Foreign Subsidiary,
in such amounts existing as of the Closing Date and set forth on Schedule 5.11
hereto;

(c) any investment by a Foreign Subsidiary in, or loan from a Foreign Subsidiary
to, or guaranty from a Foreign Subsidiary of Indebtedness of, a Company;

(d) any Non-Credit Party Exposure (incurred after the Closing Date) with respect
to a Foreign Subsidiary, not otherwise permitted under this definition, so long
as the Non-Credit Party Exposure of all Credit Parties to all Foreign
Subsidiaries incurred pursuant to this subpart (d) during any fiscal year of the
Borrower does not exceed the greater of (i) Twenty Million Dollars
($20,000,000), or (ii) two percent (2%) of the Borrower’s Consolidated gross
revenues for the most recent fiscal year of the Borrower for which financial
statements have been delivered to the Administrative Agent pursuant to
Section 5.3(b) hereof;

(e) any loans by a Credit Party to, and any investments by a Credit Party in, a
Foreign Subsidiary, so long as (i) substantially all of the proceeds of such
loans and investments are used by such Foreign Subsidiary to consummate an
Acquisition of a Person that is organized under the laws of any jurisdiction
other than the United States, any State thereof or the District of Columbia,
(ii) the aggregate amount of such loans and investments made with respect to a
specific Acquisition, do not exceed the amount of cash Consideration paid for
such Acquisition, and (iii) the aggregate amount of all such loans and
investments outstanding at any time, for all Foreign Subsidiaries, do not exceed
the aggregate amount of Fifty Million Dollars ($50,000,000); and

(f) any investment by a Credit Party in a Foreign Subsidiary as a result of a
transfer of Intellectual Property permitted pursuant to Section 5.12(h) hereof.

“Permitted Investment” means an investment of a Company, made after the Closing
Date, in the stock (or other debt or equity instruments) of a Person (other than
a Company), so long as the aggregate amount of all such investments of all
Companies does not exceed, at any time, an aggregate amount (as determined when
each such investment is made) of Ten Million Dollars ($10,000,000).

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.

“Pledge Agreement” means each of the Pledge Agreements, relating to the Pledged
Securities, executed and delivered by the Borrower or a Guarantor of Payment, as
applicable, in favor of the Administrative Agent, for the benefit of the
Lenders, dated as of the Closing Date, and any other Pledge Agreement executed
by any other Subsidiary on or after the Closing Date, as any of the foregoing
may from time to time be amended, restated or otherwise modified.

 

21



--------------------------------------------------------------------------------

“Pledged Notes” means the promissory notes payable to the Borrower, as described
on Schedule 7.4 hereto, and any additional or future promissory notes that may
hereafter from time to time be payable to the Borrower.

“Pledged Securities” means all of the shares of capital stock or other equity
interest of a Subsidiary of a Credit Party, whether now owned or hereafter
acquired or created, and all proceeds thereof; provided that Pledged Securities
shall exclude (a) shares of capital stock or other equity interests of any
Foreign Subsidiary that is not a first-tier Foreign Subsidiary, and (b) shares
of voting capital stock or other voting equity interests in any first-tier
Foreign Subsidiary in excess of sixty-five percent (65%) of the total
outstanding shares of voting capital stock or other voting equity interest of
any such first-tier Foreign Subsidiary. (Schedule 3 hereto lists, as of the
Closing Date, all of the Pledged Securities.)

“Prime Rate” means the interest rate established from time to time by the
Administrative Agent as the Administrative Agent’s prime rate, whether or not
such rate shall be publicly announced; the Prime Rate may not be the lowest
interest rate charged by the Administrative Agent for commercial or other
extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.

“Proceeds” means (a) proceeds, as that term is defined in the U.C.C., and any
other proceeds, and (b) whatever is received upon the sale, exchange, collection
or other disposition of Collateral or proceeds, whether cash or non-cash. Cash
proceeds include, without limitation, moneys, checks and Deposit Accounts.
Proceeds include, without limitation, any Account arising when the right to
payment is earned under a contract right, any insurance payable by reason of
loss or damage to the Collateral, and any return or unearned premium upon any
cancellation of insurance. Except as expressly authorized in this Agreement, the
right of the Administrative Agent and the Lenders to Proceeds specifically set
forth herein or indicated in any financing statement shall never constitute an
express or implied authorization on the part of the Administrative Agent or any
Lender to a Company’s sale, exchange, collection or other disposition of any or
all of the Collateral.

“Register” means that term as described in Section 11.10(i) hereof.

“Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.

“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, reasonable
attorneys’ fees, legal expenses, judgments, suits and disbursements)
(a) incurred by the Administrative Agent, or imposed upon or asserted against
the Administrative Agent or any Lender, in any attempt by the Administrative
Agent and the Lenders to (i) obtain, preserve, perfect or enforce any Loan
Document or any security interest evidenced by any Loan Document; (ii) obtain
payment, performance or observance of any and all of the Obligations; or
(iii) maintain, insure, audit, collect, preserve, repossess or dispose of any of
the collateral securing the Obligations or any part thereof, including, without
limitation, reasonable costs and expenses for appraisals, assessments and audits
of any Company or any such collateral; or (b) incidental or related to subpart
(a) above,

 

22



--------------------------------------------------------------------------------

including, without limitation, interest thereupon from the date incurred,
imposed or asserted until paid at the Default Rate.

“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by any Credit Party, or any
of its officers, to the Administrative Agent or the Lenders pursuant to or
otherwise in connection with this Agreement.

“Reportable Event” means any of the events described in Section 4043 of ERISA,
except where notice is waived by the PBGC.

“Required Lenders” means the holders of at least fifty-one percent (51%), based
upon each Lender’s Commitment Percentage, of an amount (the “Total Amount”)
equal to (a) during the Commitment Period, the Total Commitment Amount, or
(b) after the Commitment Period, the Revolving Credit Exposure; provided that
(i) the portion of the Total Amount held or deemed to be held by any Defaulting
Lender or Insolvent Lender shall be excluded for purposes of making a
determination of Required Lenders, and (ii) if there shall be two or more
Lenders (that are not Defaulting Lenders or Insolvent Lenders), Required Lenders
shall constitute at least two Lenders.

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.

“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities. The Eurodollar Rate shall be adjusted automatically on and as of
the effective date of any change in the Reserve Percentage.

“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, or (c) any amount paid by such Company in respect of any
management, consulting or other similar arrangement with any equity holder
(other than a Company) of a Company or an Affiliate that, with respect to this
subpart (c), when added to all such payments by all Companies, would result in
payments in excess of the aggregate amount of One Million Five Hundred Thousand
Dollars ($1,500,000) in any fiscal year.

“Revolving Amount” means the Closing Revolving Amount, as such amount may be
increased up to the Maximum Revolving Amount pursuant to Section 2.9(b) hereof,
or decreased pursuant to Section 2.9(a) hereof.

 

23



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Revolving Lenders (and each Revolving Lender) to
make Revolving Loans, (b) the Fronting Lender to issue and each Revolving Lender
to participate in, Letters of Credit pursuant to the Letter of Credit
Commitment, and (c) the Swing Line Lender to make, and each Revolving Lender to
participate in, Swing Loans pursuant to the Swing Line Commitment; up to an
aggregate principal amount outstanding at any time equal to the Revolving
Amount.

“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans outstanding, (b) the Swing Line
Exposure, and (c) the Letter of Credit Exposure.

“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.4(a) hereof.

“Revolving Lender” means a Lender with a percentage of the Revolving Credit
Commitment as set forth on Schedule 1 hereto, or that acquires a percentage of
the Revolving Credit Commitment pursuant to Section 2.9(b) or 11.10 hereof.

“Revolving Loan” means a loan made to the Borrower by the Revolving Lenders in
accordance with Section 2.2(a) hereof.

“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to a Lender (or an entity
that is an affiliate of a then existing Lender) under Hedge Agreements, and
(c) the Bank Product Obligations owing to a Lender (or an entity that is an
affiliate of a then existing Lender) under Bank Product Agreements.

“Securities Account” means a securities account, as that term is defined in the
U.C.C.

“Securities Account Control Agreement” means each Securities Account Control
Agreement among a Credit Party, the Administrative Agent and a Securities
Intermediary, dated prior to, on or after the Closing Date, to be in form and
substance satisfactory to the Administrative Agent, as the same may from time to
time be amended, restated or otherwise modified.

“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.

“Security Agreement” means each Security Agreement, executed and delivered by a
Guarantor of Payment in favor of the Administrative Agent, for the benefit of
the Lenders, dated

 

24



--------------------------------------------------------------------------------

as of the Closing Date, and any other Security Agreement executed after the
Closing Date, as the same may from time to time be amended, restated or
otherwise modified.

“Security Agreement Joinder” means each Security Agreement Joinder, executed and
delivered by a Guarantor of Payment for the purpose of adding such Guarantor of
Payment as a party to the previously executed Security Agreement.

“Security Documents” means each Security Agreement, each Security Agreement
Joinder, each Pledge Agreement, each Intellectual Property Security Agreement,
each Landlord’s Waiver, each Control Agreement, each U.C.C. Financing Statement
or similar filing as to a jurisdiction located outside of the United States of
America filed in connection herewith or perfecting any interest created in any
of the foregoing documents, and any other document pursuant to which any Lien is
granted by a Company to the Administrative Agent, for the benefit of the
Lenders, as security for the Secured Obligations, or any part thereof, and each
other agreement executed or provided to the Administrative Agent in connection
with any of the foregoing, as any of the foregoing may from time to time be
amended, restated or otherwise modified or replaced.

“Significant Asset Disposition” means a Disposition or a related series of
Dispositions in which the aggregate fair market value or book value, whichever
is greater, of the assets sold, leased, transferred or otherwise disposed of
shall be greater than or equal to Five Million Dollars ($5,000,000).

“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
such liabilities mature in the normal course of business, (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute an
unreasonably small amount of capital. As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the Bankruptcy Code.

“Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., and any successor to such company.

“Subordinated Creditor” means any Person that shall have entered into a
Subordination Agreement with the Administrative Agent, on behalf of the Lenders,
subsequent to the Closing Date.

 

25



--------------------------------------------------------------------------------

“Subordinated Debt Documents” means each subordinated promissory note or
agreement issued by a Credit Party to a Subordinated Creditor, and each other
promissory note, instrument and agreement executed in connection therewith.

“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance reasonably satisfactory to the Administrative Agent) in favor of the
prior payment in full of the Obligations.

“Subordination Agreement” means a subordination agreement, to be prepared by,
and in form and substance reasonably satisfactory to, the Administrative Agent,
executed and delivered by a Subordinated Creditor in connection with this
Agreement, as the same may from time to time be amended, restated or otherwise
modified.

“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by the Borrower or by one or
more other subsidiaries of the Borrower or by the Borrower and one or more
subsidiaries of the Borrower, (b) a partnership, limited liability company or
unlimited liability company of which the Borrower, one or more other
subsidiaries of the Borrower or the Borrower and one or more subsidiaries of the
Borrower, directly or indirectly, is a general partner or managing member, as
the case may be, or otherwise has an ownership interest greater than fifty
percent (50%) of all of the ownership interests in such partnership, limited
liability company or unlimited liability company, or (c) any other Person (other
than a corporation, partnership, limited liability company or unlimited
liability company) in which the Borrower, one or more other subsidiaries of the
Borrower or the Borrower and one or more subsidiaries of the Borrower, directly
or indirectly, has at least a majority interest in the Voting Power or the power
to elect or direct the election of a majority of directors or other governing
body of such Person.

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to the Borrower, on a discretionary basis, up to the aggregate
amount at any time outstanding of Ten Million Dollars ($10,000,000).

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.

“Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment.

“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit B executed and delivered pursuant to Section 2.4(b) hereof.

“Swing Loan” means a loan that shall be denominated in Dollars made to the
Borrower by the Swing Line Lender under the Swing Line Commitment, in accordance
with Section 2.2(c) hereof.

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) thirty (30) days after the date such Swing Loan is made, or (b) the last day
of the Commitment Period.

 

26



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes of any kind, including but not
limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with any interest, penalties, fines,
additions to taxes or similar liabilities with respect thereto) other than
Excluded Taxes.

“Total Commitment Amount” means the principal amount of Two Hundred Fifty
Million Dollars ($250,000,000), as such amount may be increased pursuant to
Section 2.9(b) hereof, or decreased pursuant to Section 2.9(a) hereof.

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of New York.

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).

Section 1.2. Accounting Terms. Any accounting term not specifically defined in
this Article I shall have the meaning ascribed thereto by GAAP.

Section 1.3. Terms Generally. The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms. Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined.

ARTICLE II. AMOUNT AND TERMS OF CREDIT

Section 2.1. Amount and Nature of Credit.

(a) Subject to the terms and conditions of this Agreement, the Lenders, during
the Commitment Period and to the extent hereinafter provided, shall make Loans
to the Borrower, participate in Swing Loans made by the Swing Line Lender to the
Borrower, and issue or participate in Letters of Credit at the request of the
Borrower, in such aggregate amount as the Borrower shall request pursuant to the
Commitment; provided that in no event shall the

 

27



--------------------------------------------------------------------------------

aggregate principal amount of all Loans and Letters of Credit outstanding under
this Agreement be in excess of the Total Commitment Amount.

(b) Each Lender, for itself and not one for any other, agrees to make Loans,
participate in Swing Loans, and issue or participate in Letters of Credit,
during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by the Borrower or the issuance of a Letter of
Credit:

(i) the aggregate outstanding principal amount of Loans made by such Lender
(other than Swing Loans made by the Swing Line Lender), when combined with such
Lender’s pro rata share, if any, of the Letter of Credit Exposure and the Swing
Line Exposure, shall not be in excess of the Maximum Amount for such Lender; and

(ii) the aggregate outstanding principal amount of Loans (other than Swing
Loans) made by such Lender shall represent that percentage of the aggregate
principal amount then outstanding on all Loans (other than Swing Loans) that
shall be such Lender’s Commitment Percentage.

Each borrowing (other than Swing Loans which shall be risk participated on a pro
rata basis) from the Lenders shall be made pro rata according to the respective
Commitment Percentages of the Lenders.

(c) The Loans may be made as Revolving Loans as described in Section 2.2(a)
hereof, and as Swing Loans as described in Section 2.2(c) hereof, and Letters of
Credit may be issued in accordance with Section 2.2(b) hereof.

Section 2.2. Revolving Credit Commitment.

(a) Revolving Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Revolving Lenders shall make a Revolving Loan
or Revolving Loans to the Borrower in such amount or amounts as the Borrower,
through an Authorized Officer, may from time to time request, but not exceeding
in aggregate principal amount at any time outstanding hereunder the Revolving
Credit Commitment, when such Revolving Loans are combined with the Letter of
Credit Exposure and the Swing Line Exposure. The Borrower shall have the option,
subject to the terms and conditions set forth herein, to borrow Revolving Loans,
maturing on the last day of the Commitment Period, by means of any combination
of Base Rate Loans or Eurodollar Loans. Subject to the provisions of this
Agreement, the Borrower shall be entitled under this Section 2.2(a) to borrow
Revolving Loans, repay the same in whole or in part and re-borrow Revolving
Loans hereunder at any time and from time to time during the Commitment Period.

(b) Letters of Credit.

(i) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period, the Fronting Lender shall, in its own name, on behalf of the
Revolving Lenders, issue such Letters of Credit for the account of the Borrower
or a

 

28



--------------------------------------------------------------------------------

Guarantor of Payment, as the Borrower may from time to time request. The
Borrower shall not request any Letter of Credit (and the Fronting Lender shall
not be obligated to issue any Letter of Credit) if, after giving effect thereto,
(A) the Letter of Credit Exposure would exceed the Letter of Credit Commitment,
or (B) the Revolving Credit Exposure would exceed the Revolving Credit
Commitment. The issuance of each Letter of Credit shall confer upon each
Revolving Lender the benefits and liabilities of a participation consisting of
an undivided pro rata interest in the Letter of Credit to the extent of such
Revolving Lender’s Commitment Percentage.

(ii) Request for Letter of Credit. Each request for a Letter of Credit shall be
delivered to the Administrative Agent (and to the Fronting Lender, if the
Fronting Lender is a Lender other than the Administrative Agent) by an
Authorized Officer not later than 11:00 A.M. (Eastern time) three Business Days
prior to the date of the proposed issuance of the Letter of Credit (or such
shorter period as may be acceptable to the Fronting Lender). Each such request
shall be in a form acceptable to the Administrative Agent (and the Fronting
Lender, if the Fronting Lender is a Lender other than the Administrative Agent)
and shall specify the face amount thereof, the account party, the beneficiary,
the requested date of issuance, amendment, renewal or extension, the expiry date
thereof, and the nature of the transaction or obligation to be supported
thereby. Concurrently with each such request, the Borrower, and any Guarantor of
Payment for whose account the Letter of Credit is to be issued, shall execute
and deliver to the Fronting Lender an appropriate application and agreement,
being in the standard form of the Fronting Lender for such letters of credit, as
amended to conform to the provisions of this Agreement if required by the
Administrative Agent. The Administrative Agent shall give the Fronting Lender
and each Revolving Lender notice of each such request for a Letter of Credit.

(iii) Standby Letters of Credit Fees. With respect to each Letter of Credit that
shall be a standby letter of credit and the drafts thereunder, if any, whether
issued for the account of the Borrower or a Guarantor of Payment, the Borrower
agrees to (A) pay to the Administrative Agent, for the pro rata benefit of the
Revolving Lenders, a non-refundable commission based upon the undrawn amount of
such Letter of Credit, which shall be paid quarterly in arrears, on each
Regularly Scheduled Payment Date, in an amount equal to the aggregate sum of the
Letter of Credit Fee for such Letter of Credit for each day of such quarter;
(B) pay to the Administrative Agent, for the sole benefit of the Fronting
Lender, an additional Letter of Credit fee, which shall be paid on each date
that such Letter of Credit shall be issued, amended or renewed at the rate of
one-fourth percent (1/4%) of the face amount of such Letter of Credit; and
(C) pay to the Administrative Agent, for the sole benefit of the Fronting
Lender, such other issuance, amendment, renewal, negotiation, draw, acceptance,
telex, courier, postage and similar transactional fees as are customarily
charged by the Fronting Lender in respect of the issuance and administration of
similar letters of credit under its fee schedule as in effect from time to time.

(iv) Refunding of Letters of Credit with Revolving Loans. Whenever a Letter of
Credit shall be drawn, the Borrower shall immediately reimburse the Fronting
Lender

 

29



--------------------------------------------------------------------------------

for the amount drawn. In the event that the amount drawn shall not have been
reimbursed by the Borrower on the date of the drawing of such Letter of Credit,
at the sole option of the Administrative Agent (and the Fronting Lender, if the
Fronting Lender is a Lender other than the Administrative Agent), the Borrower
shall be deemed to have requested a Revolving Loan, subject to the provisions of
Sections 2.2(a) and 2.5 hereof (other than the requirement set forth in
Section 2.5(d) hereof), in the amount drawn. Such Revolving Loan shall be
evidenced by the Revolving Credit Notes (or, if a Lender has not requested a
Revolving Credit Note, by the records of the Administrative Agent and such
Lender). Each Revolving Lender agrees to make a Revolving Loan on the date of
such notice, subject to no conditions precedent whatsoever. Each Revolving
Lender acknowledges and agrees that its obligation to make a Revolving Loan
pursuant to Section 2.2(a) hereof when required by this Section 2.2(b)(iv) shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that its payment to the Administrative Agent,
for the account of the Fronting Lender, of the proceeds of such Revolving Loan
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated. The Borrower irrevocably
authorizes and instructs the Administrative Agent to apply the proceeds of any
borrowing pursuant to this Section 2.2(b)(iv) to reimburse, in full (other than
the Fronting Lender’s pro rata share of such borrowing), the Fronting Lender for
the amount drawn on such Letter of Credit. Each such Revolving Loan shall be
deemed to be a Base Rate Loan unless otherwise requested by and available to the
Borrower hereunder. Each Revolving Lender is hereby authorized to record on its
records relating to its Revolving Credit Note (or, if such Lender has not
requested a Revolving Credit Note, its records relating to Revolving Loans) such
Revolving Lender’s pro rata share of the amounts paid and not reimbursed on the
Letters of Credit.

(v) Participation in Letters of Credit. If, for any reason, the Administrative
Agent (and the Fronting Lender if the Fronting Lender is a Lender other than the
Administrative Agent) shall be unable to or, in the opinion of the
Administrative Agent, it shall be impracticable to, convert any amount drawn
under a Letter of Credit to a Revolving Loan pursuant to the preceding
subsection, the Administrative Agent (and the Fronting Lender if the Fronting
Lender is a Lender other than the Administrative Agent) shall have the right to
request that each Revolving Lender fund a participation in the amount due with
respect to such Letter of Credit, and the Administrative Agent shall promptly
notify each Revolving Lender thereof (by facsimile or electronic communication,
in each case confirmed by telephone, or by telephone confirmed in writing). Upon
such notice, but without further action, the Fronting Lender hereby agrees to
grant to each Revolving Lender, and each Revolving Lender hereby agrees to
acquire from the Fronting Lender, an undivided participation interest in the
amount due with respect to such Letter of Credit in an amount equal to such
Revolving Lender’s Commitment Percentage of the principal amount due with
respect to such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees,
upon receipt of notice as provided above, to pay to the Administrative Agent,
for the account of the Fronting Lender, such

 

30



--------------------------------------------------------------------------------

Revolving Lender’s ratable share of the amount due with respect to such Letter
of Credit (determined in accordance with such Revolving Lender’s Commitment
Percentage). Each Revolving Lender acknowledges and agrees that its obligation
to acquire participations in the amount due under any Letter of Credit that is
drawn but not reimbursed by the Borrower pursuant to this subsection (v) shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that each such payment shall be made without
any offset, abatement, recoupment, counterclaim, withholding or reduction
whatsoever and whether or not the Revolving Credit Commitment shall have been
reduced or terminated. Each Revolving Lender shall comply with its obligation
under this subsection (v) by wire transfer of immediately available funds, in
the same manner as provided in Section 2.5 hereof with respect to Revolving
Loans. Each Revolving Lender is hereby authorized to record on its records such
Revolving Lender’s pro rata share of the amounts paid and not reimbursed on the
Letters of Credit.

(vi) Requests for Letters of Credit When One or More Revolving Lenders are
Affected Lenders. If a Letter of Credit is requested at such time that a
Revolving Lender is an Affected Lender hereunder, then (A) such Letter of Credit
shall be issued to the extent that the Administrative Agent shall have entered
into satisfactory (to the Administrative Agent and the Fronting Lender)
arrangements with the Borrower or such Affected Lender to eliminate or mitigate
the reimbursement risk with respect to such Affected Lender (including, without
limitation, the posting of cash collateral), or (B) the Administrative Agent
shall issue a Letter of Credit in an amount that is the amount of the requested
Letter of Credit less the Commitment Percentage of such Affected Lender times
the amount of the requested Letter of Credit.

(vii) Letters of Credit Issued and Outstanding When One or More Revolving
Lenders are Affected Lenders. With respect to any Letters of Credit that have
been issued and are outstanding at the time any Revolving Lender is an Affected
Lender, the Administrative Agent (and the Fronting Lender) shall have the right
to require that the Borrower cash collateralize, in form and substance
satisfactory to the Administrative Agent (and the Fronting Lender), such Letters
of Credit so as to eliminate or mitigate the reimbursement risk with respect to
such Affected Lender.

(c) Swing Loans.

(i) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period, the Swing Line Lender shall make a Swing Loan or Swing Loans
to the Borrower in such amount or amounts as the Borrower, through an Authorized
Officer, may from time to time request; provided that the Borrower shall not
request any Swing Loan if, after giving effect thereto, (A) the Revolving Credit
Exposure would exceed the Revolving Credit Commitment, or (B) the Swing Line
Exposure would exceed the Swing Line Commitment. Each Swing Loan shall be due
and payable on the Swing Loan Maturity Date applicable thereto.

 

31



--------------------------------------------------------------------------------

(ii) Refunding of Swing Loans. If the Swing Line Lender so elects, by giving
notice to the Borrower and the Revolving Lenders, the Borrower agrees that the
Swing Line Lender shall have the right, in its sole discretion, to require that
the then outstanding Swing Loans be refinanced as a Revolving Loan. Such
Revolving Loan shall be a Base Rate Loan unless otherwise requested by and
available to the Borrower hereunder. Upon receipt of such notice by the Borrower
and the Revolving Lenders, the Borrower shall be deemed, on such day, to have
requested a Revolving Loan in the principal amount of the Swing Loan in
accordance with Sections 2.2(a) and 2.5 hereof (other than the requirement set
forth in Section 2.5(d) hereof). Such Revolving Loan shall be evidenced by the
Revolving Credit Notes (or, if a Revolving Lender has not requested a Revolving
Credit Note, by the records of the Administrative Agent and such Revolving
Lender). Each Revolving Lender agrees to make a Revolving Loan on the date of
such notice, subject to no conditions precedent whatsoever. Each Revolving
Lender acknowledges and agrees that such Revolving Lender’s obligation to make a
Revolving Loan pursuant to Section 2.2(a) hereof when required by this
Section 2.2(c)(ii) is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or Event of Default, and that its payment to the
Administrative Agent, for the account of the Swing Line Lender, of the proceeds
of such Revolving Loan shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated. The Borrower
irrevocably authorizes and instructs the Administrative Agent to apply the
proceeds of any borrowing pursuant to this Section 2.2(c)(ii) to repay in full
such Swing Loan. Each Revolving Lender is hereby authorized to record on its
records relating to its Revolving Credit Note (or, if such Revolving Lender has
not requested a Revolving Credit Note, its records relating to Revolving Loans)
such Revolving Lender’s pro rata share of the amounts paid to refund such Swing
Loan.

(iii) Participation in Swing Loans. If, for any reason, the Swing Line Lender is
unable to or, in the opinion of the Administrative Agent, it is impracticable
to, convert any Swing Loan to a Revolving Loan pursuant to the preceding
Section 2.2(c)(ii), then on any day that a Swing Loan is outstanding (whether
before or after the maturity thereof), the Administrative Agent shall have the
right to request that each Revolving Lender fund a participation in such Swing
Loan, and the Administrative Agent shall promptly notify each Revolving Lender
thereof (by facsimile or electronic communication, in each case confirmed by
telephone, or by telephone confirmed in writing). Upon such notice, but without
further action, the Swing Line Lender hereby agrees to grant to each Revolving
Lender, and each Revolving Lender hereby agrees to acquire from the Swing Line
Lender, an undivided participation interest in the right to share in the payment
of such Swing Loan in an amount equal to such Revolving Lender’s Commitment
Percentage of the principal amount of such Swing Loan. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the benefit of the Swing Line Lender, such Revolving
Lender’s ratable share of such Swing Loan (determined in accordance with such
Revolving Lender’s Commitment Percentage). Each Revolving Lender acknowledges
and agrees that its obligation to acquire

 

32



--------------------------------------------------------------------------------

participations in Swing Loans pursuant to this Section 2.2(c)(iii) is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or an
Event of Default, and that each such payment shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not the Revolving Credit Commitment shall have been reduced or
terminated. Each Revolving Lender shall comply with its obligation under this
Section 2.2(c)(iii) by wire transfer of immediately available funds, in the same
manner as provided in Section 2.5 hereof with respect to Revolving Loans to be
made by such Revolving Lender.

(iv) Requests for Swing Loan When One or More Revolving Lenders are Affected
Lenders. If a Swing Loan is requested at such time that a Revolving Lender is an
Affected Lender hereunder, then (A) such Swing Loan shall be issued to the
extent that the Administrative Agent shall have entered into satisfactory (to
the Administrative Agent and the Swing Line Lender) arrangements with the
Borrower or such Affected Lender to eliminate or mitigate the reimbursement risk
with respect to such Affected Lender (including, without limitation, the posting
of cash collateral), or (B) the Administrative Agent shall issue a Swing Loan in
an amount that is the amount of the requested Swing Loan less the Commitment
Percentage of such Affected Lender times the amount of the requested Swing Loan.

Section 2.3. Interest.

(a) Revolving Loans.

(i) Base Rate Loan. The Borrower shall pay interest on the unpaid principal
amount of a Revolving Loan that is a Base Rate Loan outstanding from time to
time from the date thereof until paid at the Derived Base Rate from time to time
in effect. Interest on such Base Rate Loan shall be payable, commencing
December 31, 2011, and continuing on each Regularly Scheduled Payment Date
thereafter and at the maturity thereof.

(ii) Eurodollar Loans. The Borrower shall pay interest on the unpaid principal
amount of each Revolving Loan that is a Eurodollar Loan outstanding from time to
time, fixed in advance on the first day of the Interest Period applicable
thereto through the last day of the Interest Period applicable thereto (but
subject to changes in the Applicable Margin for Eurodollar Loans), at the
Derived Eurodollar Rate. Interest on such Eurodollar Loan shall be payable on
each Interest Adjustment Date with respect to an Interest Period (provided that,
if an Interest Period shall exceed three months, the interest must also be paid
every three months, commencing three months from the beginning of such Interest
Period).

(b) Swing Loans. The Borrower shall pay interest to the Administrative Agent,
for the sole benefit of the Swing Line Lender (and any Revolving Lender that
shall have funded a participation in such Swing Loan), on the unpaid principal
amount of each Swing Loan outstanding from time to time, from the date thereof
until paid, at the Derived Base Rate from

 

33



--------------------------------------------------------------------------------

time to time in effect. Interest on each Swing Loan shall be payable on each
Regularly Scheduled Payment Date. Each Swing Loan shall bear interest for a
minimum of one day.

(c) Default Rate. Anything herein to the contrary notwithstanding, if an Event
of Default shall occur and be continuing, upon the election of the
Administrative Agent or the Required Lenders (i) the principal of each Loan and
the unpaid interest thereon shall bear interest, until paid, at the Default
Rate, (ii) the fee for the aggregate undrawn amount of all issued and
outstanding Letters of Credit shall be increased by two percent (2%) in excess
of the rate otherwise applicable thereto, and (iii) in the case of any other
amount not paid when due from the Borrower hereunder or under any other Loan
Document, such amount shall bear interest at the Default Rate; provided that,
during an Event of Default under Section 8.11(b) hereof, the applicable Default
Rate shall apply without any election or action on the part of the
Administrative Agent or any Lender.

(d) Limitation on Interest. In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations.

Section 2.4. Evidence of Indebtedness.

(a) Revolving Loans. Upon the request of a Revolving Lender, to evidence the
obligation of the Borrower to repay the Revolving Loans made by such Revolving
Lender and to pay interest thereon, the Borrower shall execute a Revolving
Credit Note, payable to the order of such Revolving Lender in the principal
amount equal to its Commitment Percentage of the Revolving Credit Commitment,
or, if less, the aggregate unpaid principal amount of Revolving Loans made by
such Revolving Lender; provided that the failure of a Revolving Lender to
request a Revolving Credit Note shall in no way detract from the Borrower’s
obligations to such Revolving Lender hereunder.

(b) Swing Loans. Upon the request of the Swing Line Lender, to evidence the
obligation of the Borrower to repay the Swing Loans and to pay interest thereon,
the Borrower shall execute a Swing Line Note, payable to the order of the Swing
Line Lender in the principal amount of the Swing Line Commitment, or, if less,
the aggregate unpaid principal amount of Swing Loans made by the Swing Line
Lender; provided that the failure of the Swing Line Lender to request a Swing
Line Note shall in no way detract from the Borrower’s obligations to the Swing
Line Lender hereunder.

 

34



--------------------------------------------------------------------------------

Section 2.5. Notice of Loans and Credit Events; Funding of Loans.

(a) Notice of Loans and Credit Events. The Borrower, through an Authorized
Officer, shall provide to the Administrative Agent a Notice of Loan prior to
(i) 11:00 A.M. (Eastern time) on the proposed date of borrowing of, or
conversion of a Loan to, a Base Rate Loan, (ii) 11:00 A.M. (Eastern time) three
Business Days prior to the proposed date of borrowing of, continuation of, or
conversion of a Loan to, a Eurodollar Loan, and (iii) 2:00 P.M. (Eastern time)
on the proposed date of borrowing of a Swing Loan (or such later time as agreed
to from time to time by the Swing Line Lender). An Authorized Officer of the
Borrower may verbally request a Loan, so long as a Notice of Loan is received by
the end of the same Business Day, and, if the Administrative Agent or any Lender
provides funds or initiates funding based upon such verbal request, the Borrower
shall bear the risk with respect to any information regarding such funding that
is later determined to have been incorrect. The Borrower shall comply with the
notice provisions set forth in Section 2.2(b) hereof with respect to Letters of
Credit.

(b) Funding of Loans. The Administrative Agent shall notify each Revolving
Lender of the date, amount and Interest Period (if applicable) promptly upon the
receipt of a Notice of Loan (other than for a Swing Loan, or a Revolving Loan to
be funded as a Swing Loan), and, in any event, by 2:00 P.M. (Eastern time) on
the date such Notice of Loan is received. On the date that the Credit Event set
forth in such Notice of Loan is to occur, each such Revolving Lender shall
provide to the Administrative Agent, not later than 3:00 P.M. (Eastern time),
the amount in Dollars, in federal or other immediately available funds, required
of it. If the Administrative Agent shall elect to advance the proceeds of such
Loan prior to receiving funds from such Revolving Lender, the Administrative
Agent shall have the right, upon prior notice to the Borrower, to debit any
account of the Borrower or otherwise receive such amount from the Borrower,
promptly after demand, in the event that such Revolving Lender shall fail to
reimburse the Administrative Agent in accordance with this subsection. The
Administrative Agent shall also have the right to receive interest from such
Revolving Lender at the Federal Funds Effective Rate in the event that such
Revolving Lender shall fail to provide its portion of the Loan on the date
requested and the Administrative Agent shall elect to provide such funds.

(c) Conversion and Continuation of Loans.

(i) At the request of the Borrower to the Administrative Agent, subject to the
notice and other provisions of this Agreement, the Lenders shall convert a Base
Rate Loan to one or more Eurodollar Loans at any time and shall convert a
Eurodollar Loan to a Base Rate Loan on any Interest Adjustment Date applicable
thereto. Swing Loans may be converted by the Swing Line Lender to Revolving
Loans in accordance with Section 2.2(c)(ii) hereof.

(ii) At the request of the Borrower to the Administrative Agent, subject to the
notice and other provisions of this Agreement, the Lenders shall continue one or
more Eurodollar Loans as of the end of the applicable Interest Period as a new
Eurodollar Loan with a new Interest Period.

 

35



--------------------------------------------------------------------------------

(d) Minimum Amount for Loans. Each request for:

(i) a Base Rate Loan shall be in an amount of not less than Five Hundred
Thousand Dollars ($500,000), increased by increments of One Hundred Thousand
Dollars ($100,000);

(ii) a Eurodollar Loan shall be in an amount of not less than Five Hundred
Thousand Dollars ($500,000), increased by increments of Five Hundred Thousand
Dollars ($500,000); and

(iii) a Swing Loan shall be in an amount of not less than One Hundred Thousand
Dollars ($100,000), or such lower amount as may be agreed to by the Swing Line
Lender.

(e) Interest Periods. The Borrower shall not request that Eurodollar Loans be
outstanding for more than ten different Interest Periods at the same time.

(f) Advancing of Non Pro-Rata Revolving Loans. Notwithstanding anything in this
Agreement to the contrary, if the Borrower requests a Revolving Loan pursuant to
Section 2.5(a) hereof (and all conditions precedent set forth in Section 4.1
hereof are met) at a time when one or more Revolving Lenders are Defaulting
Lenders, the Administrative Agent shall have the option, in its sole discretion,
to require (and, at the request of the Borrower, shall require) the
non-Defaulting Lenders to honor such request by making a non pro-rata Revolving
Loan to the Borrower in an amount equal to (i) the amount requested by the
Borrower, minus (ii) the portions of such Revolving Loan that should have been
made by such Defaulting Lenders. For purposes of such Revolving Loans, the
Revolving Lenders that are making such Revolving Loan shall do so in proportion
to their Commitment Percentages of the amount requested by the Borrower. For the
avoidance of doubt, in no event shall the aggregate outstanding principal amount
of Loans made by a Lender (other than Swing Loans made by the Swing Line
Lender), when combined with such Lender’s pro rata share, if any, of the Letter
of Credit Exposure and the Swing Line Exposure, be in excess of the Maximum
Amount for such Lender.

Section 2.6. Payment on Loans and Other Obligations.

(a) Payments Generally. Each payment made hereunder by a Credit Party shall be
made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.

(b) Payments from the Borrower. All payments (including prepayments) to the
Administrative Agent of the principal of or interest on each Loan or other
payment, including but not limited to principal, interest, fees or any other
amount owed by the Borrower under this Agreement, shall be made in Dollars. All
payments described in this subsection (b) shall be remitted to the
Administrative Agent, at the address of the Administrative Agent for notices
referred to in Section 11.4 hereof for the account of the appropriate Lenders
(or the Fronting Lender or the Swing Line Lender, as appropriate) not later than
11:00 A.M. (Eastern time) on the due date thereof in immediately available
funds. Any such payments received by the

 

36



--------------------------------------------------------------------------------

Administrative Agent (or the Fronting Lender or the Swing Line Lender) after
11:00 A.M. (Eastern time) shall be deemed to have been made and received on the
next Business Day.

(c) Payments to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to each Lender
(except with respect to Swing Loans, which shall be paid to the Swing Line
Lender and any Lender that has funded a participation in the Swing Loans, or,
with respect to Letters of Credit, certain of which payments shall be paid to
the Fronting Lender) its ratable shares, if any, of the amount of principal,
interest, and commitment and other fees received by the Administrative Agent for
the account of such Lender. Payments received by the Administrative Agent shall
be delivered to the Lenders in immediately available funds. Each Lender shall
record any principal, interest or other payment, the principal amounts of Base
Rate Loans, Eurodollar Loans, Swing Loans and Letters of Credit, all prepayments
and the applicable dates, including Interest Periods, with respect to the Loans
made, and payments received by such Lender, by such method as such Lender may
generally employ; provided that failure to make any such entry shall in no way
detract from the obligations of the Borrower under this Agreement or any Note.
The aggregate unpaid amount of Loans, types of Loans, Interest Periods and
similar information with respect to the Loans and Letters of Credit set forth on
the records of the Administrative Agent shall be rebuttably presumptive evidence
with respect to such information, including the amounts of principal, interest
and fees owing to each Lender.

(d) Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Loan, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall in each case be included in the
computation of the interest payable on such Loan; provided that, with respect to
a Eurodollar Loan, if the next Business Day shall fall in the succeeding
calendar month, such payment shall be made on the preceding Business Day and the
relevant Interest Period shall be adjusted accordingly.

(e) Affected Lender. To the extent that the Administrative Agent receives any
payments or other amounts for the account of a Revolving Lender that is an
Affected Lender, at the discretion of the Administrative Agent, such Affected
Lender shall be deemed to have requested that the Administrative Agent use such
payment or other amount (or any portion thereof, at the discretion of the
Administrative Agent) first, to cash collateralize its unfunded risk
participation in Swing Loans and the Letters of Credit pursuant to Sections
2.2(b)(v), 2.2(c)(iii), and 2.5(b) hereof, and, with respect to any Defaulting
Lender, second, to fulfill its obligations to make Loans.

(f) Payment of Non Pro-Rata Revolving Loans. Notwithstanding anything in this
Agreement to the contrary, at the sole discretion of the Administrative Agent,
in order to pay Revolving Loans that were not advanced pro rata by the Revolving
Lenders, any payment of any Loan may first be applied to such Revolving Loans
that were not advanced pro rata.

Section 2.7. Prepayment.

(a) Right to Prepay.

 

37



--------------------------------------------------------------------------------

(i) The Borrower shall have the right at any time or from time to time to
prepay, on a pro rata basis for all of the appropriate Lenders (except with
respect to Swing Loans, which shall be paid to the Swing Line Lender and any
Lender that has funded a participation in such Swing Loan), all or any part of
the principal amount of the Loans then outstanding, as designated by the
Borrower. Such payment shall include interest accrued on the amount so prepaid
to the date of such prepayment and any amount payable under Article III hereof
with respect to the amount being prepaid. Prepayments of Base Rate Loans shall
be without any premium or penalty.

(ii) The Borrower shall have the right, at any time or from time to time, to
prepay, for the benefit of the Swing Line Lender (and any Revolving Lender that
has funded a participation in such Swing Loan), all or any part of the principal
amount of the Swing Loans then outstanding, as designated by the Borrower, plus
interest accrued on the amount so prepaid to the date of such prepayment.

(iii) Notwithstanding anything in this Section 2.7 or otherwise to the contrary,
at the discretion of the Administrative Agent, in order to prepay Revolving
Loans that were not advanced pro rata by all of the Revolving Lenders, any
prepayment of a Loan shall first be applied to Revolving Loans made by the
Revolving Lenders during any period in which a Defaulting Lender or Insolvent
Lender shall exist.

(b) Notice of Prepayment. The Borrower shall give the Administrative Agent
irrevocable written notice of prepayment of (i) a Base Rate Loan or Swing Loan
by no later than 11:00 A.M. (Eastern time) on the Business Day on which such
prepayment is to be made, and (ii) a Eurodollar Loan by no later than 1:00 P.M.
(Eastern time) three Business Days before the Business Day on which such
prepayment is to be made.

(c) Minimum Amount. Each prepayment of a Eurodollar Loan shall be in the
principal amount of not less than One Million Dollars ($1,000,000), or the
principal amount of such Loan, or, with respect to a Swing Loan, the principal
balance of such Swing Loan, except in the case of a mandatory payment pursuant
to Section 2.11 or Article III hereof.

Section 2.8. Commitment and Other Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
ratable account of the Revolving Lenders, as a consideration for the Revolving
Credit Commitment, a commitment fee from the Closing Date to and including the
last day of the Commitment Period, payable quarterly, at a rate per annum equal
to (i) the Applicable Commitment Fee Rate in effect on the payment date,
multiplied by (ii) (A) the average daily Revolving Amount in effect during such
quarter, minus (B) the average daily Revolving Credit Exposure (exclusive of the
Swing Line Exposure) during such quarter. The commitment fee shall be payable in
arrears, on December 31, 2011 and continuing on each Regularly Scheduled Payment
Date thereafter, and on the last day of the Commitment Period.

 

38



--------------------------------------------------------------------------------

(b) Administrative Agent Fee. The Borrower shall pay to the Administrative
Agent, for its sole benefit, the fees set forth in the Administrative Agent Fee
Letter.

Section 2.9. Modifications to Commitment.

(a) Optional Reduction of Revolving Credit Commitment. The Borrower may at any
time and from time to time permanently reduce in whole or ratably in part the
Revolving Credit Commitment to an amount not less than the then existing
Revolving Credit Exposure, by giving the Administrative Agent not fewer than
five Business Days’ (or thirty (30) days if the Revolving Credit Commitment is
to be reduced or terminated in its entirety) written notice of such reduction,
provided that any such partial reduction shall be in an aggregate amount, for
all of the Lenders, of not less than Five Million Dollars ($5,000,000),
increased in increments of Five Hundred Thousand Dollars ($500,000). The
Administrative Agent shall promptly notify each Revolving Lender of the date of
each such reduction and such Revolving Lender’s proportionate share thereof.
After each such partial reduction, the commitment fees payable hereunder shall
be calculated upon the Revolving Credit Commitment as so reduced. If the
Borrower reduces in whole the Revolving Credit Commitment, on the effective date
of such reduction (the Borrower having prepaid in full the unpaid principal
balance, if any, of the Revolving Loans, together with all interest (if any) and
commitment and other fees accrued and unpaid with respect thereto, and provided
that no Letter of Credit Exposure or Swing Line Exposure shall exist), all of
the Revolving Credit Notes shall be delivered to the Administrative Agent marked
“Canceled” and the Administrative Agent shall redeliver such Revolving Credit
Notes to the Borrower. Any partial reduction in the Revolving Credit Commitment
shall be effective during the remainder of the Commitment Period. Upon each
decrease of the Revolving Credit Commitment, the Maximum Revolving Amount and
the Total Commitment Amount shall be proportionally decreased.

(b) Increase in Commitment.

(i) At any time during the Commitment Increase Period, but in no event on more
than three separate occasions during the Commitment Increase Period, the
Borrower may request that the Administrative Agent increase the Revolving Amount
from the Closing Revolving Amount up to an amount that shall not exceed the
Maximum Revolving Amount. Each such request for an increase shall be in an
amount of at least Ten Million Dollars ($10,000,000), and may be made by either
(A) increasing, for one or more Revolving Lenders, with their prior written
consent, their respective Revolving Credit Commitments, or (B) including one or
more Additional Lenders, each with a new commitment under the Revolving Credit
Commitment, as a party to this Agreement (each an “Additional Commitment” and,
collectively, the “Additional Commitments”);

(ii) During the Commitment Increase Period, all of the Lenders agree that the
Administrative Agent, in its sole discretion, may permit one or more Additional
Commitments upon satisfaction of the following requirements: (A) each Additional
Lender, if any, shall execute an Additional Lender Assumption Agreement, (B) the
Administrative Agent shall provide to the Borrower and each Lender a revised
Schedule 1 to this Agreement, including revised Commitment Percentages for each
of the

 

39



--------------------------------------------------------------------------------

Revolving Lenders, if appropriate, at least three Business Days prior to the
date of the effectiveness of such Additional Commitments (each an “Additional
Lender Assumption Effective Date”), and (C) the Borrower shall execute and
deliver to the Administrative Agent and the Revolving Lenders such replacement
or additional Revolving Credit Notes as shall be required by the Administrative
Agent (and requested by the Lenders). The Lenders hereby authorize the
Administrative Agent to execute each Additional Lender Assumption Agreement on
behalf of the Lenders.

(iii) On each Additional Lender Assumption Effective Date, the Revolving Lenders
shall make adjustments among themselves with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to reallocate among such Revolving
Lenders such outstanding amounts, based on the revised Commitment Percentages
and to otherwise carry out fully the intent and terms of this Section 2.9(b)
(and the Borrower shall pay to the Revolving Lenders any amounts that would be
payable pursuant to Section 3.3 hereof if such adjustments among the Revolving
Lenders would cause a prepayment of one or more Eurodollar Loans). In connection
therewith, it is understood and agreed that the Maximum Amount of any Lender
will not be increased (or decreased except pursuant to subsection (a) hereof)
without the prior written consent of such Lender. The Borrower shall not request
any increase in the Revolving Amount pursuant to this subsection (b) if a
Default or an Event of Default shall then exist. Upon each increase of the
Revolving Amount, the Total Commitment Amount shall be proportionally increased.

Section 2.10. Computation of Interest and Fees. With the exception of Base Rate
Loans, interest on Loans, Letter of Credit fees, Related Expenses and commitment
and other fees and charges hereunder shall be computed on the basis of a year
having three hundred sixty (360) days and calculated for the actual number of
days elapsed. With respect to Base Rate Loans, interest shall be computed on the
basis of a year having three hundred sixty-five (365) days or three hundred
sixty-six (366) days, as the case may be, and calculated for the actual number
of days elapsed.

Section 2.11. Mandatory Payments.

(a) Revolving Credit Exposure. If, at any time, the Revolving Credit Exposure
shall exceed the Revolving Credit Commitment as then in effect, the Borrower
shall, as promptly as practicable, but in no event later than the next Business
Day, pay an aggregate principal amount of the Revolving Loans sufficient to
bring the Revolving Credit Exposure within the Revolving Credit Commitment.

(b) Swing Line Exposure. If, at any time, the Swing Line Exposure shall exceed
the Swing Line Commitment, the Borrower shall, as promptly as practicable, but
in no event later than the next Business Day, pay an aggregate principal amount
of the Swing Loans sufficient to bring the Swing Line Exposure within the Swing
Line Commitment.

 

40



--------------------------------------------------------------------------------

(c) Application of Mandatory Payments. Unless otherwise designated by the
Borrower, each prepayment pursuant to Section 2.11(a) hereof shall be applied in
the following order (i) first, on a pro rata basis for the Lenders, to
outstanding Base Rate Loans, and (ii) second, on a pro rata basis for the
Lenders, to outstanding Eurodollar Loans; provided that, if the outstanding
principal amount of any Eurodollar Loan shall be reduced to an amount less than
the minimum amount set forth in Section 2.5(d) hereof as a result of such
prepayment, then such Eurodollar Loan shall be converted into a Base Rate Loan
on the date of such prepayment. Any prepayment of a Eurodollar Loan or Swing
Loan pursuant to this Section 2.11 shall be subject to the prepayment provisions
set forth in Article III hereof.

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO

EURODOLLAR LOANS; INCREASED CAPITAL; TAXES

Section 3.1. Requirements of Law.

(a) If, after the Closing Date, (i) the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:

(A) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit or any Eurodollar Loan made by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Taxes and Excluded Taxes which are governed by Section 3.2 hereof);

(B) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

(C) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall pay to
such Lender, promptly after receipt of a written request therefor, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this subsection (a), such Lender shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(b) If any Lender shall have determined that, after the Closing Date, the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof by a Governmental Authority or
compliance by such Lender or any

 

41



--------------------------------------------------------------------------------

corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority shall have the effect of reducing the rate of return on such Lender’s
or such corporation’s capital as a consequence of its obligations hereunder, or
under or in respect of any Letter of Credit, to a level below that which such
Lender or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration the policies of such Lender or such
corporation with respect to capital adequacy), then from time to time, upon
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor (which shall include the method for
calculating such amount), the Borrower shall promptly pay or cause to be paid to
such Lender such additional amount or amounts as will compensate such Lender or
such corporation for such reduction.

(c) For purposes of this Section 3.1, the Dodd-Frank Act, any requests, rules,
guidelines or directives concerning capital adequacy promulgated by the Bank for
International Settlements, or the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) under Basel III,
and any rules, regulations, orders, requests, guidelines and directives adopted,
promulgated or implemented in connection with any of the foregoing, regardless
of the date adopted, issued, promulgated or implemented, are deemed to have been
introduced and adopted after the Closing Date.

(d) A certificate as to any additional amounts payable pursuant to this
Section 3.1 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive absent manifest error. In determining
any such additional amounts, such Lender may use any method of averaging and
attribution that it (in its sole discretion) shall deem applicable. The
obligations of the Borrower pursuant to this Section 3.1 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

(e) Notwithstanding the foregoing, no Lender shall be entitled to any
indemnification or reimbursement pursuant to this Section 3.1 to the extent such
Lender has not made demand therefore (as set forth above) within one hundred
eighty (180) days after the occurrence of the event giving rise to such
entitlement or, if later, such Lender having knowledge of such event.

Section 3.2. Taxes.

(a) All payments made by any Credit Party under any Loan Document shall be made
free and clear of, and without deduction or withholding for or on account of any
Taxes or Other Taxes. If any Taxes or Other Taxes are required to be deducted or
withheld from any amounts payable to the Administrative Agent or any Lender
hereunder, the amounts so payable to the Administrative Agent or such Lender
shall be increased to the extent necessary to yield to the Administrative Agent
or such Lender (after deducting, withholding and payment of all Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in the Loan Documents.

(b) Whenever any Taxes or Other Taxes are required to be withheld and paid by a
Credit Party, such Credit Party shall timely withhold and pay such taxes to the
relevant Governmental Authorities. As promptly as possible thereafter, the
Borrower shall send to the

 

42



--------------------------------------------------------------------------------

Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Credit Party showing payment thereof or other evidence of
payment reasonably acceptable to the Administrative Agent or such Lender. If
such Credit Party shall fail to pay any Taxes or Other Taxes when due to the
appropriate Governmental Authority or fails to remit to the Administrative Agent
the required receipts or other required documentary evidence, such Credit Party
and the Borrower shall indemnify the Administrative Agent and the appropriate
Lenders on demand for any incremental Taxes or Other Taxes paid or payable by
the Administrative Agent or such Lender as a result of any such failure.

(c) Each Lender that is not (i) a citizen or resident of the United States of
America, (ii) a corporation, partnership or other entity created or organized in
or under the laws of the United States of America (or any jurisdiction thereof),
or (iii) an estate or trust that is subject to federal income taxation
regardless of the source of its income (any such Person, a “Non-U.S. Lender”)
shall deliver to the Borrower and the Administrative Agent two copies of either
U.S. Internal Revenue Service Form W-8BEN, Form W-8IMY or Form W-8ECI, or, in
the case of a Non-U.S. Lender claiming exemption from U.S. federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement with respect to such interest and two copies
of a Form W-8BEN, or any subsequent versions thereof or successors thereto,
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or a reduced rate of, U.S. federal withholding tax on all
payments by Credit Parties under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement or such other Loan Document. In addition, each
Non-U.S. Lender shall deliver such forms or appropriate replacements promptly
upon the obsolescence or invalidity of any form previously delivered by such
Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any
time it determines that such Lender is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this subsection (c), a Non-U.S. Lender
shall not be required to deliver any form pursuant to this subsection (c) that
such Non-U.S. Lender is not legally able to deliver.

(d) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which a Credit Party is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under any Loan Document, shall use reasonable efforts to deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that such Lender is legally entitled to complete, execute and deliver
such documentation, and, in such Lender’s judgment, such completion, execution
or submission would not materially prejudice the legal position of such Lender.

(e) If the Administrative Agent or any Lender determines, in its sole
discretion, that is has received a refund of Taxes or Other Taxes for which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this

 

43



--------------------------------------------------------------------------------

Section 3.2, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid by the Borrower
under this Section 3.2 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Government Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Government Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Government Authority. This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(f) The agreements in this Section 3.2 shall survive the termination of the Loan
Documents and the payment of the Loans and all other amounts payable hereunder.

Section 3.3. Funding Losses. The Borrower agrees to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
(including a written or verbal notice that is subsequently revoked) requesting
the same in accordance with the provisions of this Agreement, (b) default by the
Borrower in making any prepayment of or conversion from Eurodollar Loans after
the Borrower has given a notice (including a written or verbal notice that is
subsequently revoked) thereof in accordance with the provisions of this
Agreement, (c) the making of a prepayment of a Eurodollar Loan on a day that is
not the last day of an Interest Period applicable thereto, (d) any conversion of
a Eurodollar Loan to a Base Rate Loan on a day that is not the last day of an
Interest Period applicable thereto, or (e) any compulsory assignment of such
Lender’s interests, rights and obligations under this Agreement pursuant to
Section 11.3(c) or 11.12 hereof. Such indemnification shall be in an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amounts so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the appropriate London interbank market, along with any
administration fee charged by such Lender. A certificate as to any amounts
payable pursuant to this Section 3.3 submitted to the Borrower (with a copy to
the Administrative Agent) by any Lender shall be conclusive absent manifest
error. The obligations of the Borrower pursuant to this Section 3.3 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

Section 3.4. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.1 or 3.2(a)
hereof with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy

 

44



--------------------------------------------------------------------------------

considerations of such Lender) to designate another lending office (or an
affiliate of such Lender, if practical for such Lender) for any Loans affected
by such event with the object of avoiding the consequences of such event;
provided, that such designation is made on terms that, in the sole judgment of
such Lender, cause such Lender and its lending office(s) to suffer no economic,
legal or regulatory disadvantage; and provided, further, that nothing in this
Section 3.4 shall affect or postpone any of the obligations of the Borrower or
the rights of any Lender pursuant to Section 3.1 or 3.2(a) hereof.

Section 3.5. Eurodollar Rate Lending Unlawful; Inability to Determine Rate.

(a) If any Lender shall determine (which determination shall, upon notice
thereof to the Borrower and the Administrative Agent, be conclusive and binding
on the Borrower) that, after the Closing Date, (i) the introduction of or any
change in or in the interpretation of any law makes it unlawful, or (ii) any
Governmental Authority asserts that it is unlawful, for such Lender to make or
continue any Loan as, or to convert (if permitted pursuant to this Agreement)
any Loan into, a Eurodollar Loan, the obligations of such Lender to make,
continue or convert any such Eurodollar Loan shall, upon such determination, be
suspended until such Lender shall notify the Administrative Agent that the
circumstances causing such suspension no longer exist, and all outstanding
Eurodollar Loans payable to such Lender shall automatically convert (if
conversion is permitted under this Agreement) into a Base Rate Loan, or be
repaid (if no conversion is permitted) at the end of the then current Interest
Periods with respect thereto or sooner, if required by law or such assertion.

(b) If the Administrative Agent or the Required Lenders determine that for any
reason adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Loan, or that the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Loan does not adequately and fairly reflect the cost to
the Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain such Eurodollar Loan shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a borrowing of, conversion to or continuation of such Eurodollar Loan or,
failing that, will be deemed to have converted such request into a request for a
borrowing of a Base Rate Loan in the amount specified therein.

Section 3.6. Replacement of Lenders. The Borrower shall be permitted to replace
any Lender that requests reimbursement for amounts owing pursuant to Section 3.1
or 3.2(a) hereof, or asserts its inability to make a Eurodollar Loan pursuant to
Section 3.5 hereof; provided that (a) such replacement does not conflict with
any Requirement of Law, (b) no Default or Event of Default shall have occurred
and be continuing at the time of such replacement, (c) prior to any such
replacement, such Lender shall have taken no action under Section 3.4 hereof so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 3.1 or 3.2(a) hereof or, if it has taken any action, such request has
still been made, (d) the replacement financial institution shall purchase, at
par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement and assume all commitments and obligations of such
replaced Lender, (e) the Borrower shall be liable to such replaced Lender under
Section 3.3

 

45



--------------------------------------------------------------------------------

hereof if any Eurodollar Loan owing to such replaced Lender shall be purchased
other than on the last day of the Interest Period relating thereto, (f) the
replacement Lender, if not already a Lender, shall be satisfactory to the
Administrative Agent, (g) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 11.10 hereof (provided
that the Borrower (or the succeeding Lender, if such Lender is willing) shall be
obligated to pay the assignment fee referred to therein), and (h) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 3.1 or 3.2(a) hereof,
as the case may be; provided that a Lender shall not be required to make any
such assignment if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to replace such Lender cease
to apply.

Section 3.7. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of such Lender’s Loans in any
manner such Lender deems to be appropriate; it being understood, however, that
for the purposes of this Agreement all determinations hereunder shall be made as
if such Lender had actually funded and maintained each Eurodollar Loan during
the applicable Interest Period for such Loan through the purchase of deposits
having a maturity corresponding to such Interest Period and bearing an interest
rate equal to the Eurodollar Rate for such Interest Period.

ARTICLE IV. CONDITIONS PRECEDENT

Section 4.1. Conditions to Each Credit Event. The obligation of the Lenders, the
Fronting Lender and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:

(a) all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event shall have been satisfied prior to or
as of the first Credit Event;

(b) the Borrower shall have submitted a Notice of Loan (or with respect to a
Letter of Credit, complied with the provisions of Section 2.2(b)(ii) hereof) and
otherwise complied with Section 2.5 hereof;

(c) no Default or Event of Default shall then exist or immediately after such
Credit Event would exist; and

(d) each of the representations and warranties contained in Article VI hereof
shall be true in all material respects as if made on and as of the date of such
Credit Event, except to the extent that any thereof expressly relate to an
earlier date.

Each request by the Borrower for a Credit Event shall be deemed to be a
representation and warranty by the Borrower as of the date of such request as to
the satisfaction of the conditions precedent specified in subsections (c) and
(d) above.

 

46



--------------------------------------------------------------------------------

Section 4.2. Conditions to the First Credit Event. The Borrower shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of the Lenders, the Fronting Lender and the Swing Line Lender to
participate in the first Credit Event is subject to the Borrower satisfying each
of the following conditions prior to or concurrently with such Credit Event:

(a) Notes as Requested. The Borrower shall have executed and delivered to
(i) each Revolving Lender requesting a Revolving Credit Note such Revolving
Lender’s Revolving Credit Note, and (ii) the Swing Line Lender the Swing Line
Note, if requested by the Swing Line Lender.

(b) Subsidiary Documents. Each Guarantor of Payment shall have executed and
delivered to the Administrative Agent (i) a Guaranty of Payment, in form and
substance satisfactory to the Administrative Agent, and (ii) a Security
Agreement and such other documents or instruments, as may be required by the
Administrative Agent to create or perfect the Liens of the Administrative Agent
in the assets of such Guarantor of Payment, all to be in form and substance
satisfactory to the Administrative Agent.

(c) Pledge Agreements. The Borrower and each Guarantor of Payment that has a
Subsidiary shall have (i) executed and delivered to the Administrative Agent,
for the benefit of the Lenders, a Pledge Agreement, in form and substance
satisfactory to the Administrative Agent and the Lenders, with respect to the
Pledged Securities, (ii) executed and delivered to the Administrative Agent, for
the benefit of the Lenders, appropriate transfer powers for each of the Pledged
Securities that are certificated, and (iii) delivered to the Administrative
Agent, for the benefit of the Lenders, the Pledged Securities (to the extent
such Pledged Securities are certificated).

(d) Intellectual Property Security Agreements. Each Credit Party that owns
federally registered intellectual property shall have executed and delivered to
the Administrative Agent, for the benefit of the Lenders, an Intellectual
Property Security Agreement, in form and substance reasonably satisfactory to
the Administrative Agent and the Lenders.

(e) Lien Searches. With respect to the property owned or leased by the Borrower
and each Guarantor of Payment, and any other property securing the Obligations
located in the United States, the Borrower shall have caused to be delivered to
the Administrative Agent (i) the results of Uniform Commercial Code lien
searches, satisfactory to the Administrative Agent and the Lenders, (ii) the
results of federal and state tax lien and judicial lien searches, satisfactory
to the Administrative Agent and the Lenders, and (iii) Uniform Commercial Code
termination statements reflecting termination of all U.C.C. Financing Statements
previously filed by any Person and not expressly permitted pursuant to
Section 5.9 hereof.

(f) Officer’s Certificate, Resolutions, Organizational Documents. The Borrower
shall have delivered to the Administrative Agent an officer’s certificate (or
comparable documents) certifying the names of the officers of each Credit Party
authorized to sign the Loan Documents, together with the true signatures of such
officers and certified copies of (i) the resolutions of the board of directors
(or comparable documents) of such Credit Party evidencing

 

47



--------------------------------------------------------------------------------

approval of the execution and delivery of the Loan Documents and the execution
of other Related Writings to which such Credit Party is a party, and (ii) the
Organizational Documents of such Credit Party.

(g) Good Standing and Full Force and Effect Certificates. The Borrower shall
have delivered to the Administrative Agent a good standing certificate or full
force and effect certificate (or comparable document, if neither certificate is
available in the applicable jurisdiction), as the case may be, for each Credit
Party, issued on or about the Closing Date by the Secretary of State in the
state or states where such Credit Party is incorporated or formed or qualified
as a foreign entity.

(h) Legal Opinion. The Borrower shall have delivered to the Administrative Agent
an opinion of counsel for the Borrower and each other Credit Party, in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders.

(i) Insurance Policies. The Borrower shall have delivered to the Administrative
Agent certificates of insurance on ACORD 25 and 27 or 28 form and proof of
endorsements satisfactory to the Administrative Agent and the Lenders, providing
for adequate personal property and liability insurance for each Company, with
the Administrative Agent, on behalf of the Lenders, listed as lender’s loss
payee and additional insured, as appropriate.

(j) Administrative Agent Fee Letter, Closing Fee Letter and Other Fees. The
Borrower shall have (i) executed and delivered to the Administrative Agent, the
Administrative Agent Fee Letter and paid to the Administrative Agent, for its
sole account, the fees stated therein, (ii) executed and delivered to the
Administrative Agent, the Closing Fee Letter and paid to the Administrative
Agent, for the benefit of the Lenders, the fees stated therein, and (iii) paid
all legal fees and expenses of the Administrative Agent in connection with the
preparation and negotiation of the Loan Documents.

(k) Closing Certificate. The Borrower shall have delivered to the Administrative
Agent and the Lenders an officer’s certificate certifying that, as of the
Closing Date, (i) all conditions precedent set forth in this Article IV have
been satisfied, (ii) no Default or Event of Default exists nor immediately after
the first Credit Event will exist, and (iii) each of the representations and
warranties contained in Article VI hereof are true and correct in all material
respects as of the Closing Date.

(l) Letter of Direction. The Borrower shall have delivered to the Administrative
Agent a letter of direction authorizing the Administrative Agent, on behalf of
the Lenders, to disburse the proceeds of the Loans, which letter of direction
includes the authorization to transfer funds under this Agreement and the wire
instructions that set forth the locations to which such funds shall be sent.

(m) No Material Adverse Change. No material adverse change, in the reasonable
opinion of the Administrative Agent, shall have occurred in the financial
condition or operations of the Companies since September 30, 2011.

 

48



--------------------------------------------------------------------------------

Section 4.3. Post-Closing Conditions. On or before each of the dates specified
in this Section 4.3 (unless a longer time period is agreed to by the
Administrative Agent in writing), the Borrower shall satisfy each of the items
specified in the subsections below:

(a) Control Agreements. No later than fifteen (15) Business Days after the
Closing Date, the Borrower shall have delivered to the Administrative Agent an
executed Control Agreement, in form and substance reasonably satisfactory to the
Administrative Agent, for each Deposit Account and each Securities Account
maintained by the Borrower or a Guarantor of Payment; provided that the Borrower
shall not be required to deliver a Control Agreement for a Deposit Account or
Securities Account pursuant to this Section 4.3(a) if the Borrower would not be
required to deliver a Control Agreement for such Deposit Account or Securities
Account pursuant to Section 5.21(c) hereof.

(b) Landlords’ Waivers and Mortgagees’ Waivers. No later than fifteen
(15) Business Days after the Closing Date, the Borrower shall have delivered a
Landlord’s Waiver and a mortgagee’s waiver, if applicable, each in form and
substance satisfactory to the Administrative, for the locations of the Borrower
or a Guarantor of Payment in Westford, Massachusetts and San Jose, California.

ARTICLE V. COVENANTS

Section 5.1. Insurance. Each Company shall at all times maintain insurance upon
its Inventory, Equipment and other personal and real property in such form,
written by such companies, in such amounts, for such periods, and against such
risks as is usual and customary in Borrower’s industry, with provisions
reasonably satisfactory to the Administrative Agent for, with respect to Credit
Parties, payment of all losses thereunder to the Administrative Agent, for the
benefit of the Lenders, and such Company as their interests may appear (with
lender’s loss payable endorsement in favor of the Administrative Agent, for the
benefit of the Lenders), and, if required by the Administrative Agent, the
Borrower shall deposit the policies with the Administrative Agent. Any such
policies of insurance shall provide for no fewer than thirty (30) days prior
written notice of cancellation to the Administrative Agent and the Lenders. Any
sums received by the Administrative Agent, for the benefit of the Lenders, in
payment of insurance losses, returns, or unearned premiums under the policies
shall be delivered to the Companies for the purpose of replacing, repairing, or
restoring the insured property. The Administrative Agent is hereby authorized to
act as attorney-in-fact for the Companies, after the occurrence and during the
continuance of an Event of Default, in obtaining, adjusting, settling and
canceling such insurance and indorsing any drafts. In the event of failure to
provide such insurance as herein provided, the Administrative Agent may, at its
option, provide such insurance and the Borrower shall pay to the Administrative
Agent, upon demand, the cost thereof. Should the Borrower fail to pay such sum
to the Administrative Agent upon demand, interest shall accrue thereon, from the
date of demand until paid in full, at the Default Rate. Within ten days of the
Administrative Agent’s written request, the Borrower shall furnish to the
Administrative Agent such information about the insurance of the Companies as
the Administrative Agent may from time to time reasonably request, which
information shall be prepared in form and detail satisfactory to the
Administrative Agent and certified by a Financial Officer.

 

49



--------------------------------------------------------------------------------

Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all material domestic taxes (or
foreign taxes to the extent the nonpayment of such taxes would reasonably be
expected to have a Material Adverse Effect), assessments and governmental
charges and levies (except only those so long as and to the extent that the same
shall be contested in good faith by appropriate and timely proceedings and for
which adequate provisions have been established in accordance with GAAP) for
which it may be or become liable or to which any or all of its properties may be
or become subject; (b) all of its material wage obligations to its employees in
compliance with the Fair Labor Standards Act (29 U.S.C. §§ 206-207) or any
comparable provisions, and, in the case of the Foreign Subsidiaries, those
obligations under foreign laws with respect to employee source deductions,
obligations and employer obligations to its employees; and (c) all of its other
material obligations calling for the payment of money (except only those so long
as and to the extent that the same shall be contested in good faith and for
which adequate provisions have been established in accordance with GAAP) before
such payment becomes overdue.

Section 5.3. Financial Statements and Information.

(a) Quarterly Financials. The Borrower shall deliver to the Administrative Agent
and the Lenders, within forty-five (45) days after the end of each of the first
three quarterly periods of each fiscal year of the Borrower, balance sheets of
the Companies as of the end of such period and statements of income (loss) and
cash flow for the quarter and fiscal year to date periods, all prepared on a
Consolidated (in accordance with GAAP) basis, in form and detail satisfactory to
the Administrative Agent and the Lenders and certified by a Financial Officer.

(b) Annual Audit Report. The Borrower shall deliver to the Administrative Agent
and the Lenders, within ninety (90) days after the end of each fiscal year of
the Borrower, an annual audit report of the Companies for that year prepared on
a Consolidated (in accordance with GAAP) basis, in form and detail satisfactory
to the Administrative Agent and the Lenders and certified by an unqualified
opinion of an independent public accountant, which report shall include balance
sheets and statements of income (loss), stockholders’ equity and cash-flow for
that period.

(c) Compliance Certificate. The Borrower shall deliver to the Administrative
Agent and the Lenders, concurrently with the delivery of the financial
statements set forth in subsections (a) and (b) above, a Compliance Certificate.

(d) Management Reports. The Borrower shall deliver to the Administrative Agent
and the Lenders, concurrently with the delivery of the quarterly and annual
financial statements set forth in subsections (a) and (b) above, a copy of any
management report, letter or similar writing furnished to the Companies by the
accountants in respect of the systems, operations, financial condition or
properties of the Companies (provided that delivery of such management report
shall not be required to the extent prohibited by such accountants).

(e) Annual Budget. The Borrower shall deliver to the Administrative Agent,
within forty-five (45) days after the end of each fiscal year of the Borrower,
an annual budget of the

 

50



--------------------------------------------------------------------------------

Companies for the then current fiscal year, to be in form and detail reasonably
satisfactory to the Administrative Agent.

(f) Shareholder and SEC Documents. The Borrower shall deliver to the
Administrative Agent and the Lenders, within ten days after the end of fiscal
quarter of the Borrower, copies of all notices, reports, definitive proxy or
other statements and other documents sent by the Borrower to its shareholders,
to the holders of any of its debentures or bonds or the trustee of any indenture
securing the same or pursuant to which they are issued, or sent by the Borrower
(in final form) to any securities exchange or over the counter authority or
system, or to the SEC or any similar federal agency having regulatory
jurisdiction over the issuance of the Borrower’s securities; provided that, to
the extent that any such documentation is publicly available at the website of
the Borrower, the Borrower shall have satisfied the requirement of this subpart
(f) with respect to such documentation by providing the Administrative Agent
with a written notice that such documentation is available at the website of the
Borrower.

(g) Financial Information of the Companies. The Borrower shall deliver to the
Administrative Agent and the Lenders, with reasonable promptness, such other
information about the financial condition, properties and operations of any
Company as the Administrative Agent or the Required Lenders may from time to
time reasonably request.

Section 5.4. Financial Records. Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon notice to such Company) permit the Administrative
Agent or any Lender, or any representative of the Administrative Agent or such
Lender, to examine such Company’s books and records and to make excerpts
therefrom and transcripts thereof; provided that, unless an Event of Default has
occurred and is continuing, or unless otherwise reasonably agreed by the
Borrower, the Administrative Agent (and its designated representatives) shall be
limited to one such inspection during each fiscal year of the Borrower.

Section 5.5. Change in Business.

(a) The Borrower and each Domestic Subsidiary (other than a Dormant Subsidiary)
shall preserve and maintain at all times its existence and material permits, if
any, necessary for its business, except as otherwise permitted pursuant to
Section 5.12 hereof.

(b) Each Foreign Subsidiary (other than a Dormant Subsidiary) shall preserve and
maintain at all times its existence and material permits, if any, necessary for
its business, except as otherwise permitted pursuant to Section 5.12 hereof and
except where such failure could not reasonably be expected to have a Material
Adverse Effect.

(c) No Company shall engage in any business if, as a result thereof, the general
nature of the business of the Companies taken as a whole would be substantially
changed from the general nature of the business the Companies are engaged in on
the Closing Date.

 

51



--------------------------------------------------------------------------------

Section 5.6. ERISA Pension and Benefit Plan Compliance. No Company shall incur
any material accumulated funding deficiency within the meaning of ERISA, or any
material liability to the PBGC, established thereunder in connection with any
ERISA Plan. The Borrower shall furnish to the Administrative Agent and the
Lenders (a) as soon as possible and in any event within thirty (30) days after
any Company knows or has reason to know that any Reportable Event with respect
to any ERISA Plan has occurred, a statement of a Financial Officer of such
Company, setting forth details as to such Reportable Event and the action that
such Company proposes to take with respect thereto, together with a copy of the
notice of such Reportable Event given to the PBGC if a copy of such notice is
available to such Company, and (b) promptly after receipt thereof, a copy of any
notice such Company, or any member of the Controlled Group may receive from the
PBGC or the Internal Revenue Service with respect to any ERISA Plan administered
by such Company; provided that this latter clause shall not apply to notices of
general application promulgated by the PBGC or the Internal Revenue Service. The
Borrower shall promptly notify the Administrative Agent of any material taxes
assessed, proposed to be assessed or that the Borrower has reason to believe may
be assessed against a Company by the Internal Revenue Service with respect to
any ERISA Plan. As used in this Section 5.6, “material” means the measure of a
matter of significance that shall be determined as being an amount equal to five
percent (5%) of Consolidated Net Worth. As soon as practicable, and in any event
within twenty (20) days, after any Company shall become aware that an ERISA
Event shall have occurred, such Company shall provide the Administrative Agent
with notice of such ERISA Event with a certificate by a Financial Officer of
such Company setting forth the details of the event and the action such Company
or another Controlled Group member proposes to take with respect thereto. The
Borrower shall, at the request of the Administrative Agent, deliver or cause to
be delivered to the Administrative Agent true and correct copies of any
documents relating to the ERISA Plan of any Company.

Section 5.7. Financial Covenants.

(a) Leverage Ratio. The Borrower shall not suffer or permit at any time the
Leverage Ratio to exceed 3.25 to 1.00.

(b) Interest Coverage Ratio. The Borrower shall not suffer or permit at any time
the Interest Coverage Ratio to be less than 3.25 to 1.00.

(c) Liquidity Amount. The Borrower shall not suffer or permit at any time the
Liquidity Amount to be less than Fifty Million Dollars ($50,000,000).

Section 5.8. Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:

(a) the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;

(b) any loans granted to, or Capitalized Lease Obligations entered into by, any
Company for the purchase or lease of fixed assets (and refinancings of such
loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as the aggregate principal amount of all such

 

52



--------------------------------------------------------------------------------

loans and Capitalized Lease Obligations for all Companies shall not exceed Ten
Million Dollars ($10,000,000) at any time outstanding;

(c) the Indebtedness existing on the Closing Date, in addition to the other
Indebtedness permitted to be incurred pursuant to this Section 5.8, as set forth
in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof but
only to the extent that the principal amount thereof does not increase after the
Closing Date);

(d) loans to, and guaranties of Indebtedness of, a Company from a Company so
long as each such Company is a Credit Party;

(e) Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;

(f) Permitted Foreign Subsidiary Loans and Investments;

(g) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guaranties and similar obligations not incurred in
connection with the borrowing of money, in each case provided in the ordinary
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business;

(h) Indebtedness of the Borrower or a Domestic Subsidiary that was initially
indebtedness of a target entity that has been acquired by the Companies pursuant
to Section 5.13 hereof and that becomes Indebtedness of a Company as a result of
such Acquisition, so long as (i) such Indebtedness was not created at the time
of or in contemplation of such Acquisition, (ii) the aggregate amount of all
such Indebtedness does not exceed Thirty Million Dollars ($30,000,000) at any
time outstanding, (iii) such Indebtedness is repaid within one hundred eighty
(180) days after such Acquisition (unless Borrower shall have obtained the prior
written consent of the Administrative Agent and the Required Lenders), and
(iv) the aggregate amount of all such Indebtedness that is secured does not
exceed, at any time, Ten Million Dollars ($10,000,000), and all such Liens shall
only attach to fixed assets of such Company;

(i) Indebtedness of a Foreign Subsidiary that was initially indebtedness of a
target entity that has been acquired by the Companies pursuant to Section 5.13
hereof and that becomes Indebtedness of a Company as a result of such
Acquisition, so long as (i) such Indebtedness was not created at the time of or
in contemplation of such Acquisition, and (ii) such Indebtedness, if secured, is
only secured by the assets of such Foreign Subsidiary;

(j) unsecured Subordinated Indebtedness created pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent, and
subject to a Subordination Agreement, in an aggregate principal amount not to
exceed Fifty Million Dollars ($50,000,000); and

(k) other unsecured Indebtedness, in addition to the Indebtedness listed above,
in an aggregate principal amount for all Companies not to exceed at any time
outstanding the greater

 

53



--------------------------------------------------------------------------------

of (i) Eight Million Dollars ($8,000,000), or (ii) two percent (2%) of the
Borrower’s Consolidated gross revenues for the most recently completed four
fiscal quarters of the Borrower for which financial statements have been
delivered to the Administrative Agent pursuant to Section 5.3(a) and (b) hereof.

Section 5.9. Liens. No Company shall create, assume or suffer to exist (upon the
happening of a contingency or otherwise) any Lien upon any of its property or
assets, whether now owned or hereafter acquired; provided that this Section 5.9
shall not apply to the following:

(a) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;

(b) other statutory Liens, including, without limitation, statutory Liens of
landlords, carriers, warehousers, utilities, mechanics, repairmen, workers and
materialmen, and other Liens imposed by operation of law, incidental to the
conduct of its business or the ownership of its property and assets that
(i) were not incurred in connection with the incurring of Indebtedness or the
obtaining of advances or credit, and (ii) do not in the aggregate materially
detract from the value of its property or assets or materially impair the use
thereof in the operation of its business;

(c) Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to the Borrower or a Guarantor of Payment;

(d) any Lien granted to the Administrative Agent, for the benefit of the Lenders
(and affiliates thereof), and any Lien on cash collateral provided by the
Borrower or a Credit Party pursuant to Section 2.2(b)(vi), 2.2(b)(vii), or
2.2(c)(iv) hereof;

(e) the Liens existing on the Closing Date as set forth in Schedule 5.9 hereto
and replacements, extensions, renewals, refundings or refinancings thereof, but
only to the extent that the amount of debt secured thereby, and the amount and
description of property subject to such Liens, shall not be increased;

(f) purchase money Liens on fixed assets securing the loans and Capitalized
Lease Obligations pursuant to Section 5.8(b) hereof, provided that such Lien is
limited to the purchase price and only attaches to the property being acquired;

(g) easements or other minor defects or irregularities in title of real property
not interfering in any material respect with the use of such property in the
business of any Company;

(h) any Lien on fixed assets of the Borrower or a Domestic Subsidiary, so long
as (i) such fixed assets were acquired in connection with an Acquisition
permitted pursuant to Section 5.13 hereof, (ii) such Lien was not created at the
time of or in contemplation of such Acquisition, (iii) such Lien is released
within one hundred eighty (180) days after such Acquisition (unless the Borrower
shall have obtained the prior written consent of the Administrative Agent and
the Required Lenders to such Lien), (iv) the aggregate amount of all such Liens
does not exceed Ten Million Dollars ($10,000,000) at any time (unless such Lien
is otherwise permitted pursuant to

 

54



--------------------------------------------------------------------------------

another subpart of this Section 5.9), and (v) such Lien secures Indebtedness
permitted to be incurred under Section 5.8(h) hereof;

(i) any Lien on assets of a Foreign Subsidiary, so long as (i) such assets were
acquired in connection with an Acquisition permitted pursuant to Section 5.13
hereof, (ii) such Lien was not created at the time of or in contemplation of
such Acquisition, and (iii) such Lien secures Indebtedness permitted to be
incurred under Section 5.8(i) hereof;

(j) any attachment or judgment Lien not constituting an Event of Default
hereunder;

(k) licenses (with respect to intellectual property), leases or subleases
granted to third parties in accordance with any applicable terms of the Loan
Documents and not interfering in any material respect with the ordinary course
of business of any Company, or resulting in a material diminution in the value
of any Collateral;

(l) Liens in favor of customs authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods; or

(m) other Liens, in addition to the Liens listed above, securing amounts, in the
aggregate for all Companies, not to exceed Three Million Dollars ($3,000,000) at
any time.

No Company shall enter into any contract or agreement (other than (i) a contract
or agreement entered into in connection with the purchase or lease of fixed
assets that prohibits Liens on such fixed assets or (ii) any agreement with a
restriction that would not be enforceable under Section 9-406, 9-407 or 9-408 of
the U.C.C., if such provision were deemed to be applicable to such restriction)
that would prohibit the Administrative Agent or the Lenders from acquiring a
security interest, mortgage or other Lien on, or a collateral assignment of, any
of the property or assets of such Company.

Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

Section 5.11. Investments, Loans and Guaranties. No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Guarantor of
Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:

(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

 

55



--------------------------------------------------------------------------------

(ii) any investment in direct obligations of the United States of America or in
certificates of deposit issued by a member bank (having capital resources in
excess of Five Hundred Million Dollars ($500,000,000)) of the Federal Reserve
System;

(iii) any investment in commercial paper or securities that at the time of such
investment is assigned a quality rating of Aa3/AA- or above by the rating
systems respectively employed by either Moody’s or Standard & Poor’s;

(iv) the holding of each of the Subsidiaries listed on Schedule 6.1 hereto, and
the creation, acquisition and holding of and any investment in any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investments made, in accordance with the terms
and conditions of this Agreement;

(v) loans to, investments in and guaranties of the Indebtedness (permitted under
Section 5.8(d) hereof) of, a Company from or by a Company so long as each such
Company is a Credit Party;

(vi) any Permitted Investments or Permitted Foreign Subsidiary Loans and
Investments, so long as no Default or Event of Default shall exist prior to or
after giving pro forma effect to such loan or investment;

(vii) Hedge Agreements that are not speculative in nature; or

(viii) payroll, travel and similar advances to employees (including relocation
expenses) to cover matters that are expected, at the time of such advance,
ultimately to be treated as an expense for accounting purposes, and that are
made in the ordinary course of business and consistent with past practice, in an
aggregate amount, for all such advances of all Companies, not to exceed Five
Million Dollars ($5,000,000) at any time outstanding.

For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment but shall take into
account return of capital paid in cash.

Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:

(a) a Credit Party may merge, amalgamate or consolidate with any other Credit
Party (provided that if one of such Companies is the Borrower, the Borrower
shall be the continuing or surviving Person);

 

56



--------------------------------------------------------------------------------

(b) a Non-Credit Party may merge, amalgamate or consolidate with another Person
(provided that if such Person is a Credit Party, such Credit Party shall be the
continuing or surviving Person);

(c) a Credit Party (other than the Borrower) may sell, lease, transfer or
otherwise dispose of any of its assets to any other Credit Party;

(d) a Non-Credit Party may sell, lease, transfer or otherwise dispose of any of
its assets to any other Company;

(e) any Company (other than the Borrower) may be liquidated or dissolved so long
as (i) if such Company is a Credit Party, its assets are distributed to a Credit
Party, and (ii) notice of such liquidation or dissolution is provided to the
Administrative Agent and the Lenders with the Compliance Certificate delivered
for the fiscal quarter of the Borrower in which such liquidation or dissolution
occurred;

(f) a Company may sell, lease, transfer or otherwise dispose of any assets that
are obsolete or no longer useful (as determined by the Company in its reasonable
and good faith discretion) in such Company’s business;

(g) a Company may enter into sale/leaseback transactions subject to any the
restrictions set forth in Section 5.8(b) hereof;

(h) a Credit Party may, as part of the Borrower’s tax planning strategy,
transfer the Intellectual Property owned by such Credit Party to a Foreign
Subsidiary;

(i) a Company may sell, lease, transfer or otherwise dispose of any assets, in
addition to any sale, transfer or disposition otherwise permitted above, in an
aggregate amount not to exceed Ten Million Dollars ($10,000,000) during the
Commitment Period; and

(j) Acquisitions may be effected in accordance with the provisions of
Section 5.13 hereof.

Section 5.13. Acquisitions. No Company shall effect an Acquisition; provided,
however, that a Credit Party may effect an Acquisition so long as such
Acquisition meets all of the following requirements:

(a) in the case of a merger, amalgamation or other combination including the
Borrower, the Borrower shall be the surviving entity;

(b) in the case of a merger, amalgamation or other combination including a
Credit Party (other than the Borrower), either a Credit Party shall, upon the
completion of such merger, be the surviving entity, or such surviving entity
shall immediately become a Credit Party;

(c) the business to be acquired shall be similar to the lines of business of the
Companies;

 

57



--------------------------------------------------------------------------------

(d) no Default or Event of Default shall exist prior to or, after giving pro
forma effect to such Acquisition, thereafter shall begin to exist;

(e) the Borrower shall have provided to the Administrative Agent and the
Lenders, at least five Business Days prior to such Acquisition (or, if the
aggregate Consideration paid for such Acquisition is less than Ten Million
Dollars ($10,000,000), within ten Business Days after the completion of such
Acquisition), a certificate of a Financial Officer showing pro forma compliance
with Section 5.7 hereof, both before and after giving effect to the proposed
Acquisition;

(f) such Acquisition is not actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired; and

(g) the Leverage Ratio, calculated after giving pro forma effect to such
Acquisition, shall be at least .25 to 1.00 less than the then existing maximum
Leverage Ratio permitted pursuant to Section 5.7(a) hereof.

Section 5.14. Notice.

(a) The Borrower shall cause a Financial Officer to promptly notify the
Administrative Agent and the Lenders, in writing, whenever a Default or Event of
Default has occurred hereunder.

(b) The Borrower shall provide written notice to the Administrative Agent and
the Lenders contemporaneously with any notice provided to, or received from, any
Subordinated Creditor.

Section 5.15. Restricted Payments. No Company shall make or commit itself to
make any Restricted Payment at any time, except that:

(a) the Borrower may make Restricted Payments (other than payments with respect
to Subordinated Indebtedness) if no Default or Event of Default shall then exist
or, after giving proforma effect to such payment, thereafter shall begin to
exist; and

(b) the Borrower may make regularly scheduled payments with respect to
Subordinated Indebtedness if no Default or Event of Default shall then exist or,
after giving proforma effect to such payment, thereafter shall begin to exist.

Section 5.16. Environmental Compliance. Each Company shall comply in all
material respects with any and all Environmental Laws and Environmental Permits
including, without limitation, all Environmental Laws in jurisdictions in which
such Company owns or operates a facility or site, arranges for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise. The Borrower shall furnish to the
Administrative Agent

 

58



--------------------------------------------------------------------------------

and the Lenders, promptly after receipt thereof, a copy of any notice any
Company may receive from any Governmental Authority or private Person, or
otherwise, that any material litigation or proceeding pertaining to any
environmental, health or safety matter has been filed or is threatened against
such Company, any real property in which such Company holds any interest or any
past or present operation of such Company, excluding any such potential
environmental claim, condition, or occurrence that is not reasonably expected to
exceed Two Million Dollars ($2,000,000). No Company shall allow the release or
disposal of hazardous waste, solid waste or other wastes on, under or to any
real property in which any Company holds any ownership interest or performs any
of its operations, in violation of any Environmental Law. As used in this
Section 5.16, “litigation or proceeding” means any demand, claim, notice, suit,
suit in equity action, administrative action, investigation or inquiry whether
brought by any Governmental Authority or private Person, or otherwise. The
Borrower shall defend, indemnify and hold the Administrative Agent and the
Lenders harmless against all costs, expenses, claims, damages, penalties and
liabilities of every kind or nature whatsoever (including attorneys’ fees)
arising out of or resulting from the noncompliance of any Company with any
Environmental Law. Such indemnification shall survive any termination of this
Agreement.

Section 5.17. Affiliate Transactions. No Company shall, directly or indirectly,
enter into or permit to exist any transaction or series of transactions
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (other than a
Company that is a Credit Party or a Foreign Subsidiary) on terms that shall be
less favorable to such Company than those that might be obtained at the time in
a transaction with a Person that is not an Affiliate; provided that the
foregoing shall not prohibit (a) any transaction entered into in the ordinary
course of business and on terms consistent with past business practices of the
Companies, or (b) the payment of customary and reasonable directors’ fees to
directors who are not employees of a Company or an Affiliate.

Section 5.18. Use of Proceeds. The Borrower’s use of the proceeds of the Loans
shall be for working capital and other general corporate purposes of the
Companies, for the refinancing of existing Indebtedness and for Acquisitions
permitted hereunder.

Section 5.19. Corporate Names and Locations of Collateral. No Credit Party shall
(a) change its corporate name, or (b) change its state, province or other
jurisdiction, or form of organization; unless, in each case, the Borrower shall
have provided the Administrative Agent with at least thirty (30) days prior
written notice thereof. The Borrower shall also promptly notify the
Administrative Agent of (i) any change in any principal location where a
material amount of any Credit Party’s Inventory or Equipment is maintained in
the United States, and any new locations where any material amount of any Credit
Party’s Inventory or Equipment is to be maintained in the United States;
(ii) any change in the location of the office where any Credit Party’s records
pertaining to its Accounts are kept; (iii) the location of any new places of
business and the changing or closing of any of its existing places of business;
and (iv) any change in the location of any Credit Party’s chief executive
office. In the event of any of the foregoing or if otherwise deemed appropriate
by the Administrative Agent, the Administrative Agent is hereby authorized to
file new U.C.C. Financing Statements describing the Collateral and otherwise in
form and substance sufficient for recordation wherever necessary or appropriate,
as determined in the Administrative Agent’s sole discretion, to perfect or
continue

 

59



--------------------------------------------------------------------------------

perfected the security interest of the Administrative Agent, for the benefit of
the Lenders, in the Collateral. The Borrower shall pay all filing and recording
fees and taxes in connection with the filing or recordation of such U.C.C.
Financing Statements and security interests and shall promptly reimburse the
Administrative Agent therefor if the Administrative Agent pays the same. Such
amounts not so paid or reimbursed shall be Related Expenses hereunder.

Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.

(a) Guaranties and Security Documents. Each Domestic Subsidiary (that is not a
Dormant Subsidiary) created, acquired or held subsequent to the Closing Date,
shall promptly execute and deliver to the Administrative Agent, for the benefit
of the Lenders, a Guaranty of Payment (or a Guaranty of Payment Joinder) of all
of the Obligations and a Security Agreement (or a Security Agreement Joinder),
such agreements to be prepared by the Administrative Agent and in form and
substance reasonably acceptable to the Administrative Agent, along with any such
other supporting documentation, Security Documents, corporate governance and
authorization documents, and an opinion of counsel as may be deemed necessary or
advisable by the Administrative Agent. With respect to a Subsidiary that has
been classified as a Dormant Subsidiary, at such time that such Subsidiary no
longer meets the requirements of a Dormant Subsidiary, the Borrower shall
provide to the Administrative Agent prompt written notice thereof, and shall
provide, with respect to such Subsidiary, all of the documents referenced in the
foregoing sentence.

(b) Pledge of Stock or Other Ownership Interest. With respect to the creation or
acquisition of a Domestic Subsidiary or first-tier Foreign Subsidiary of the
Borrower or a Domestic Subsidiary, the Borrower shall deliver to the
Administrative Agent, for the benefit of the Lenders, all of the share
certificates (or other evidence of equity) owned by a Credit Party pursuant to
the terms of a Pledge Agreement prepared by the Administrative Agent and in form
and substance satisfactory to the Administrative Agent, and executed by the
appropriate Credit Party; provided that (i) no such pledge shall include
(A) shares of capital stock or other equity interests of any Foreign Subsidiary
that is not a first-tier Foreign Subsidiary, and (B) shares of voting capital
stock or other voting equity interests in any first-tier Foreign Subsidiary in
excess of sixty-five percent (65%) of the total outstanding shares of voting
capital stock or other voting equity interest of such first-tier Foreign
Subsidiary, and (ii) if the Administrative Agent, in its reasonable discretion,
after consultation with the Borrower, determines that either (A) the cost of
delivery of any such share certificates is impractical or cost-prohibitive or
(B) the benefits obtained by such action are outweighed by the burdens of
obtaining the same, then the Administrative Agent may agree to forego (until
such time as the Administrative Agent determines it is practical to do so) the
delivery of such share certificates.

(c) Perfection or Registration of Interest in Foreign Shares. With respect to
any foreign shares pledged to the Administrative Agent, for the benefit of the
Lenders, on or after the Closing Date, the Administrative Agent shall at all
times, in the discretion of the Administrative Agent or the Required Lenders,
have the right to perfect, upon ninety (90) days advance notice, at the
Borrower’s cost, payable upon request therefor (including, without limitation,
any foreign counsel, or foreign notary, filing, registration or similar, fees,
costs or expenses), its security

 

60



--------------------------------------------------------------------------------

interest in such shares in the respective foreign jurisdiction. Such perfection
may include the requirement that the applicable Company promptly execute and
deliver to the Administrative Agent a separate pledge document (prepared by the
Administrative Agent and in form and substance satisfactory to the
Administrative Agent), covering such equity interests, that conforms to the
requirements of the applicable foreign jurisdiction, together with an opinion of
local counsel as to the perfection of the security interest provided for
therein, and all other documentation necessary or desirable to effect the
foregoing and to permit the Administrative Agent to exercise any of its rights
and remedies in respect thereof; provided that (i) neither the Administrative
Agent nor the Required Lenders shall require foreign perfection of shares in
foreign jurisdictions for the shares of any Foreign Subsidiary that is not a
Material Foreign Subsidiary so long as all first-tier Foreign Subsidiaries (the
shares of which there is no foreign perfection), together with their respective
Foreign Subsidiaries, do not aggregate (A) ten percent (10%) or more of the
Consolidated total assets of the Borrower for the most recently completed fiscal
quarter of Borrower, or (B) ten percent (10%) or more of the Consolidated total
revenue of the Borrower for the most recently completed four fiscal quarters of
the Borrower; and (ii) if the Administrative Agent, in its reasonable
discretion, after consultation with the Borrower, determines that the cost of
perfecting in a foreign jurisdiction, the security interest of the
Administrative Agent, for the benefit of the Lenders, in the Pledged Securities
relating to any Material Foreign Subsidiary, (A) is impractical or
cost-prohibitive or (B) the benefits obtained by such action are outweighed by
the burdens of obtaining the same, then the Administrative Agent may agree to
forego (until such time as the Administrative Agent determines it is practical
to so perfect such interest) the foreign perfection of such security interest.

Section 5.21. Collateral. The Borrower shall:

(a) on reasonable notice and at all reasonable times allow the Administrative
Agent and the Lenders by or through any of the Administrative Agent’s officers,
agents, employees, attorneys or accountants to (i) examine, inspect and make
extracts from the Borrower’s books and other records, including, without
limitation, the tax returns of the Borrower, (ii) arrange for verification of
the Borrower’s Accounts, under reasonable procedures, directly with Account
Debtors or by other methods, and (iii) examine and inspect the Borrower’s
Inventory and Equipment, wherever located; provided that so long as an Event of
Default has not occurred and is continuing, the Administrative Agent and the
Lenders (in the aggregate) may only take any such action provided by this
subpart (a) one time during any fiscal year of the Borrower;

(b) promptly furnish to the Administrative Agent or any Lender upon request
(i) additional statements and information with respect to the Collateral, and
all writings and information relating to or evidencing any of the Borrower’s
Accounts (including, without limitation, computer printouts or typewritten
reports listing the mailing addresses of all present Account Debtors), and
(ii) any other writings and information as the Administrative Agent or such
Lender may request;

(c) promptly notify the Administrative Agent in writing upon the acquisition or
creation by any Credit Party of a Deposit Account or Securities Account not
listed on the notice provided to the Administrative Agent pursuant to
Section 6.18 hereof and provide for the execution of a Deposit Account Control
Agreement or Securities Account Control Agreement

 

61



--------------------------------------------------------------------------------

with respect thereto, if required by the Administrative Agent or the Required
Lenders; provided that (i) a Deposit Account Control Agreement shall not be
required for a Deposit Account so long as the aggregate balance in all Deposit
Accounts that are not subject to a Control Agreement does not exceed Five
Million Dollars ($5,000,000) at any time, and (ii) a Securities Account Control
Agreement shall not be required for a Securities Account so long as the
aggregate balance in all Securities Accounts that are not subject to a Control
Agreement does not exceed Five Million Dollars ($5,000,000) at any time;

(d) promptly notify the Administrative Agent in writing whenever (i) any
Equipment or Inventory of a Credit Party, valued in excess of One Million
Dollars ($1,000,000), is located at a location of a third party (other than
another Company) that is not listed on Schedule 6.9 hereto, or (ii) if the
aggregate value of all Equipment and Inventory at third party locations not
subject to appropriate waivers satisfactory to the Administrative Agent exceeds
Five Million Dollars ($5,000,000); and, in each case, cause to be executed any
bailee’s waiver, processor’s waiver, Landlord’s Waiver or similar document or
notice that may be required by the Administrative Agent or the Required Lenders;

(e) except as otherwise permitted by this Agreement, maintain the Borrower’s
Equipment in good operating condition and repair, ordinary wear and tear
excepted, making all necessary replacements thereof so that the value and
operating efficiency thereof shall at all times be maintained and preserved;

(f) with reasonable promptness after the written request of the Administrative
Agent, deliver to the Administrative Agent, to hold as security for the Secured
Obligations, all certificated Investment Property owned by a Credit Party
(excluding any Investment Property with respect to a Foreign Subsidiary that is
not required to be pledged pursuant to this Agreement), in suitable form for
transfer by delivery, or accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the
Administrative Agent, or in the event such Investment Property is in the
possession of a Securities Intermediary or credited to a Securities Account, if
required pursuant to Section 5.21(c) hereof, execute with the related Securities
Intermediary a Securities Account Control Agreement over such Securities Account
in favor of the Administrative Agent, for the benefit of the Lenders, in form
and substance satisfactory to the Administrative Agent;

(g) provide to the Administrative Agent, on a quarterly basis (as necessary), a
list of any patents, trademarks or copyrights that have been federally
registered during such quarter, and provide for the execution of an appropriate
Intellectual Property Security Agreement to the extent the owner of such
Intellectual Property is the Borrower or a Guarantor of Payment; and

(h) upon request of the Administrative Agent, promptly take such action and
promptly make, execute and deliver (subject to any conditions set forth in
Sections 5.20(b) and 5.20(c) hereof) all such additional and further items,
deeds, assurances, instruments and any other writings as the Administrative
Agent may from time to time deem necessary or appropriate, including, without
limitation, chattel paper, to carry into effect the intention of this Agreement,
or so as to completely vest in and ensure to the Administrative Agent and the
Lenders their respective rights hereunder and in or to the Collateral.

 

62



--------------------------------------------------------------------------------

The Borrower hereby authorizes the Administrative Agent, on behalf of the
Lenders, to file U.C.C. Financing Statements or other appropriate notices with
respect to the Collateral. If certificates of title or applications for title
are issued or outstanding with respect to any of the Inventory or Equipment of
the Borrower, the Borrower shall, upon request of the Administrative Agent,
(i) execute and deliver to the Administrative Agent a short form security
agreement, prepared by the Administrative Agent and in form and substance
satisfactory to the Administrative Agent, and (ii) deliver such certificate or
application to the Administrative Agent and cause the interest of the
Administrative Agent, for the benefit of the Lenders, to be properly noted
thereon. The Borrower hereby authorizes the Administrative Agent or the
Administrative Agent’s designated agent (but without obligation by the
Administrative Agent to do so) to incur Related Expenses (whether prior to,
upon, or subsequent to any Default or Event of Default), and the Borrower shall
promptly repay, reimburse, and indemnify the Administrative Agent and the
Lenders for any and all Related Expenses. If the Borrower fails to keep and
maintain its Equipment in good operating condition, ordinary wear and tear
excepted, the Administrative Agent may (but shall not be required to) so
maintain or repair all or any part of the Borrower’s Equipment and the cost
thereof shall be a Related Expense. All Related Expenses are payable to the
Administrative Agent upon demand therefor; the Administrative Agent may, at its
option, debit Related Expenses directly to any Deposit Account of a Company
located at the Administrative Agent or the Revolving Loans.

Section 5.22. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral. The Borrower shall provide the Administrative Agent with
prompt written notice with respect to any real or personal property (other than
in the ordinary course of business and excluding Accounts, Inventory, Equipment
and General Intangibles and other property acquired in the ordinary course of
business or any Investment Property that constitutes securities of a Foreign
Subsidiary not required to be pledged pursuant to this Agreement) acquired by
any Company subsequent to the Closing Date. In addition to any other right that
the Administrative Agent and the Lenders may have pursuant to this Agreement or
otherwise, upon written request of the Administrative Agent, whenever made, the
Borrower shall, and shall cause each Guarantor of Payment to, grant to the
Administrative Agent, for the benefit of the Lenders, as additional security for
the Secured Obligations, a first Lien on any real or personal property of the
Borrower and each Guarantor of Payment (other than for leased equipment or
equipment subject to a purchase money security interest in which the lessor or
purchase money lender of such equipment holds a first priority security
interest, in which case, the Administrative Agent shall have the right to obtain
a security interest junior only to such lessor or purchase money lender),
including, without limitation, such property acquired subsequent to the Closing
Date, in which the Administrative Agent does not have a first priority Lien. The
Borrower agrees that, within ten Business Days after the date of such written
request, to secure all of the Secured Obligations by delivering to the
Administrative Agent security agreements, intellectual property security
agreements, pledge agreements, mortgages (or deeds of trust, if applicable) or
other documents, instruments or agreements or such thereof as the Administrative
Agent may require. The Borrower shall pay all recordation, legal and other
expenses in connection therewith.

Section 5.23. Restrictive Agreements. Except as set forth in this Agreement, the
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or

 

63



--------------------------------------------------------------------------------

otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any Subsidiary to (a) make, directly or
indirectly, any Capital Distribution to the Borrower, (b) make, directly or
indirectly, loans or advances or capital contributions to the Borrower or
(c) transfer, directly or indirectly, any of the properties or assets of such
Subsidiary to the Borrower; except for such encumbrances or restrictions
existing under or by reason of (i) applicable law, (ii) customary non-assignment
provisions in leases or other agreements entered in the ordinary course of
business and consistent with past practices, or (iii) customary restrictions in
security agreements or mortgages securing Indebtedness, or capital leases, of a
Company to the extent such restrictions shall only restrict the transfer of the
property subject to such security agreement, mortgage or lease,
(iv) restrictions with respect to a Subsidiary imposed pursuant to an agreement
which has been entered into in connection with the disposition of all or
substantially all of the assets or capital stock of such Subsidiary, or
(v) customary restrictions in agreements executed by Foreign Subsidiaries in
connection with foreign financing arrangements.

Section 5.24. Other Covenants and Provisions. In the event that any Company
shall enter into, or shall have entered into, any Material Indebtedness
Agreement, wherein the covenants and agreements contained therein shall be more
restrictive than the covenants and agreements set forth herein, then the
Companies shall immediately be bound hereunder (without further action) by such
more restrictive covenants and agreements with the same force and effect as if
such covenants and agreements were written herein. In addition to the foregoing,
the Borrower shall provide prompt written notice to the Administrative Agent of
the creation or existence of any Material Indebtedness Agreement that has such
more restrictive provisions, and shall, within fifteen (15) days thereafter (if
requested by the Administrative Agent), execute and deliver to the
Administrative Agent an amendment to this Agreement that incorporates such more
restrictive provisions, with such amendment to be in form and substance
satisfactory to the Administrative Agent.

Section 5.25. Subordinated Debt Documents. No Credit Party shall, without the
prior written consent of the Administrative Agent, amend, restate, supplement or
otherwise modify any of the Subordinated Debt Documents to the extent that such
amendment, restatement, supplement or modification is not permitted under the
applicable Subordination Agreement.

Section 5.26. Amendment of Organizational Documents. Without the prior written
consent of the Administrative Agent, no Credit Party shall (a) amend its
Organizational Documents in any manner adverse to the Lenders, or (b) amend its
Organizational Documents to change its name or state, province or other
jurisdiction of organization, or its form of organization.

Section 5.27. Further Assurances. The Borrower shall, promptly upon request by
the Administrative Agent, or the Required Lenders through the Administrative
Agent, (a) correct any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments related to the Collateral as the
Administrative Agent, or the Required Lenders through the Administrative Agent,
may reasonably require from time to time in order to carry out more effectively
the purposes of the Loan Documents.

 

64



--------------------------------------------------------------------------------

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing, and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, which are all of the states or
jurisdictions where the character of its property or its business activities
makes such qualification necessary, except where a failure to so qualify would
not reasonably be expected to have a Material Adverse Effect. Each material
Foreign Subsidiary is validly existing under the laws of its jurisdiction of
organization. Schedule 6.1 hereto sets forth, as of the Closing Date, each
Subsidiary of the Borrower (and whether such Subsidiary is a Dormant Subsidiary)
and each Person that is an owner of each Company’s equity (other than the
Borrower), its state (or jurisdiction) of formation, its relationship to the
Borrower, including the percentage of each class of stock or other equity
interest owned by a Company, the location of its chief executive office and its
principal place of business. The Borrower, directly or indirectly, owns all of
the equity interests of each of its Subsidiaries (excluding directors’
qualifying shares and, in the case of Foreign Subsidiaries, other nominal
amounts of shares held by a Person other than a Company).

Section 6.2. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditor’s
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law). The execution, delivery and performance of the Loan
Documents do not conflict with, result in a breach in any of the provisions of,
constitute a default under, or result in the creation of a Lien (other than
Liens permitted under Section 5.9 hereof) upon any assets or property of any
Company under the provisions of, such Company’s Organizational Documents or any
material agreement to which such Company is a party.

Section 6.3. Compliance with Laws and Contracts. Each Company:

(a) holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable laws
relating thereto, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect;

(b) is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection,

 

65



--------------------------------------------------------------------------------

occupational safety and health, and equal employment practices, except where the
failure to be in compliance could not reasonably be expected to have a Material
Adverse Effect;

(c) is not in violation of or in default under any material agreement to which
it is a party or by which its assets are subject or bound, except with respect
to any violation or default that could not reasonably be expected to have a
Material Adverse Effect;

(d) has ensured that no Person who owns a controlling interest in a Company or
otherwise controls a Company (other than the Borrower) and no executive officer
or director of the Borrower is (i) listed on the Specially Designated Nationals
and Blocked Person List maintained by the Office of Foreign Assets Control
(“OFAC”), Department of the Treasury, or any other similar lists maintained by
OFAC pursuant to any authorizing statute, executive order or regulation, or
(ii) a Person designated under Section 1(b), (c) or (d) of Executive Order
No. 13224 (September 23, 2001), any related enabling legislation or any other
similar executive orders;

(e) is in material compliance with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations; and

(f) is in compliance, in all material respects, with the Patriot Act.

Section 6.4. Litigation and Administrative Proceedings. There are (a) no
lawsuits, actions, investigations, examinations or other proceedings pending or,
to the knowledge of the Borrower, threatened against any Company, or in respect
of which any Company may have any liability, in any court or before or by any
Governmental Authority, arbitration board, or other tribunal that could
reasonably be expected to have a Material Adverse Effect, (b) no orders, writs,
injunctions, judgments, or decrees of any court or Governmental Authority to
which any Company is a party or by which the property or assets of any Company
are bound that could reasonably be expected to have a Material Adverse Effect,
and (c) no grievances, disputes, or controversies outstanding with any union or
other organization of the employees of any Company, or threats of work stoppage,
strike, or pending demands for collective bargaining that could reasonably be
expected to have a Material Adverse Effect. Schedule 6.4 hereto sets forth all
material litigation and administrative proceedings pending or, to the knowledge
of the Borrower, threatened against any Company.

Section 6.5. Title to Assets. Each Company has good title to and ownership of
all material property it purports to own that is material to the business of the
Companies, which property is free and clear of all Liens, except those permitted
under Section 5.9 hereof. As of the Closing Date, the Companies own the real
estate listed on Schedule 6.5 hereto.

Section 6.6. Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will be no
U.C.C. Financing Statement or similar notice of Lien outstanding covering any
personal property of any Company; (b) there is and will be no mortgage
outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any Lien of any kind. The
Administrative Agent, for the benefit of the Lenders, upon the filing of the
U.C.C. Financing

 

66



--------------------------------------------------------------------------------

Statements and taking such other actions necessary to perfect its Lien against
Collateral of the corresponding type as authorized hereunder will have a valid
and enforceable first Lien on the Collateral to the extent such Lien may be
perfected by the filing of a U.C.C. Financing Statement. No Company has entered
into any contract or agreement (other than (i) a contract or agreement entered
into in connection with the purchase or lease of fixed assets that prohibits
Liens on such fixed assets or (ii) any agreement with a restriction that would
not be enforceable under Section 9-406, 9-407 or 9-408 of the U.C.C., if such
provisions were deemed to be applicable to such restriction) that exists on or
after the Closing Date that would prohibit the Administrative Agent or the
Lenders from acquiring a Lien on, or a collateral assignment of, any of the
property or assets of any Company.

Section 6.7. Tax Returns. All federal and state, and material provincial and
local tax returns and other material reports required by law to be filed in
respect of the income, business, properties and employees of each Company have
been filed (or extended as permitted by applicable law) and all material
domestic taxes (or foreign taxes to the extent the nonpayment of such taxes
would reasonably be expected to have a Material Adverse Effect), assessments,
fees and other governmental charges that are due and payable have been paid,
except as otherwise permitted herein. The provision for taxes on the books of
each Company is adequate for all years not closed by applicable statutes and for
the current fiscal year.

Section 6.8. Environmental Laws. Each Company is in material compliance with all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or holds or has
held any interest in real property or otherwise. No material litigation or
proceeding arising under, relating to or in connection with any Environmental
Law or Environmental Permit is pending or, to the knowledge of each Company,
threatened, against any Company, any real property in which any Company holds or
has held an interest or any past or present operation of any Company. No
material release, threatened release or disposal of hazardous waste, solid waste
or other wastes is occurring, or has occurred (other than those that are
currently being remediated in accordance with Environmental Laws), on, under or
to any real property in which any Company holds any interest or performs any of
its operations, in violation of any Environmental Law. As used in this
Section 6.8, “litigation or proceeding” means any demand, claim, notice, suit,
suit in equity, action, administrative action, investigation or inquiry whether
brought by any Governmental Authority or private Person, or otherwise.

Section 6.9. Locations. As of the Closing Date, the Credit Parties have places
of business or maintain their Accounts, Inventory and Equipment at the locations
(including third party locations) set forth on Schedule 6.9 hereto, and each
Credit Party’s chief executive office is set forth on Schedule 6.9 hereto.
Schedule 6.9 hereto further specifies whether each location, as of the Closing
Date, (a) is owned by the Credit Parties, or (b) is leased by a Credit Party
from a third party, and, if leased by a Credit Party from a third party, if a
Landlord’s Waiver has been requested. As of the Closing Date, Schedule 6.9
hereto correctly identifies the name and address of each third party location
where a material portion of the assets of the Credit Parties are located.

 

67



--------------------------------------------------------------------------------

Section 6.10. Employee Benefits Plans. Schedule 6.10 hereto identifies each
ERISA Plan as of the Closing Date. No ERISA Event has occurred or is expected to
occur with respect to an ERISA Plan. Full payment has been made of all amounts
that a Controlled Group member is required, under applicable law or under the
governing documents, to have paid as a contribution to or a benefit under each
ERISA Plan. The liability of each Controlled Group member with respect to each
ERISA Plan has been fully funded based upon reasonable and proper actuarial
assumptions, has been fully insured, or has been fully reserved for on its
financial statements. No changes have occurred or are expected to occur that
would cause a material increase in the cost of providing benefits under the
ERISA Plan. With respect to each ERISA Plan that is intended to be qualified
under Code Section 401(a), (a) the ERISA Plan and any associated trust
operationally and demographically comply with the applicable requirements of
Code Section 401(a); (b) the ERISA Plan and any associated trust have been
amended to comply with all such requirements as currently in effect, other than
those requirements for which a retroactive amendment can be made within the
“remedial amendment period” available under Code Section 401(b) (as extended
under Treasury Regulations and other Treasury pronouncements upon which
taxpayers may rely); (c) the ERISA Plan and any associated trust have received a
favorable determination letter from the Internal Revenue Service stating (or the
sponsor of the ERISA Plan is entitled to rely on an opinion letter from the
Internal Revenue Service that, from a documentary standpoint, states) that the
ERISA Plan qualifies under Code Section 401(a), that the associated trust
qualifies under Code Section 501(a) and, if applicable, that any cash or
deferred arrangement under the ERISA Plan qualifies under Code Section 401(k),
unless the ERISA Plan was first adopted at a time for which the above-described
“remedial amendment period” has not yet expired; and (d) no contribution made to
the ERISA Plan is subject to an excise tax under Code Section 4972. With respect
to any Pension Plan, the “accumulated benefit obligation” of Controlled Group
members with respect to the Pension Plan (as determined in accordance with
Statement of Accounting Standards No. 87, “Employers’ Accounting for Pensions”)
does not exceed the fair market value of Pension Plan assets. As used in this
Section 6.10, “material” means the measure of a matter of significance that
shall be determined as being an amount equal to five percent (5%) of
Consolidated Net Worth.

Section 6.11. Consents or Approvals. No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed, except the filing
and recording of financing statements and other documents necessary in order to
perfect the Liens created by this Agreement or the Security Documents.

Section 6.12. Solvency. The Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agent and the Lenders. The Borrower is not
insolvent as defined in any applicable state, federal or relevant foreign
statute, nor will the Borrower be rendered insolvent by the execution and
delivery of the Loan Documents to the Administrative Agent and the Lenders. The
Borrower is not engaged or about to engage in any business or transaction for
which the assets retained by it are or will be an unreasonably small amount of
capital, taking into consideration the obligations to the Administrative Agent
and the Lenders incurred hereunder.

 

68



--------------------------------------------------------------------------------

The Borrower does not intend to, nor does it believe that it will, incur debts
beyond its ability to pay such debts as they mature.

Section 6.13. Financial Statements. The audited Consolidated financial
statements of the Borrower for the fiscal year ended March 31, 2011 and the
unaudited Consolidated financial statements of the Borrower for the fiscal
quarter ended September 30, 2011, furnished to the Administrative Agent and the
Lenders, are true and complete, have been prepared in accordance with GAAP, and
fairly present the financial condition of the Companies as of the dates of such
financial statements and the results of their operations for the periods then
ending. Since the dates of such statements, there has been no material adverse
change in any Company’s financial condition, properties or business or any
change in any Company’s accounting procedures.

Section 6.14. Regulations. No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America). Neither the granting of any Loan (or any conversion thereof) or Letter
of Credit nor the use of the proceeds of any Loan or Letter of Credit will
violate, or be inconsistent with, the provisions of Regulation T, U or X or any
other Regulation of such Board of Governors.

Section 6.15. Material Agreements. Except as disclosed on Schedule 6.15 hereto,
as of the Closing Date, no Company is a party to any Material Agreement that, if
violated, breached, or terminated for any reason, would have or would be
reasonably expected to have a Material Adverse Effect.

Section 6.16. Intellectual Property. Each Company owns, or has the right to use,
all of the material patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without any known
conflict with the rights of others. Schedule 6.16 hereto sets forth all
federally registered patents, trademarks, copyrights, service marks and license
agreements owned by each Company as of the Closing Date.

Section 6.17. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same businesses as the Companies.
Schedule 6.17 hereto sets forth all insurance carried by the Companies on the
Closing Date, setting forth in detail the amount and type of such insurance.

Section 6.18. Deposit Accounts and Securities Accounts. The Borrower has
provided to the Administrative Agent a list of all banks, other financial
institutions and Securities Intermediaries at which the Borrower and any
Guarantor of Payment maintain Deposit Accounts or Securities Accounts as of the
Closing Date, which list correctly identifies the name, address and telephone
number of each such financial institution or Securities Intermediary, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefor.

 

69



--------------------------------------------------------------------------------

Section 6.19. Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not materially misleading. After due inquiry by the Borrower, there is
no known fact that any Company has not disclosed to the Administrative Agent and
the Lenders that has or is likely to have a Material Adverse Effect.

Section 6.20. Investment Company; Other Restrictions. No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness.

Section 6.21. Defaults. No Default or Event of Default exists hereunder, nor
will any begin to exist immediately after the execution and delivery hereof.

ARTICLE VII. SECURITY

Section 7.1. Security Interest in Collateral. In consideration of and as
security for the full and complete payment of all of the Secured Obligations,
the Borrower hereby grants to the Administrative Agent, for the benefit of the
Lenders (and affiliates thereof that hold Secured Obligations), a security
interest in the Collateral.

Section 7.2. Collections and Receipt of Proceeds by Borrower.

(a) Prior to the exercise by the Administrative Agent and the Required Lenders
of their rights under Article IX hereof, both (i) the lawful collection and
enforcement of all of the Borrower’s Accounts, and (ii) the lawful receipt and
retention by the Borrower of all Proceeds of all of the Borrower’s Accounts and
Inventory shall be as the agent of the Administrative Agent and the Lenders.

(b) Upon written notice to the Borrower from the Administrative Agent after the
occurrence and during the continuance of an Event of Default, a Cash Collateral
Account shall be opened by the Borrower at the main office of the Administrative
Agent (or such other office as shall be designated by the Administrative Agent)
and all such lawful collections of the Borrower’s Accounts and such Proceeds of
the Borrower’s Accounts and Inventory shall be remitted daily by the Borrower to
the Administrative Agent in the form in which they are received by the Borrower,
either by mailing or by delivering such collections and Proceeds to the
Administrative Agent, appropriately endorsed for deposit in the Cash Collateral
Account. In the event that such notice is given to the Borrower from the
Administrative Agent, the Borrower shall not commingle such collections or
Proceeds with any of the Borrower’s other funds or property, but shall hold such
collections and Proceeds separate and apart therefrom upon an express trust for
the Administrative Agent, for the benefit of the Lenders. In such case, the
Administrative Agent may, in its sole discretion, and shall, at the request of
the Required Lenders, at any time and from time to time after the occurrence and
during the continuance of an Event of Default, apply all or any portion of the
account balance in the Cash Collateral Account

 

70



--------------------------------------------------------------------------------

as a credit against (i) the outstanding principal or interest of the Loans, or
(ii) any other Secured Obligations in accordance with this Agreement. If any
remittance shall be dishonored, or if, upon final payment, any claim with
respect thereto shall be made against the Administrative Agent on its warranties
of collection, the Administrative Agent may charge the amount of such item
against the Cash Collateral Account or any other Deposit Account maintained by
the Borrower with the Administrative Agent or with any other Lender, and, in any
event, retain the same and the Borrower’s interest therein as additional
security for the Secured Obligations. The Administrative Agent may, in its sole
discretion, at any time and from time to time, release funds from the Cash
Collateral Account to the Borrower for use in the Borrower’s business. The
balance in the Cash Collateral Account may be withdrawn by the Borrower upon
termination of this Agreement and payment in full of all of the Secured
Obligations (other than inchoate indemnity obligations).

(c) After the occurrence and during the continuance of an Event of Default, at
the Administrative Agent’s written request, the Borrower shall cause all
remittances representing collections and Proceeds of Collateral to be mailed to
a lockbox at a location acceptable to the Administrative Agent to which the
Administrative Agent shall have access for the processing of such items in
accordance with the provisions, terms and conditions of the customary lockbox
agreement of the Administrative Agent.

(d) The Administrative Agent, or the Administrative Agent’s designated agent, is
hereby constituted and appointed attorney-in-fact for the Borrower with
authority and power to endorse, after the occurrence and during the continuance
of an Event of Default, any and all instruments, documents, and chattel paper
upon the failure of the Borrower to do so. Such authority and power, being
coupled with an interest, shall be (i) irrevocable until all of the Secured
Obligations (other than inchoate indemnity obligations) are paid,
(ii) exercisable by the Administrative Agent at any time and without any request
upon the Borrower by the Administrative Agent to so endorse, and
(iii) exercisable in the name of the Administrative Agent or the Borrower. The
Borrower hereby waives presentment, demand, notice of dishonor, protest, notice
of protest, and any and all other similar notices with respect thereto,
regardless of the form of any endorsement thereof. Neither the Administrative
Agent nor the Lenders shall be bound or obligated to take any action to preserve
any rights therein against prior parties thereto.

Section 7.3. Collections and Receipt of Proceeds by Administrative Agent. The
Borrower hereby constitutes and appoints the Administrative Agent, or the
Administrative Agent’s designated agent, as the Borrower’s attorney-in-fact to
exercise, at any time, after the occurrence and during the continuance of an
Event of Default, all or any of the following powers which, being coupled with
an interest, shall be irrevocable until the complete and full payment of all of
the Secured Obligations (other than inchoate indemnity obligations):

(a) to receive, retain, acquire, take, endorse, assign, deliver, accept, and
deposit, in the name of the Administrative Agent or the Borrower, any and all of
the Borrower’s cash, instruments, chattel paper, documents, Proceeds of
Accounts, Proceeds of Inventory, collection of Accounts, and any other writings
relating to any of the Collateral. To the extent not prohibited by law, the
Borrower hereby waives presentment, demand, notice of dishonor, protest, notice
of protest, and any and all other similar notices with respect thereto,
regardless of the form

 

71



--------------------------------------------------------------------------------

of any endorsement thereof. The Administrative Agent shall not be bound or
obligated to take any action to preserve any rights therein against prior
parties thereto;

(b) to transmit to Account Debtors, on any or all of the Borrower’s Accounts,
notice of assignment to the Administrative Agent, for the benefit of the
Lenders, thereof and the security interest therein, and to request from such
Account Debtors at any time, in the name of the Administrative Agent or the
Borrower, information concerning the Borrower’s Accounts and the amounts owing
thereon;

(c) to transmit to purchasers of any or all of the Borrower’s Inventory, notice
of the Administrative Agent’s security interest therein, and to request from
such purchasers at any time, in the name of the Administrative Agent or the
Borrower, information concerning the Borrower’s Inventory and the amounts owing
thereon by such purchasers;

(d) to notify and require Account Debtors on the Borrower’s Accounts and
purchasers of the Borrower’s Inventory to make payment of their indebtedness
directly to the Administrative Agent;

(e) to enter into or assent to such amendment, compromise, extension, release or
other modification of any kind of, or substitution for, the Accounts, or any
thereof, as the Administrative Agent, in its sole discretion, may deem to be
advisable;

(f) to enforce the Accounts or any thereof, or any other Collateral, by suit or
otherwise, to maintain any such suit or other proceeding in the name of the
Administrative Agent or the Borrower, and to withdraw any such suit or other
proceeding. The Borrower agrees to lend every assistance requested by the
Administrative Agent in respect of the foregoing, all at no cost or expense to
the Administrative Agent and including, without limitation, the furnishing of
such witnesses and of such records and other writings as the Administrative
Agent may require in connection with making legal proof of any Account. The
Borrower agrees to reimburse the Administrative Agent in full for all court
costs and attorneys’ fees and every other cost, expense or liability, if any,
incurred or paid by the Administrative Agent in connection with the foregoing,
which obligation of the Borrower shall constitute Obligations, shall be secured
by the Collateral and shall bear interest, until paid, at the Default Rate;

(g) to take or bring, in the name of the Administrative Agent or the Borrower,
all steps, actions, suits, or proceedings deemed by the Administrative Agent
necessary or desirable to effect the receipt, enforcement, and collection of the
Collateral; and

(h) to accept all collections in any form relating to the Collateral, including
remittances that may reflect deductions, and to deposit the same into the
Borrower’s Cash Collateral Account or, at the option of the Administrative
Agent, to apply them as a payment against the Loans or any other Secured
Obligations in accordance with this Agreement.

Section 7.4. Administrative Agent’s Authority Under Pledged Notes. For the
better protection of the Administrative Agent and the Lenders hereunder, the
Borrower, upon request of the Administrative Agent, will execute an appropriate
endorsement on (or separate from) each

 

72



--------------------------------------------------------------------------------

Pledged Note and will deposit such Pledged Note with the Administrative Agent,
for the benefit of the Lenders. The Borrower irrevocably authorizes and empowers
the Administrative Agent, for the benefit of the Lenders, to, during the
occurrence and continuation of an Event of Default, (a) ask for, demand, collect
and receive all payments of principal of and interest on the Pledged Notes;
(b) compromise and settle any dispute arising in respect of the foregoing;
(c) execute and deliver vouchers, receipts and acquittances in full discharge of
the foregoing; (d) exercise, in the Administrative Agent’s discretion, any
right, power or privilege granted to the holder of any Pledged Note by the
provisions thereof including, without limitation, the right to demand security
or to waive any default thereunder; (e) endorse the Borrower’s name to each
check or other writing received by the Administrative Agent as a payment or
other proceeds of or otherwise in connection with any Pledged Note; (f) enforce
delivery and payment of the principal and/or interest on the Pledged Notes, in
each case by suit or otherwise as the Administrative Agent may desire; and
(g) enforce the security, if any, for the Pledged Notes by instituting
foreclosure proceedings, by conducting public or other sales or otherwise, and
to take all other steps as the Administrative Agent, in its discretion, may deem
advisable in connection with the forgoing; provided, however, that nothing
contained or implied herein or elsewhere shall obligate the Administrative Agent
to institute any action, suit or proceeding or to make or do any other act or
thing contemplated by this Section 7.4 or prohibit the Administrative Agent from
settling, withdrawing or dismissing any action, suit or proceeding or require
the Administrative Agent to preserve any other right of any kind in respect of
the Pledged Notes and the security, if any, therefor.

Section 7.5. Commercial Tort Claims. If the Borrower shall at any time hold or
acquire a Commercial Tort Claim in excess of Five Hundred Thousand Dollars
($500,000), the Borrower shall promptly notify the Administrative Agent thereof
in a writing signed by the Borrower, that sets forth the details thereof and
grants to the Administrative Agent (for the benefit of the Lenders) a Lien
thereon and on the Proceeds thereof, all upon the terms of this Agreement, with
such writing to be prepared by and in form and substance reasonably satisfactory
to the Administrative Agent.

Section 7.6. Use of Inventory and Equipment. Until the exercise by the
Administrative Agent and the Required Lenders of their rights under Article IX
hereof, the Borrower may (a) retain possession of and use its Inventory and
Equipment in any lawful manner not inconsistent with this Agreement or with the
terms, conditions, or provisions of any policy of insurance thereon; (b) sell or
lease its Inventory in the ordinary course of business or as otherwise permitted
by this Agreement; and (c) use and consume any raw materials or supplies, the
use and consumption of which are necessary in order to carry on the Borrower’s
business.

ARTICLE VIII. EVENTS OF DEFAULT

Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):

Section 8.1. Payments. If (a) the interest on any Loan, any commitment or other
fee, or any other Obligation not listed in subpart (b) hereof, shall not be paid
in full when due and

 

73



--------------------------------------------------------------------------------

payable or within five days thereafter, or (b) the principal of any Loan or any
reimbursement obligation under any Letter of Credit that has been drawn shall
not be paid in full when due and payable.

Section 8.2. Special Covenants. If any Company shall fail or omit to perform and
observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15 or 5.24 hereof.

Section 8.3. Other Covenants. If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 8.1 or 8.2 hereof) contained or referred to in this Agreement or any
Related Writing that is on such Company’s part to be complied with, and that
Default shall not have been fully corrected within thirty (30) days after the
earlier of (a) any Financial Officer of such Company becomes aware of the
occurrence thereof, or (b) the giving of written notice thereof to the Borrower
by the Administrative Agent or the Required Lenders that the specified Default
is to be remedied.

Section 8.4. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any Related Writing shall be
false or erroneous in any material respect when made or deemed to have been
made.

Section 8.5. Cross Default.

(a) If any Company shall default in the payment of principal or interest due and
owing under any Material Indebtedness Agreement beyond any period of grace
provided with respect thereto or in the performance or observance of any other
agreement, term or condition contained in any agreement under which such
obligation is created, if the effect of such default is to allow the
acceleration of the maturity of such Indebtedness or to permit the holder
thereof to cause such Indebtedness to become due prior to its stated maturity.

(b) If an “event of default”, or similar term under any Subordinated Debt
Document (other than defaults that have been cured within applicable grace
periods or have otherwise been waived) shall occur under any Subordinated Debt
Document.

Section 8.6. ERISA Default. The occurrence of one or more ERISA Events that
(a) the Required Lenders determine could have a Material Adverse Effect
(provided that such ERISA Event, when aggregated with all such other ERISA
Events, could reasonably be expected to result in liabilities of the Companies
in excess of Five Million Dollars ($5,000,000) in the aggregate), or (b) results
in a Lien on any of the assets of any Company, to the extent that the aggregate
of all such Liens for all Companies exceeds One Million Dollars ($1,000,000).

Section 8.7. Change in Control. If any Change in Control shall occur.

Section 8.8. Judgments. There is entered against any Company:

(a) a final judgment or order for the payment of money by a court of competent
jurisdiction, that remains unpaid or unstayed and undischarged for a period
(during which execution shall not be effectively stayed) of sixty (60) days
after the date on which the right to

 

74



--------------------------------------------------------------------------------

appeal has expired, provided that the aggregate of all such judgments for all
such Companies, shall exceed Ten Million Dollars ($10,000,000) (less any amount
that will be covered by the proceeds of insurance and is not subject to dispute
by the insurance provider); or

(b) any one or more non-monetary final judgments that are not covered by
insurance, or, if covered by insurance, for which the insurance company has not
agreed to or acknowledged coverage, and that, in either case, the Required
Lenders reasonably determine have, or could be expected to have, individually or
in the aggregate, a Material Adverse Effect and, in either case, (i) enforcement
proceedings are commenced by the prevailing party or any creditor upon such
judgment or order, or (ii) there is a period of ten consecutive Business Days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect.

Section 8.9. Security. If any Lien granted in this Agreement or any other Loan
Document in favor of the Administrative Agent, for the benefit of the Lenders,
shall be determined to be (a) void, voidable or invalid, or is subordinated or
not otherwise given the priority contemplated by this Agreement and the Borrower
(or the appropriate Credit Party) has failed to promptly execute appropriate
documents to correct such matters, or (b) unperfected as to any material amount
of Collateral (as determined by the Administrative Agent, in its reasonable
discretion) and the Borrower (or the appropriate Credit Party) has failed to
promptly execute appropriate documents to correct such matters.

Section 8.10. Validity of Loan Documents. If (a) any material provision of any
Loan Document shall at any time cease to be valid, binding and enforceable
against any Credit Party; (b) the validity, binding effect or enforceability of
any Loan Document against any Credit Party shall be contested by any Credit
Party; (c) any Credit Party shall deny that it has any or further liability or
obligation under any Loan Document; or (d) any Loan Document shall be
terminated, invalidated or set aside, or be declared ineffective or inoperative
or in any way cease to give or provide to the Administrative Agent and the
Lenders the benefits purported to be created thereby.

Section 8.11. Solvency.

(a) Solvency of Certain Companies. If any Company (other than a Dormant
Subsidiary) with assets of less than Two Million Five Hundred Thousand Dollars
($2,500,000) shall engage in or permit to occur (whether voluntarily or
involuntarily) any of the activities set forth in Section 8.11(b) hereof.

(b) Solvency of the Companies. If any Company (other than a Company with
aggregate assets of less than Two Million Five Hundred Thousand Dollars
($2,500,000) or a Dormant Subsidiary) shall (i) except as permitted pursuant to
Section 5.12 hereof, discontinue business; (ii) generally not pay its debts as
such debts become due; (iii) make a general assignment for the benefit of
creditors; (iv) apply for or consent to the appointment of an interim receiver,
a receiver, a receiver and manager, an administrator, sequestrator, monitor, a
custodian, a trustee, an interim trustee, liquidator, agent or other similar
official of all or a substantial part of its assets or of such Company; (v) be
adjudicated a debtor or insolvent or have entered against it an order for relief
under the Bankruptcy Code, or under any other bankruptcy insolvency,

 

75



--------------------------------------------------------------------------------

liquidation, winding-up, corporate or similar statute or law, foreign, federal,
state or provincial, in any applicable jurisdiction, now or hereafter existing,
as any of the foregoing may be amended from time to time, or other applicable
statute for jurisdictions outside of the United States, as the case may be;
(vi) file a voluntary petition under the Bankruptcy Code or seek relief under
any bankruptcy or insolvency or analogous law in any jurisdiction outside of the
United States, or file a proposal or notice of intention to file such petition;
(vii) have an involuntary proceeding under the Bankruptcy Code filed against it
and the same shall not be controverted within ten Business Days, or shall
continue undismissed for a period of sixty (60) days from commencement of such
proceeding or case; (viii) file a petition, an answer, an application or a
proposal seeking reorganization or an arrangement with creditors or seeking to
take advantage of any other law (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors, or admit (by
answer, by default or otherwise) the material allegations of a petition filed
against it in any bankruptcy, reorganization, insolvency or other proceeding
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors; (ix) suffer or permit to continue unstayed and in
effect for sixty (60) consecutive days any judgment, decree or order entered by
a court of competent jurisdiction, that approves a petition or an application or
a proposal seeking its reorganization or appoints an interim receiver, a
receiver and manager, an administrator, custodian, trustee, interim trustee or
liquidator of all or a substantial part of its assets, or of such Company;
(x) have an administrative receiver appointed over the whole or substantially
the whole of its assets, or of such Company; (xi) have assets, the value of
which is less than its liabilities (taking into account prospective and
contingent liabilities, and rights of contribution from other Persons); or
(xii) have a moratorium declared in respect of any of its Indebtedness, or any
analogous procedure or step is taken in any jurisdiction.

ARTICLE IX. REMEDIES UPON DEFAULT

Notwithstanding any contrary provision or inference herein or elsewhere:

Section 9.1. Optional Defaults. If any Event of Default referred to in
Section 8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10 or 8.11(a) hereof
shall occur, the Administrative Agent may, with the consent of the Required
Lenders, and shall, at the written request of the Required Lenders, give written
notice to the Borrower to:

(a) terminate the Commitment, if not previously terminated, and, immediately
upon such election, the obligations of the Lenders, and each thereof, to make
any further Loan, and the obligation of the Fronting Lender to issue any Letter
of Credit, immediately shall be terminated; and/or

(b) accelerate the maturity of all of the Obligations (if the Obligations are
not already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by the Borrower.

Section 9.2. Automatic Defaults. If any Event of Default referred to in
Section 8.11(b) hereof shall occur:

 

76



--------------------------------------------------------------------------------

(a) all of the Commitment shall automatically and immediately terminate, if not
previously terminated, and no Lender thereafter shall be under any obligation to
grant any further Loan, nor shall the Fronting Lender be obligated to issue any
Letter of Credit; and

(b) the principal of and interest then outstanding on all of the Loans, and all
of the other Obligations, shall thereupon become and thereafter be immediately
due and payable in full (if the Obligations are not already due and payable),
all without any presentment, demand or notice of any kind, which are hereby
waived by the Borrower.

Section 9.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 9.1 or 9.2 hereof, the Borrower shall
immediately deposit with the Administrative Agent, as security for the
obligations of the Borrower and any Guarantor of Payment to reimburse the
Administrative Agent and the Revolving Lenders for any then outstanding Letters
of Credit, cash equal to the sum of the aggregate undrawn balance of any then
outstanding Letters of Credit. The Administrative Agent and the Lenders are
hereby authorized, at their option, to deduct any and all such amounts from any
deposit balances then owing by any Lender (or any affiliate of such Lender,
wherever located) to or for the credit or account of any Company, as security
for the obligations of the Borrower and any Guarantor of Payment to reimburse
the Administrative Agent and the Revolving Lenders for any then outstanding
Letters of Credit.

Section 9.4. Offsets. If there shall occur or exist any Event of Default
referred to in Section 8.11(b) hereof or if the maturity of the Obligations is
accelerated pursuant to Section 9.1 or 9.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by the Borrower or a
Guarantor of Payment to such Lender (including, without limitation, any
participation purchased or to be purchased pursuant to Section 2.2(b), 2.2(c) or
9.5 hereof), whether or not the same shall then have matured, any and all
deposit (general or special) balances and all other Indebtedness then held or
owing by such Lender (including, without limitation, by branches and agencies or
any affiliate of such Lender, wherever located) to or for the credit or account
of the Borrower or any Guarantor of Payment, all without notice to or demand
upon the Borrower or any other Person, all such notices and demands being hereby
expressly waived by the Borrower.

Section 9.5. Equalization Provisions. Each Lender agrees with the other Lenders
that if it, at any time, shall obtain any Advantage over the other Lenders or
any thereof in respect of the Obligations (except as to Swing Loans and Letters
of Credit prior to the Administrative Agent’s giving of notice to participate
and except under Article III hereof), it shall purchase from the other Lenders,
for cash and at par, such additional participation in the Obligations as shall
be necessary to nullify the Advantage. If any such Advantage resulting in the
purchase of an additional participation as aforesaid shall be recovered in whole
or in part from the Lender receiving the Advantage, each such purchase shall be
rescinded, and the purchase price restored (but without interest unless the
Lender receiving the Advantage is required to pay interest on the Advantage to
the Person recovering the Advantage from such Lender) ratably to the extent of
the recovery. Each Lender further agrees with the other Lenders that if it at
any time shall receive any payment for or on behalf of the Borrower (or through
any Guarantor of Payment) on any

 

77



--------------------------------------------------------------------------------

Indebtedness owing by the Borrower pursuant to this Agreement (whether by
voluntary payment, by realization upon security, by reason of offset of any
deposit or other indebtedness, by counterclaim or cross-action, by the
enforcement of any right under any Loan Document, or otherwise), it will apply
such payment first to any and all Obligations owing by the Borrower to that
Lender (including, without limitation, any participation purchased or to be
purchased pursuant to this Section 9.5 or any other section of this Agreement).
Each Credit Party agrees that any Lender so purchasing a participation from the
other Lenders or any thereof pursuant to this Section 9.5 may exercise all of
its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

Section 9.6. Collateral. The Administrative Agent and the Lenders shall at all
times have the rights and remedies of a secured party under the U.C.C., in
addition to the rights and remedies of a secured party provided elsewhere within
this Agreement, in any other Related Writing executed by the Borrower or
otherwise provided in law or equity. Upon the occurrence and during the
continuance of an Event of Default and at all times thereafter, the
Administrative Agent may require the Borrower to assemble the Collateral, which
the Borrower agrees to do, and make it available to the Administrative Agent and
the Lenders at a reasonably convenient place to be designated by the
Administrative Agent. The Administrative Agent may, with or without notice to or
demand upon the Borrower and with or without the aid of legal process, make use
of such force as may be necessary to enter any premises where the Collateral, or
any thereof, may be found and to take possession thereof (including anything
found in or on the Collateral that is not specifically described in this
Agreement, each of which findings shall be considered to be an accession to and
a part of the Collateral) and for that purpose may pursue the Collateral
wherever the same may be found, without liability for trespass or damage caused
thereby to the Borrower. After any delivery or taking of possession of the
Collateral, or any thereof, pursuant to this Agreement, then, with or without
resort to the Borrower personally or any other Person or property, all of which
the Borrower hereby waives, and upon such terms and in such manner as the
Administrative Agent may deem advisable, the Administrative Agent, in its
discretion, may sell, assign, transfer and deliver any of the Collateral at any
time, or from time to time. No prior notice need be given to the Borrower or to
any other Person in the case of any sale of Collateral that the Administrative
Agent determines to be perishable or to be declining speedily in value or that
is customarily sold in any recognized market, but in any other case the
Administrative Agent shall give the Borrower not fewer than ten days prior
notice of either the time and place of any public sale of the Collateral or of
the time after which any private sale or other intended disposition thereof is
to be made. The Borrower waives advertisement of any such sale and (except to
the extent specifically required by the preceding sentence) waives notice of any
kind in respect of any such sale. At any such public sale, the Administrative
Agent or the Lenders may purchase the Collateral, or any part thereof, free from
any right of redemption, all of which rights the Borrower hereby waives and
releases. After deducting all Related Expenses, and after paying all claims, if
any, secured by Liens having precedence over this Agreement, the Administrative
Agent may apply the net proceeds of each such sale to or toward the payment of
the Secured Obligations, whether or not then due, in such order and by such
division as the Administrative Agent, in its sole discretion, may deem
advisable. Any excess, to the extent permitted by law, shall be paid to the
Borrower, and the Borrower shall remain liable for any deficiency. In addition,
the Administrative Agent shall, at all times after the occurrence and

 

78



--------------------------------------------------------------------------------

during the continuance of an Event of Default, have the right to obtain new
appraisals of the Borrower or the Collateral, the cost of which shall be paid by
the Borrower.

Section 9.7. Other Remedies. The remedies in this Article IX are in addition to,
not in limitation of, any other right, power, privilege, or remedy, either in
law, in equity, or otherwise, to which the Lenders may be entitled. The
Administrative Agent shall exercise the rights under this Article IX and all
other collection efforts on behalf of the Lenders and no Lender shall act
independently with respect thereto, except as otherwise specifically set forth
in this Agreement.

Section 9.8. Application of Proceeds.

(a) Payments Prior to Exercise of Remedies. Prior to the exercise by the
Administrative Agent, on behalf of the Lenders, of remedies under this Agreement
or the other Loan Documents, all monies received by the Administrative Agent in
connection with the Revolving Credit Commitment shall be applied, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, to the Loans and Letters of Credit, as appropriate; provided that the
Administrative Agent shall have the right at all times to apply any payment
received from the Borrower first to the payment of all obligations (to the
extent not paid by the Borrower) incurred by the Administrative Agent pursuant
to Section 11.5 hereof and to the payment of Related Expenses.

(b) Payments Subsequent to Exercise of Remedies. After the exercise by the
Administrative Agent or the Required Lenders of remedies under this Agreement or
the other Loan Documents, all monies received by the Administrative Agent shall
be applied, unless otherwise required by the terms of the other Loan Documents
or by applicable law, as follows:

(i) first, to the payment of all obligations (to the extent not paid by the
Borrower) incurred by the Administrative Agent pursuant to Section 11.5 hereof
and to the payment of Related Expenses;

(ii) second, to the payment pro rata of (A) interest then accrued and payable on
the outstanding Loans, (B) any fees then accrued and payable to the
Administrative Agent, and (C) any fees then accrued and payable to the Fronting
Lender or the holders of the Letter of Credit Commitment in respect of the
Letter of Credit Exposure;

(iii) third, for payment of (A) principal outstanding on the Loans and the
Letter of Credit Exposure, on a pro rata basis to the Lenders, based upon each
such Lender’s Commitment Percentage, provided that the amounts payable in
respect of the Letter of Credit Exposure shall be held and applied by the
Administrative Agent as security for the reimbursement obligations in respect
thereof, and, if any Letter of Credit shall expire without being drawn, then the
amount with respect to such Letter of Credit shall be distributed to the
Lenders, on a pro rata basis in accordance with this subsection (iii), (B) the
Indebtedness under any Hedge Agreement with a Lender (or an entity that is an
affiliate of a then existing Lender), such amount to be based upon the net
termination obligation of the Borrower under such Hedge Agreement, and (C) the
Bank Product Obligations owing to a Lender (or an entity that is an affiliate of
a then existing Lender)

 

79



--------------------------------------------------------------------------------

under Bank Product Agreements; with such payment to be pro rata among (A),
(B) and (C) of this subsection (iii); and

(iv) finally, any remaining surplus after all of the Secured Obligations have
been paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto.

ARTICLE X. THE ADMINISTRATIVE AGENT

The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:

Section 10.1. Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers hereunder as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. Neither the Administrative Agent nor any of its
affiliates, directors, officers, attorneys or employees shall (a) be liable for
any action taken or omitted to be taken by it or them hereunder or in connection
herewith, except for its or their own gross negligence or willful misconduct (as
determined by a final judgment of a court of competent jurisdiction), or be
responsible in any manner to any of the Lenders for the effectiveness,
enforceability, genuineness, validity or due execution of this Agreement or any
other Loan Documents, (b) be under any obligation to any Lender to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions hereof or thereof on the part of the Borrower or any other Company,
or the financial condition of the Borrower or any other Company, or (c) be
liable to any of the Companies for consequential damages resulting from any
breach of contract, tort or other wrong in connection with the negotiation,
documentation, administration or collection of the Loans or Letters of Credit or
any of the Loan Documents. Notwithstanding any provision to the contrary
contained in this Agreement or in any other Loan Document, the Administrative
Agent shall not have any duty or responsibility except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

Section 10.2. Note Holders. The Administrative Agent may treat the payee of any
Note as the holder thereof (or, if there is no Note, the holder of the interest
as reflected on the books and records of the Administrative Agent) until written
notice of transfer shall have been filed with the Administrative Agent, signed
by such payee and in form satisfactory to the Administrative Agent.

 

80



--------------------------------------------------------------------------------

Section 10.3. Consultation With Counsel. The Administrative Agent may consult
with legal counsel selected by the Administrative Agent and shall not be liable
to the Lenders for any action taken or suffered in good faith by the
Administrative Agent in accordance with the opinion of such counsel.

Section 10.4. Documents. The Administrative Agent shall not be under any duty to
examine into or pass upon the validity, effectiveness, genuineness or value of
any Loan Document or any other Related Writing furnished pursuant hereto or in
connection herewith or the value of any collateral obtained hereunder, and the
Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.

Section 10.5. Administrative Agent and Affiliates. KeyBank and its affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with the Companies and
Affiliates as though KeyBank was not the Administrative Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, KeyBank or its affiliates may receive information
regarding any Company or any Affiliate (including information that may be
subject to confidentiality obligations in favor of such Company or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to other Lenders. With respect to Loans
and Letters of Credit (if any), KeyBank and its affiliates shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though KeyBank were not the Administrative Agent, and the terms “Lender”
and “Lenders” include KeyBank and its affiliates, to the extent applicable, in
their individual capacities.

Section 10.6. Knowledge or Notice of Default. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that, unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable, in
its discretion, for the protection of the interests of the Lenders.

Section 10.7. Action by Administrative Agent. Subject to the other terms and
conditions hereof, so long as the Administrative Agent shall be entitled,
pursuant to Section 10.6 hereof, to assume that no Default or Event of Default
shall have occurred and be continuing, the Administrative Agent shall be
entitled to use its discretion with respect to exercising or refraining from
exercising any rights that may be vested in it by, or with respect to taking or
refraining from taking any action or actions that it may be able to take under
or in respect of, this Agreement. The Administrative Agent shall incur no
liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed

 

81



--------------------------------------------------------------------------------

by it to be genuine or authentic or to be signed by the proper party or parties,
or with respect to anything that it may do or refrain from doing in the
reasonable exercise of its judgment, or that may seem to it to be necessary or
desirable in the premises. Without limiting the foregoing, no Lender shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent’s acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders.

Section 10.8. Release of Collateral or Guarantor of Payment. In the event of a
transfer of assets permitted by Section 5.12 hereof or otherwise permitted
pursuant to this Agreement where the proceeds of such transfer are applied in
accordance with the terms of this Agreement to the extent required to be so
applied, or in the event of a merger or consolidation or similar event,
permitted pursuant to this Agreement, the Administrative Agent, at the request
and expense of the Borrower, is hereby authorized by the Lenders to (a) release
the relevant Collateral from this Agreement or any other Loan Document,
(b) release a Guarantor of Payment in connection with such permitted transfer or
event, and (c) duly assign, transfer and deliver to the affected Person (without
recourse and without any representation or warranty) such Collateral as is then
(or has been) so transferred or released and as may be in possession of the
Administrative Agent and has not theretofore been released pursuant to this
Agreement.

Section 10.9. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct, as determined by a final judgment of a
court of competent jurisdiction.

Section 10.10. Indemnification of Administrative Agent. The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower) ratably, according to their respective Commitment Percentages, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including reasonable attorneys’ fees
and expenses) or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by or asserted against the Administrative Agent in its
capacity as agent in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted by the Administrative Agent
with respect to this Agreement or any other Loan Document, provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees and expenses) or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a final judgment
of a court of competent jurisdiction, or from any action taken or omitted by the
Administrative Agent in any capacity other than as agent under this Agreement or
any other Loan Document. No action taken in accordance with the directions of
the Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 10.10. The undertaking in this
Section 10.10 shall survive repayment of the Loans, cancellation of the Notes,
if any, expiration or termination of the Letters of Credit, termination of the
Commitment, any foreclosure under, or

 

82



--------------------------------------------------------------------------------

modification, release or discharge of, any or all of the Loan Documents,
termination of this Agreement and the resignation or replacement of the agent.

Section 10.11. Successor Agent. The Administrative Agent may resign as agent
hereunder by giving not fewer than thirty (30) days prior written notice to the
Borrower and the Lenders. If the Administrative Agent shall resign under this
Agreement, then either (a) the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders (with the consent of the Borrower so
long as an Event of Default does not exist and which consent shall not be
unreasonably withheld), or (b) if a successor agent shall not be so appointed
and approved within the thirty (30) day period following the Administrative
Agent’s notice to the Lenders of its resignation, then the Administrative Agent
shall appoint a successor agent that shall serve as agent until such time as the
Required Lenders appoint a successor agent. If no successor agent has accepted
appointment as the Administrative Agent by the date that is thirty (30) days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. Upon its appointment, such
successor agent shall succeed to the rights, powers and duties as agent, and the
term “Administrative Agent” means such successor effective upon its appointment,
and the former agent’s rights, powers and duties as agent shall be terminated
without any other or further act or deed on the part of such former agent or any
of the parties to this Agreement. After any retiring Administrative Agent’s
resignation as the Administrative Agent, the provisions of this Article X shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent under this Agreement and the other Loan
Documents.

Section 10.12. Fronting Lender. The Fronting Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by the Fronting Lender and
the documents associated therewith. The Fronting Lender shall have all of the
benefits and immunities (a) provided to the Administrative Agent in this Article
X with respect to any acts taken or omissions suffered by the Fronting Lender in
connection with the Letters of Credit and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this Article X, included the Fronting Lender
with respect to such acts or omissions, and (b) as additionally provided in this
Agreement with respect to the Fronting Lender.

Section 10.13. Swing Line Lender. The Swing Line Lender shall act on behalf of
the Lenders with respect to any Swing Loans. The Swing Line Lender shall have
all of the benefits and immunities (a) provided to the Administrative Agent in
this Article X with respect to any acts taken or omissions suffered by the Swing
Line Lender in connection with the Swing Loans as fully as if the term
“Administrative Agent”, as used in this Article X, included the Swing Line
Lender with respect to such acts or omissions, and (b) as additionally provided
in this Agreement with respect to the Swing Line Lender.

Section 10.14. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement,

 

83



--------------------------------------------------------------------------------

adjustment, composition or other judicial proceeding relative to any Credit
Party, (a) the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise, to (i) file and prove a claim for the whole amount
of the principal and interest owing and unpaid in respect of the Loans, and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent) allowed in such judicial proceedings, and
(ii) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and (b) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

Section 10.15. No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s or its affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti-terrorism law, including any programs
involving any of the following items relating to or in connection with the
Borrower, its Affiliates or agents, the Loan Documents or the transactions
hereunder: (a) any identity verification procedures, (b) any record keeping,
(c) any comparisons with government lists, (d) any customer notices or (e) any
other procedures required under the CIP Regulations or such other laws.

Section 10.16. Other Agents. The Administrative Agent shall have the continuing
right from time to time to designate one or more Lenders (or its or their
affiliates) as “syndication agent”, “co-syndication agent”, “documentation
agent”, “co-documentation agent”, “book runner”, “lead arranger”, “joint lead
arranger”, “arrangers” or other designations for purposes hereof, but (a) any
such designation shall have no substantive effect, and (b) any such Lender and
its affiliates shall have no additional powers, duties, responsibilities or
liabilities as a result thereof.

 

84



--------------------------------------------------------------------------------

ARTICLE XI. MISCELLANEOUS

Section 11.1. Lenders’ Independent Investigation. Each Lender, by its signature
to this Agreement, acknowledges and agrees that the Administrative Agent has
made no representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between the
Administrative Agent and such Lender. Each Lender represents that it has made
and shall continue to make its own independent investigation of the
creditworthiness, financial condition and affairs of the Companies in connection
with the extension of credit hereunder, and agrees that the Administrative Agent
has no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto
(other than such notices as may be expressly required to be given by the
Administrative Agent to the Lenders hereunder), whether coming into its
possession before the first Credit Event hereunder or at any time or times
thereafter. Each Lender further represents that it has reviewed each of the Loan
Documents.

Section 11.2. No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of the Administrative Agent, any Lender or the holder of any Note
(or, if there is no Note, the holder of the interest as reflected on the books
and records of the Administrative Agent) in exercising any right, power or
remedy hereunder or under any of the Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy hereunder or under any of the Loan Documents. The
remedies herein provided are cumulative and in addition to any other rights,
powers or privileges held under any of the Loan Documents or by operation of
law, by contract or otherwise.

Section 11.3. Amendments, Waivers and Consents.

(a) General Rule. No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom, shall be
effective unless the same shall be in writing and signed by the Borrower and the
Required Lenders and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

(b) Exceptions to the General Rule. Notwithstanding the provisions of subsection
(a) of this Section 11.3:

(i) Unanimous Consent Requirements. Subject to subpart (ii) below, unanimous
consent of the Lenders shall be required with respect to (A) any increase in the
Commitment hereunder (except as specified in Section 2.9(b) hereof), (B) the
extension of the stated maturity of the Loans, the payment date of interest or
scheduled principal hereunder, or the payment date of commitment fees payable
hereunder, (C) any reduction in the stated rate of interest on the Loans
(provided that the institution of the Default Rate or post default interest and
a subsequent removal of the Default Rate or post default interest shall not
constitute a decrease in interest rate pursuant to this Section

 

85



--------------------------------------------------------------------------------

11.3), or in any amount of interest or scheduled principal due on any Loan, or
any reduction in the stated rate of commitment fees payable hereunder or any
change in the manner of pro rata application of any payments made by the
Borrower to the Lenders hereunder, (D) any change in any percentage voting
requirement, voting rights, or the Required Lenders definition in this
Agreement, (E) the release of the Borrower or any Guarantor of Payment or of any
material amount of collateral securing the Secured Obligations, except as
specifically permitted under the Loan Documents, or (F) any amendment to this
Section 11.3 or Section 9.5 or 9.8 hereof.

(ii) Provisions Relating to Special Rights and Duties. No provision of this
Agreement affecting the Administrative Agent in its capacity as such shall be
amended, modified or waived without the consent of the Administrative Agent. The
Administrative Agent Fee Letter may be amended or modified by the Administrative
Agent and the Borrower without the consent of any other Lender. No provision of
this Agreement relating to the rights or duties of the Fronting Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Fronting Lender. No provision of this Agreement relating to the rights or duties
of the Swing Line Lender in its capacity as such shall be amended, modified or
waived without the consent of the Swing Line Lender.

(c) Replacement of Non-Consenting Lender. If, in connection with any proposed
amendment, waiver or consent hereunder, (i) the consent of all Lenders is
required, but only the consent of Required Lenders is obtained, or (ii) the
consent of Required Lenders is required, but the consent of the Required Lenders
is not obtained (any Lender withholding consent as described in subparts (i) and
(ii) hereof being referred to as a “Non-Consenting Lender”), then, so long as
the Administrative Agent is not the Non-Consenting Lender, the Administrative
Agent may (and shall, if requested by the Borrower), at the sole expense of the
Borrower, upon notice to such Non-Consenting Lender and the Borrower, require
such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with the restrictions contained in Section 11.10 hereof) all of its
interests, rights and obligations under this Agreement to an Eligible Transferee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from such Eligible Transferee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts, including any breakage compensation under Article III hereof).

(d) Generally. Notice of amendments, waivers or consents ratified by the Lenders
hereunder shall be forwarded by the Administrative Agent to all of the Lenders.
Each Lender or other holder of a Note, or if there is no Note, the holder of the
interest as reflected on the books and records of the Administrative Agent (or
interest in any Loan or Letter of Credit) shall be bound by any amendment,
waiver or consent obtained as authorized by this Section 11.3, regardless of its
failure to agree thereto.

Section 11.4. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to the Borrower, mailed or
delivered to it,

 

86



--------------------------------------------------------------------------------

addressed to it at the address specified on the signature pages of this
Agreement, if to a Lender, mailed or delivered to it, addressed to the address
of such Lender specified on the signature pages of this Agreement, or, as to
each party, at such other address as shall be designated by such party in a
written notice to each of the other parties. All notices, statements, requests,
demands and other communications provided for hereunder shall be deemed to be
given or made when delivered (if received during a Business Day, such Business
Day, otherwise the following Business Day), or two Business Days after being
deposited in the mails with postage prepaid by registered or certified mail,
addressed as aforesaid, or sent by facsimile or electronic communication, in
each case with telephonic confirmation of receipt. All notices hereunder shall
not be effective until received. For purposes of Article II hereof, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the Administrative Agent in good faith believes is an Authorized
Officer, and the Borrower shall hold the Administrative Agent and each Lender
harmless from any loss, cost or expense resulting from any such reliance.

Section 11.5. Costs, Expenses and Documentary Taxes. The Borrower agrees to pay
on demand all costs and expenses of the Administrative Agent and all Related
Expenses, including but not limited to (a) syndication, administration, travel
and reasonable out-of-pocket expenses, including but not limited to attorneys’
fees and expenses, of the Administrative Agent in connection with the
preparation, negotiation and closing of the Loan Documents and the
administration of the Loan Documents, and the collection and disbursement of all
funds hereunder and the other instruments and documents to be delivered
hereunder, (b) extraordinary expenses of the Administrative Agent in connection
with the administration of the Loan Documents and the other instruments and
documents to be delivered hereunder, and (c) the reasonable fees and
out-of-pocket expenses of special counsel for the Administrative Agent, with
respect to the foregoing, and of local counsel, if any, who may be retained by
said special counsel with respect thereto. The Borrower also agrees to pay on
demand all costs and expenses (including Related Expenses) of the Administrative
Agent and the Lenders, including reasonable attorneys’ fees and expenses, in
connection with the restructuring or enforcement of the Obligations, this
Agreement or any Related Writing. In addition, the Borrower shall pay any and
all stamp, transfer, documentary and other taxes, assessments, charges and fees
payable or determined to be payable in connection with the execution and
delivery of the Loan Documents, and the other instruments and documents to be
delivered hereunder, and agrees to hold the Administrative Agent and each Lender
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or failure to pay such taxes or fees, other than those
liabilities resulting from the gross negligence or willful misconduct of the
Administrative Agent, or, with respect to amounts owing to a Lender, such
Lender, in each case as determined by a final judgment of a court of competent
jurisdiction. All obligations provided for in this Section 11.5 shall survive
any termination of this Agreement.

Section 11.6. Indemnification. The Borrower agrees to defend, indemnify and hold
harmless the Administrative Agent and the Lenders (and their respective
affiliates, officers, directors, attorneys, agents and employees) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including reasonable attorneys’
fees) or disbursements of any kind or nature whatsoever that may be imposed on,
incurred by or asserted against the Administrative Agent or any Lender in
connection with any investigative, administrative or judicial proceeding
(whether or not such Lender or the

 

87



--------------------------------------------------------------------------------

Administrative Agent shall be designated a party thereto) or any other claim by
any Person relating to or arising out of any Loan Document or any actual or
proposed use of proceeds of the Loans or any of the Obligations, or any
activities of any Company or its Affiliates; provided that no Lender nor the
Administrative Agent shall have the right to be indemnified under this
Section 11.6 for its own gross negligence or willful misconduct, as determined
by a final judgment of a court of competent jurisdiction. All obligations
provided for in this Section 11.6 shall survive any termination of this
Agreement.

Section 11.7. Obligations Several; No Fiduciary Obligations. The obligations of
the Lenders hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by the Administrative Agent or the Lenders
pursuant hereto shall be deemed to constitute the Administrative Agent or the
Lenders a partnership, association, joint venture or other entity. No default by
any Lender hereunder shall excuse the other Lenders from any obligation under
this Agreement; but no Lender shall have or acquire any additional obligation of
any kind by reason of such default. The relationship between the Borrower and
the Lenders with respect to the Loan Documents and the Related Writings is and
shall be solely that of debtor and creditors, respectively, and neither the
Administrative Agent nor any Lender shall have any fiduciary obligation toward
any Credit Party with respect to any such documents or the transactions
contemplated thereby.

Section 11.8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
and by facsimile or other electronic signature, each of which counterparts when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.

Section 11.9. Binding Effect; Borrower’s Assignment. This Agreement shall become
effective when it shall have been executed by the Borrower, the Administrative
Agent and each Lender and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent and each of the Lenders and
their respective successors and permitted assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Administrative Agent and all of the
Lenders.

Section 11.10. Lender Assignments.

(a) Assignments of Commitments. Each Lender shall have the right at any time or
times to assign to an Eligible Transferee (other than to a Lender that shall not
be in compliance with this Agreement), without recourse, all or a percentage of
all of the following: (i) such Lender’s Commitment, (ii) all Loans made by that
Lender, (iii) such Lender’s Notes, and (iv) such Lender’s interest in any Letter
of Credit or Swing Loan, and any participation purchased pursuant to
Section 2.2(b) or (c) or Section 9.5 hereof.

(b) Prior Consent. No assignment may be consummated pursuant to this
Section 11.10 without the prior written consent of the Borrower and the
Administrative Agent (other than an assignment by any Lender to any affiliate of
such Lender which affiliate is an Eligible

 

88



--------------------------------------------------------------------------------

Transferee and either wholly-owned by a Lender or is wholly-owned by a Person
that wholly owns, either directly or indirectly, such Lender, or to another
Lender), which consent of the Borrower and the Administrative Agent shall not be
unreasonably withheld; provided that (i) the consent of the Borrower shall not
be required if, at the time of the proposed assignment, any Default or Event of
Default shall then exist and (ii) the Borrower shall be deemed to have granted
its consent unless the Borrower has expressly objected to such assignment within
five Business Days after notice thereof. Anything herein to the contrary
notwithstanding, any Lender may at any time make a collateral assignment of all
or any portion of its rights under the Loan Documents to a Federal Reserve Bank,
and no such assignment shall release such assigning Lender from its obligations
hereunder.

(c) Minimum Amount. Each such assignment shall be in a minimum amount of the
lesser of One Million Dollars ($1,000,000) of the assignor’s Commitment and
interest herein, or the entire amount of the assignor’s Commitment and interest
herein.

(d) Assignment Fee. Unless the assignment shall be to an affiliate of the
assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to the
Administrative Agent, for its own account, an administrative fee of Three
Thousand Five Hundred Dollars ($3,500).

(e) Assignment Agreement. Unless the assignment shall be due to merger of the
assignor or a collateral assignment for regulatory purposes, the assignor shall
(i) cause the assignee to execute and deliver to the Borrower and the
Administrative Agent an Assignment Agreement, and (ii) execute and deliver, or
cause the assignee to execute and deliver, as the case may be, to the
Administrative Agent such additional amendments, assurances and other writings
as the Administrative Agent may reasonably require.

(f) Non-U.S. Assignee. If the assignment is to be made to an assignee that is
organized under the laws of any jurisdiction other than the United States or any
state thereof, the assignor Lender shall cause such assignee, at least five
Business Days prior to the effective date of such assignment, (i) to represent
to the assignor Lender (for the benefit of the assignor Lender, the
Administrative Agent and the Borrower) that under applicable law and treaties no
taxes will be required to be withheld by the Administrative Agent, the Borrower
or the assignor with respect to any payments to be made to such assignee in
respect of the Loans hereunder, (ii) to furnish to the assignor Lender (and, in
the case of any assignee registered in the Register (as defined below), the
Administrative Agent and the Borrower) either U.S. Internal Revenue Service Form
W-8ECI, Form W-8IMY or U.S. Internal Revenue Service Form W-8BEN, as applicable
(wherein such assignee claims entitlement to complete exemption from U.S.
federal withholding tax on all payments hereunder), and (iii) to agree (for the
benefit of the assignor, the Administrative Agent and the Borrower) to provide
to the assignor Lender (and, in the case of any assignee registered in the
Register, to the Administrative Agent and the Borrower) a new Form W-8ECI, Form
W-8IMY or Form W-8BEN, as applicable, upon the expiration or obsolescence of any
previously delivered form and comparable statements in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by such assignee, and to comply from time to time with all applicable U.S. laws
and regulations with regard to such withholding tax exemption.

 

89



--------------------------------------------------------------------------------

(g) Deliveries by Borrower. Upon satisfaction of all applicable requirements
specified in subsections (a) through (f) above, the Borrower shall execute and
deliver (i) to the Administrative Agent, the assignor and the assignee, any
consent or release (of all or a portion of the obligations of the assignor)
required to be delivered by the Borrower in connection with the Assignment
Agreement, and (ii) to the assignee, if requested, and the assignor, if
applicable, an appropriate Note or Notes. After delivery of the new Note or
Notes, the assignor’s Note or Notes, if any, being replaced shall be returned to
the Borrower marked “replaced”.

(h) Effect of Assignment. Upon satisfaction of all applicable requirements set
forth in subsections (a) through (g) above, and any other condition contained in
this Section 11.10, (i) the assignee shall become and thereafter be deemed to be
a “Lender” for the purposes of this Agreement, (ii) the assignor shall be
released from its obligations hereunder to the extent that its interest has been
assigned, (iii) in the event that the assignor’s entire interest has been
assigned, the assignor shall cease to be and thereafter shall no longer be
deemed to be a “Lender” and (iv) the signature pages hereto and Schedule 1
hereto shall be automatically amended, without further action, to reflect the
result of any such assignment.

(i) Administrative Agent to Maintain Register. Administrative Agent shall
maintain at the address for notices referred to in Section 11.4 hereof a copy of
each Assignment Agreement delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as the owner of the Loan recorded therein
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

Section 11.11. Sale of Participations. Any Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Commitment and the Loans and participations owing to it and the
Note, if any, held by it) without the consent of the Borrower or the
Administrative Agent; provided that:

(a) any such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;

(b) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;

(c) the parties hereto shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;

 

90



--------------------------------------------------------------------------------

(d) such Participant shall be bound by the provisions of Section 9.5 hereof, and
the Lender selling such participation shall obtain from such Participant a
written confirmation of its agreement to be so bound; and

(e) no Participant (unless such Participant is itself a Lender) shall be
entitled to require such Lender to take or refrain from taking action under this
Agreement or under any other Loan Document, except that such Lender may agree
with such Participant that such Lender will not, without such Participant’s
consent, take action of the type described as follows:

(i) increase the portion of the participation amount of any Participant over the
amount thereof then in effect, or extend the Commitment Period, without the
written consent of each Participant affected thereby; or

(ii) reduce the principal amount of or extend the time for any payment of
principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.

The Borrower agrees that any Lender that sells participations pursuant to this
Section 11.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of the Borrower
shall not increase as a result of such transfer and the Borrower shall have no
obligation to any Participant.

Section 11.12. Replacement of Affected Lenders. Each Lender agrees that, during
the time in which any Lender is an Affected Lender, the Administrative Agent
shall have the right (and the Administrative Agent shall, if requested by the
Borrower), at the sole expense of the Borrower, upon notice to such Affected
Lender and the Borrower, to require that such Affected Lender assign and
delegate, without recourse (in accordance with the restrictions contained in
Section 11.10 hereof), all of its interests, rights and obligations under this
Agreement to an Eligible Transferee, approved by the Borrower (unless an Event
of Default shall exist) and the Administrative Agent, that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that such Affected Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (recognizing
that any Affected Lender may have given up its rights under this Agreement to
receive payment of fees and other amounts pursuant to Section 2.6(e) and
(f) hereof), from such Eligible Transferee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts, including any breakage compensation under Article III hereof).

Section 11.13. Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any other party) hereby notifies the Credit Parties
that, pursuant to the requirements of the Patriot Act, such Lender and the
Administrative Agent are required to obtain, verify and record information that
identifies the Credit Parties, which information includes the name and address
of each of the Credit Parties and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Credit Parties in
accordance with the Patriot Act. The Borrower shall provide, to the extent
commercially reasonable, such

 

91



--------------------------------------------------------------------------------

information and take such actions as are reasonably requested by the
Administrative Agent or a Lender in order to assist the Administrative Agent or
such Lender in maintaining compliance with the Patriot Act.

Section 11.14. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.

Section 11.15. Investment Purpose. Each of the Lenders represents and warrants
to the Borrower that it is entering into this Agreement with the present
intention of acquiring any Note issued pursuant hereto (or, if there is no Note,
the interest as reflected on the books and records of the Administrative Agent)
for investment purposes only and not for the purpose of distribution or resale,
it being understood, however, that each Lender shall at all times retain full
control over the disposition of its assets.

Section 11.16. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

Section 11.17. Limitations on Liability of the Fronting Lender. The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
the Fronting Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by the Fronting Lender
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
account party on such Letter of Credit shall have a claim against the Fronting
Lender, and the Fronting Lender shall be liable to such account party, to the
extent of any direct, but not consequential, damages suffered by such account
party that such account party proves were caused by (i) the Fronting Lender’s
willful misconduct or gross negligence (as determined by a final judgment of a
court of competent jurisdiction) in determining whether documents presented
under a Letter of Credit comply with the terms of such Letter of Credit, or
(ii) the Fronting Lender’s willful failure to make lawful payment under any
Letter of Credit after the presentation to it of documentation strictly
complying with the terms and conditions of such Letter of Credit. In furtherance
and not in limitation of the

 

92



--------------------------------------------------------------------------------

foregoing, the Fronting Lender may accept documents that appear on their face to
be in order, without responsibility for further investigation.

Section 11.18. General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, the Fronting Lender or any
other Person against the Administrative Agent, the Fronting Lender, or any other
Lender or the affiliates, directors, officers, employees, attorneys or agents of
any of them for any damages other than actual compensatory damages in respect of
any claim for breach of contract or any other theory of liability arising out of
or related to the transactions contemplated by this Agreement or any of the
other Loan Documents, or any act, omission or event occurring in connection
therewith; and the Borrower, each Lender, the Administrative Agent and the
Fronting Lender hereby, to the fullest extent permitted under applicable law,
waive, release and agree not to sue or counterclaim upon any such claim for any
special, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in their favor.

Section 11.19. No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, any other Companies, or to any other Person, with
respect to any matters within the scope of such representation or related to
their activities in connection with such representation. The Borrower agrees, on
behalf of itself and its Subsidiaries, not to assert any claim or counterclaim
against any such persons with regard to such matters, all such claims and
counterclaims, now existing or hereafter arising, whether known or unknown,
foreseen or unforeseeable, being hereby waived, released and forever discharged.

Section 11.20. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

Section 11.21. Governing Law; Submission to Jurisdiction.

(a) Governing Law. This Agreement, each of the Notes and any Related Writing
(except as otherwise set forth in any Loan Document executed by a Foreign
Subsidiary) shall be governed by and construed in accordance with the laws of
the State of New York and the respective rights and obligations of the Borrower,
the Administrative Agent, and the Lenders shall be governed by New York law,
without regard to principles of conflicts of laws.

(b) Submission to Jurisdiction. The Borrower hereby irrevocably submits to the
non-exclusive jurisdiction of any New York state or federal court sitting in New
York County, New York, over any action or proceeding arising out of or relating
to this Agreement, the Obligations or any Related Writing (except as otherwise
set forth in any Loan Document

 

93



--------------------------------------------------------------------------------

executed by a Foreign Subsidiary), and the Borrower hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such New York state or federal court. The Borrower, on behalf of
itself and its Subsidiaries, hereby irrevocably waives, to the fullest extent
permitted by law, any objection it may now or hereafter have to the laying of
venue in any action or proceeding in any such court as well as any right it may
now or hereafter have to remove such action or proceeding, once commenced, to
another court on the grounds of FORUM NON CONVENIENS or otherwise. The Borrower
agrees that a final, non-appealable judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

[Remainder of page left intentionally blank]

 

94



--------------------------------------------------------------------------------

Section 11.22. JURY TRIAL WAIVER. TO THE EXTENT PERMITTED BY LAW, THE BORROWER,
THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Credit and
Security Agreement as of the date first set forth above.

 

Address:    310 Littleton Road   NETSCOUT SYSTEMS, INC.    Westford,
Massachusetts 01886       

Attention: Vice President of Finance

  By:  

/s/ Jean Bua

       Jean Bua        Vice President of Finance

 

Signature Page 1 of 8 to

Credit and Security Agreement



--------------------------------------------------------------------------------

Address:   

127 Public Square

Cleveland, Ohio 44114-1306

 

KEYBANK NATIONAL ASSOCIATION
as the Administrative Agent and as a Lender

   Attention: Institutional Bank          By:  

/s/ Shibani Faehnle

       Shibani Faehnle        Vice President

 

Signature Page 2 of 8 to

Credit and Security Agreement



--------------------------------------------------------------------------------

Address:   

101 Federal Street

Suite 2020

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

   Boston, MA 02110        Attention: Robert Storer   By:  

/s/ Robert Storer

     Name: Robert Storer      Title: Vice President

 

Signature Page 3 of 8 to

Credit and Security Agreement



--------------------------------------------------------------------------------

Address:    Bank of America   BANK OF AMERICA, N.A.    100 Front Street, 9th
Floor        Worcester, MA 01608        Attention: John B. Desmond   By:  

/s/ John B. Desmond

     Name: John B. Desmond      Title: Senior Vice President

 

Signature Page 4 of 8 to

Credit and Security Agreement



--------------------------------------------------------------------------------

Address:    Comerica Bank   COMERICA BANK    226 Airport Parkway, Suite 100    
   San Jose, CA 95110        Attention: Chris Benioff   By:  

/s/ Robert Shutt

     Name: Robert Shutt      Title: Senior Vice President

 

Signature Page 5 of 8 to

Credit and Security Agreement



--------------------------------------------------------------------------------

Address:    275 Grove St., Ste, 2-200   SILICON VALLEY BANK    Newton, MA 02466
       Attention: Phil Silvia          By:  

/s/ Philip T. Silvia III

     Name: Philip T. Silvia III      Title: Vice President

 

Signature Page 6 of 8 to

Credit and Security Agreement



--------------------------------------------------------------------------------

Address:    75 State Street   SOVEREIGN BANK    Boston, MA 02109       
Attention: Jay Massimo          By:  

/s/ Jay L. Massimo

     Name: Jay L. Massimo      Title: Senior Vice President

 

Signature Page 7 of 8 to

Credit and Security Agreement



--------------------------------------------------------------------------------

Address:    JP Morgan Chase Bank, N.A.   JPMORGAN CHASE BANK, N.A.    12
Corporate Woods Blvd. Fl 4        Albany, NY 12211        Attention: Katherine
Vermilyea   By:  

/s/ Scott A. McNamara

     Name: Scott A. McNamara      Title: Vice President

 

Signature Page 8 of 8 to

Credit and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENTS OF LENDERS

 

LENDERS

   COMMITMENT
PERCENTAGE     REVOLVING
CREDIT
COMMITMENT
AMOUNT      MAXIMUM
AMOUNT  

KeyBank National Association

     18.00 %    $ 45,000,000       $ 45,000,000   

Wells Fargo Bank, National Association

     18.00 %    $ 45,000,000       $ 45,000,000   

Bank of America, N.A.

     18.00 %    $ 45,000,000       $ 45,000,000   

Silicon Valley Bank

     14.00 %    $ 35,000,000       $ 35,000,000   

Comerica Bank

     14.00 %    $ 35,000,000       $ 35,000,000   

Sovereign Bank

     10.00 %    $ 25,000,000       $ 25,000,000   

JPMorgan Chase Bank, N.A.

     8.00 %    $ 20,000,000       $ 20,000,000      

 

 

   

 

 

    

 

 

 

Total Commitment Amount

     100 %    $ 250,000,000       $ 250,000,000      

 

 

   

 

 

    

 

 

 

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 2

GUARANTORS OF PAYMENT

NetScout Systems Security Corporation, a Massachusetts corporation

NetScout Service Level Corporation, a Delaware corporation

Network General Central Corporation, a Delaware corporation

Fidelia Technology, Inc., a Delaware corporation

Network General International Corporation, a Delaware corporation

Starburst Technology Holdings I, L.L.C., a Delaware limited liability company

Starburst Technology Holdings II, L.L.C., a Delaware limited liability company

Simena, LLC, a Virginia limited liability company

 

S-2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

REVOLVING CREDIT NOTE

 

$               November 22, 2011

FOR VALUE RECEIVED, the undersigned, NETSCOUT SYSTEMS, INC., a Delaware
corporation (the “Borrower”), promises to pay, on the last day of the Commitment
Period, as defined in the Credit Agreement (as hereinafter defined), to the
order of                      (“Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127 Public
Square, Cleveland, Ohio 44114-1306 the principal sum of

[                                          AND 00/100]                  DOLLARS

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to the Borrower pursuant to Section 2.2(a)
of the Credit Agreement, whichever is less, in lawful money of the United States
of America.

As used herein, “Credit Agreement” means the Credit and Security Agreement dated
as of November 22, 2011, among the Borrower, the Lenders, as defined therein,
KeyBank National Association, as joint lead arranger, sole book runner and
administrative agent for the Lenders (the “Administrative Agent”), Wells Fargo
Bank, National Association, as joint lead arranger and co-syndication agent,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint lead arranger, Bank
of America, N.A., as co-syndication agent, and Silicon Valley Bank and Comerica
Bank, each as co-documentation agents, as the same may from time to time be
amended, restated or otherwise modified. Each capitalized term used herein that
is defined in the Credit Agreement and not otherwise defined herein shall have
the meaning ascribed to it in the Credit Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.3(a) of the
Credit Agreement. Such interest shall be payable on each date provided for in
such Section 2.3(a); provided that interest on any principal portion that is not
paid when due shall be payable on demand.

The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrower under
this Note.

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

A-1



--------------------------------------------------------------------------------

This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof. Reference is made to the
Credit Agreement for a description of the right of the undersigned to anticipate
payments hereof, the right of the holder hereof to declare this Note due prior
to its stated maturity, and other terms and conditions upon which this Note is
issued.

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflicts of laws provisions.

JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

NETSCOUT SYSTEMS, INC. By:  

 

Name:  

 

Title:  

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

SWING LINE NOTE

 

$10,000,000    November 22, 2011

FOR VALUE RECEIVED, the undersigned, NETSCOUT SYSTEMS, INC., a Delaware
corporation (the “Borrower”), promises to pay to the order of KEYBANK NATIONAL
ASSOCIATION (“Swing Line Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127 Public
Square, Cleveland, Ohio 44114-1306 the principal sum of

TEN MILLION AND 00/100                  DOLLARS

or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit Agreement (as hereinafter defined), made by the Swing Line Lender to the
Borrower pursuant to Section 2.2(c) of the Credit Agreement, whichever is less,
in lawful money of the United States of America on the earlier of the last day
of the Commitment Period, as defined in the Credit Agreement, or, with respect
to each Swing Loan, the Swing Loan Maturity Date applicable thereto.

As used herein, “Credit Agreement” means the Credit and Security Agreement dated
as of November 22, 2011, among the Borrower, the Lenders, as defined therein,
KeyBank National Association, as joint lead arranger, sole book runner and
administrative agent for the Lenders (the “Administrative Agent”), Wells Fargo
Bank, National Association, as joint lead arranger and co-syndication agent,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint lead arranger, Bank
of America, N.A., as co-syndication agent, and Silicon Valley Bank and Comerica
Bank, each as co-documentation agents, as the same may from time to time be
amended, restated or otherwise modified. Each capitalized term used herein that
is defined in the Credit Agreement and not otherwise defined herein shall have
the meaning ascribed to it in the Credit Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each Swing Loan from time to time outstanding, from the date of such Swing Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.3(b) of the Credit
Agreement. Such interest shall be payable on each date provided for in such
Section 2.3(b); provided that interest on any principal portion that is not paid
when due shall be payable on demand.

The principal sum hereof from time to time, and the payments of principal and
interest thereon, shall be shown on the records of Swing Line Lender by such
method as Swing Line Lender may generally employ; provided that failure to make
any such entry shall in no way detract from the obligation of the Borrower under
this Note.

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit

 

B-1



--------------------------------------------------------------------------------

Agreement, the principal hereof and the unpaid interest thereon shall bear
interest, pursuant to the terms of the Credit Agreement, until paid, at a rate
per annum equal to the Default Rate. All payments of principal of and interest
on this Note shall be made in immediately available funds.

This Note is the Swing Line Note referred to in the Credit Agreement and is
entitled to the benefits thereof. Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflicts of laws provisions.

JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

NETSCOUT SYSTEMS, INC. By:  

 

Name:  

 

Title:  

 

 

B-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

ASSIGNMENT AND ACCEPTANCE AGREEMENT

This Assignment and Acceptance Agreement (this “Assignment Agreement”) between
            (the “Assignor”) and                                          (the
“Assignee”) is dated as of             , 20    . The parties hereto agree as
follows:

1. Preliminary Statement. Assignor is a party to a Credit and Security
Agreement, dated as of November 22, 2011 (as the same may from time to time be
amended, restated or otherwise modified, the “Credit Agreement”), among NETSCOUT
SYSTEMS, INC., a Delaware corporation (the “Borrower”), the lenders named on
Schedule 1 thereto (together with their respective successors and assigns,
collectively, the “Lenders” and, individually, each a “Lender”), KEYBANK
NATIONAL ASSOCIATION, as joint lead arranger, sole book runner and
administrative agent for the Lenders (the “Administrative Agent”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as joint lead arranger and co-syndication agent,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as joint lead arranger, BANK
OF AMERICA, N.A., as co-syndication agent, and SILICON VALLEY BANK and COMERICA
BANK, each as co-documentation agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings attributed to them in the
Credit Agreement.

2. Assignment and Assumption. Assignor hereby sells and assigns to Assignee, and
Assignee hereby purchases and assumes from Assignor, an interest in and to
Assignor’s rights and obligations under the Credit Agreement, effective as of
the Assignment Effective Date (as hereinafter defined), equal to the percentage
interest specified on Annex 1 hereto (hereinafter, the “Assigned Percentage”) of
Assignor’s right, title and interest in and to (a) the Commitment, (b) any Loan
made by Assignor that is outstanding on the Assignment Effective Date,
(c) Assignor’s interest in any Letter of Credit outstanding on the Assignment
Effective Date, (d) any Note delivered to Assignor pursuant to the Credit
Agreement, and (e) the Credit Agreement and the other Related Writings. After
giving effect to such sale and assignment and on and after the Assignment
Effective Date, Assignee shall be deemed to have a “Commitment Percentage” under
the Credit Agreement equal to the Commitment Percentage set forth in subpart
II.A on Annex 1 hereto and an Assigned Amount as set forth on subpart I.B of
Annex 1 hereto (hereinafter, the “Assigned Amount”).

3. Assignment Effective Date. The Assignment Effective Date (the “Assignment
Effective Date”) shall be [                 ,         ] (or such other date
agreed to by the Administrative Agent). On or prior to the Assignment Effective
Date, Assignor shall satisfy the following conditions:

(a) receipt by the Administrative Agent of this Assignment Agreement, including
Annex 1 hereto, properly executed by Assignor and Assignee and accepted and
consented to by the Administrative Agent and, if necessary pursuant to the
provisions of Section 11.10(b) of the Credit Agreement, by the Borrower;

 

E-1



--------------------------------------------------------------------------------

(b) receipt by the Administrative Agent from Assignor of a fee of Three Thousand
Five Hundred Dollars ($3,500), if required by Section 11.10(d) of the Credit
Agreement;

(c) receipt by the Administrative Agent from Assignee of an administrative
questionnaire, or other similar document, which shall include (i) the address
for notices under the Credit Agreement, (ii) the address of its Lending Office,
(iii) wire transfer instructions for delivery of funds by the Administrative
Agent, and (iv) such other information as the Administrative Agent shall
request; and

(d) receipt by the Administrative Agent from Assignor or Assignee of any other
information required pursuant to Section 11.10 of the Credit Agreement or
otherwise necessary to complete the transaction contemplated hereby.

4. Payment Obligations. In consideration for the sale and assignment of Loans
hereunder, Assignee shall pay to Assignor, on the Assignment Effective Date, the
amount agreed to by Assignee and Assignor. Any interest, fees and other payments
accrued prior to the Assignment Effective Date with respect to the Assigned
Amount shall be for the account of Assignor. Any interest, fees and other
payments accrued on and after the Assignment Effective Date with respect to the
Assigned Amount shall be for the account of Assignee. Each of Assignor and
Assignee agrees that it will hold in trust for the other party any interest,
fees or other amounts which it may receive to which the other party is entitled
pursuant to the preceding sentence and to pay the other party any such amounts
which it may receive promptly upon receipt thereof.

5. Credit Determination; Limitations on Assignor’s Liability. Assignee
represents and warrants to Assignor, the Borrower, the Administrative Agent and
the Lenders (a) that it is capable of making and has made and shall continue to
make its own credit determinations and analysis based upon such information as
Assignee deemed sufficient to enter into the transaction contemplated hereby and
not based on any statements or representations by Assignor; (b) Assignee
confirms that it meets the requirements to be an assignee as set forth in
Section 11.10 of the Credit Agreement; (c) Assignee confirms that it is able to
fund the Loans and the Letters of Credit as required by the Credit Agreement;
(d) Assignee agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Credit Agreement and the Related
Writings are required to be performed by it as a Lender thereunder; and
(e) Assignee represents that it has reviewed each of the Loan Documents. It is
understood and agreed that the assignment and assumption hereunder are made
without recourse to Assignor and that Assignor makes no representation or
warranty of any kind to Assignee and shall not be responsible for (i) the due
execution, legality, validity, enforceability, genuineness, sufficiency or
collectability of the Credit Agreement or any Related Writings, (ii) any
representation, warranty or statement made in or in connection with the Credit
Agreement or any of the Related Writings, (iii) the financial condition or
creditworthiness of the Borrower or any Guarantor of Payment, (iv) the
performance of or compliance with any of the terms or provisions of the Credit
Agreement or any of the Related Writings, (v) the inspection of any of the
property, books or records of the Borrower, or (vi) the validity,
enforceability, perfection, priority, condition, value or sufficiency of any
collateral securing or purporting to secure the Loans or Letters of Credit.
Neither Assignor nor any of its officers, directors, employees, agents or
attorneys shall be liable

 

E-2



--------------------------------------------------------------------------------

for any mistake, error of judgment, or action taken or omitted to be taken in
connection with the Loans, the Letters of Credit, the Credit Agreement or the
Related Writings, except for its or their own gross negligence or willful
misconduct. Assignee appoints the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to the Administrative Agent by the terms thereof.

6. Indemnity. Assignee agrees to indemnify and hold Assignor harmless against
any and all losses, cost and expenses (including, without limitation, attorneys’
fees) and liabilities incurred by Assignor in connection with or arising in any
manner from Assignee’s performance or non-performance of obligations assumed
under this Assignment Agreement.

7. Subsequent Assignments. After the Assignment Effective Date, Assignee shall
have the right, pursuant to Section 11.10 of the Credit Agreement, to assign the
rights which are assigned to Assignee hereunder, provided that (a) any such
subsequent assignment does not violate any of the terms and conditions of the
Credit Agreement, any of the Related Writings, or any law, rule, regulation,
order, writ, judgment, injunction or decree and that any consent required under
the terms of the Credit Agreement or any of the Related Writings has been
obtained, (b) the assignee under such assignment from Assignee shall agree to
assume all of Assignee’s obligations hereunder in a manner satisfactory to
Assignor, and (c) Assignee is not thereby released from any of its obligations
to Assignor hereunder.

8. Reductions of Aggregate Amount of Commitments. If any reduction in the Total
Commitment Amount occurs between the date of this Assignment Agreement and the
Assignment Effective Date, the percentage of the Total Commitment Amount
assigned to Assignee shall remain the percentage specified in Section 1 hereof
and the dollar amount of the Commitment of Assignee shall be recalculated based
on the reduced Total Commitment Amount.

9. Acceptance of the Administrative Agent; Notice by Assignor. This Assignment
Agreement is conditioned upon the acceptance and consent of the Administrative
Agent and, if necessary pursuant to Section 11.10 of the Credit Agreement, upon
the acceptance and consent of the Borrower; provided that the execution of this
Assignment Agreement by the Administrative Agent and, if necessary, by the
Borrower is evidence of such acceptance and consent.

10. Entire Agreement. This Assignment Agreement embodies the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings between the parties hereto relating to the subject matter
hereof.

11. Governing Law. This Assignment Agreement shall be governed by the laws of
the State of New York, without regard to conflicts of laws.

 

E-3



--------------------------------------------------------------------------------

12. Notices. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth under each party’s name on the signature pages hereof.

13. Counterparts. This Assignment Agreement may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

[Remainder of page intentionally left blank.]

 

E-4



--------------------------------------------------------------------------------

14. JURY TRIAL WAIVER. EACH OF THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW,
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG THE ADMINISTRATIVE AGENT, ANY OF
THE LENDERS, AND THE BORROWER, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS INSTRUMENT OR ANY NOTE OR OTHER AGREEMENT, INSTRUMENT OR
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH OR THE TRANSACTIONS
RELATED HERETO.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

        ASSIGNOR: Address:  

 

   

 

 

 

        Attn:  

 

    By:  

 

  Phone:  

 

    Name:  

 

  Fax:  

 

    Title:  

 

        ASSIGNEE: Address:  

 

   

 

 

 

        Attn:  

 

    By:  

 

  Phone:  

 

    Name:  

 

  Fax:  

 

    Title:  

 

Accepted and Consented to this      day of             , 20    :     Accepted
and Consented to this      day of             , 20    :

KEYBANK NATIONAL ASSOCIATION,
as the Administrative Agent

   

NETSCOUT SYSTEMS, INC.

By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

 

E-5



--------------------------------------------------------------------------------

ANNEX 1

TO

ASSIGNMENT AND ACCEPTANCE AGREEMENT

On and after the Assignment Effective Date, after giving effect to all other
assignments being made by Assignor on the Assignment Effective Date, the
Commitment of Assignee, and, if this is less than an assignment of all of
Assignor’s interest, Assignor, shall be as follows:

 

I.

   INTEREST BEING ASSIGNED TO ASSIGNEE         A.    Assigned Percentage       
                     %     B.    Assigned Amount   $   

II.

   ASSIGNEE’S COMMITMENT (as of the Assignment Effective Date)         A.   
Assignee’s Commitment Percentage under the Credit Agreement       
                     %     B.    Assignee’s Commitment Amount under the Credit
Agreement   $   

III.

   ASSIGNOR’S COMMITMENT (as of the Assignment Effective Date)         A.   
Assignor’s Commitment Percentage under the Credit Agreement       
                     %     B.    Assignor’s Commitment Amount under the Credit
Agreement   $   

 

E-6



--------------------------------------------------------------------------------

THE FOLLOWING SCHEDULES AND EXHIBITS TO THE CREDIT AGREEMENT HAVE BEEN OMITTED
IN ACCORDANCE WITH ITEM 601(B)(2) OF REGULATION S-K.

Schedules

 

Schedule 3    Pledged Securities Schedule 5.8    Indebtedness Schedule 5.9   
Liens Schedule 5.11    Permitted Foreign Subsidiary Loans and Investments
Schedule 6.1    Corporate Existence; Subsidiaries; Foreign Qualification
Schedule 6.4    Litigation and Administrative Proceedings Schedule 6.5    Real
Estate Owned by the Companies Schedule 6.9    Locations Schedule 6.10   
Employee Benefits Plans Schedule 6.15    Material Agreements Schedule 6.16   
Intellectual Property Schedule 6.17    Insurance Schedule 7.4    Pledged Notes
Schedule 7.5    Commercial Tort Claims

Exhibits

Exhibit C Form of Notice of Loan

Exhibit D Form of Compliance Certificate

NetScout Systems, Inc. will furnish supplementally a copy of any omitted
schedule or exhibit to the Securities and Exchange Commission upon request,
provided however that NetScout Systems, Inc. may request confidential treatment
pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as amended
for any schedule so furnished.